Exhibit 10.46

 

[***] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED BECAUSE THE INFORMATION (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED

 

Execution Version

 

MASTER COLLABORATION AGREEMENT

BETWEEN

VERTEX PHARMACEUTICALS INCORPORATED

AND

MOLECULAR TEMPLATES, INC.

 

November 18, 2019

 

 

--------------------------------------------------------------------------------

 

MASTER COLLABORATION AGREEMENT

This Master Collaboration Agreement (this “Agreement”) is entered into as of
November 18, 2019 (the “Effective Date”) by and between Vertex Pharmaceuticals
Incorporated, a corporation organized under the laws of the Commonwealth of
Massachusetts (“Vertex”) and Molecular Templates Inc., a corporation organized
under the laws of the State of Delaware (“Company”). Vertex and Company each may
be referred to herein individually as a “Party” or collectively as the
“Parties.”

RECITALS

WHEREAS, Company controls certain Patents and Know-How, technology and expertise
useful for generating ETBs (as defined below) capable of directing compounds to
specific tissues or cells;

WHEREAS, Vertex is a biopharmaceutical company that possesses expertise in
developing and commercializing human therapeutics;

WHEREAS, Vertex and Company desire to enter into a strategic collaboration
focused on the development of novel products containing ETBs directed against
certain Targets; and

WHEREAS, Vertex desires to receive from Company, and Company desires to grant to
Vertex, a series of exclusive options to cause Company to grant to Vertex one or
more exclusive licenses to exploit products containing ETBs directed against
Collaboration Targets;

NOW, THEREFORE, in consideration of the respective covenants, representations,
warranties and agreements set forth herein, the Parties agree as follows:

ARTICLE 1.

DEFINITIONS

For purposes of this Agreement, the following capitalized terms will have the
following meanings:

1.1.“AAA” has the meaning set forth in Section 13.12.2.

1.2.“Acceptance of an IND” means the 30th day following filing of an IND or, if
a clinical hold is imposed by the FDA during such 30-day period, the day such
hold is lifted.

1.3.“Additional Target” has the meaning set forth in Section 2.3.

1.4.“Additional Target Option” has the meaning set forth in Section 2.3.

1.5.“Additional Target Option Exercise Fee” has the meaning set forth in Section
7.4.

2

[***] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED BECAUSE THE INFORMATION (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED

 

--------------------------------------------------------------------------------

Execution Version

1.6.“Additional Target Option Exercise Notice” has the meaning set forth in
Section 2.3.

1.7.“Additional Target Option Period” means the date starting on the Effective
Date and ending on the later of (a) [***] of the Effective Date or (b) [***].

1.8.“Additional Target Research Budget” has the meaning set forth in Section
2.3.

1.9.“Adverse Event” has the meaning set forth in the Applicable Law for such
term (or comparable term), and will generally mean any untoward medical
occurrence in a subject in any Clinical Trial or patient who has received a
pharmaceutical product, medical device or placebo, which occurrence does not
necessarily have a causal relationship with such pharmaceutical product, medical
device or placebo, including any unfavorable and unintended sign (including an
abnormal laboratory finding), symptom or disease temporally associated with the
use of the applicable pharmaceutical product, medical device or placebo whether
or not related to such pharmaceutical product, medical device or placebo.

1.10.“Affiliate” means, as of any point in time and for so long as such
relationship continues to exist with respect to any Person, any other Person
that controls, is controlled by or is under common control with such Person. A
Person will be regarded as in control of another Person if it (a) owns or
controls, directly or indirectly, more than 50% of the equity securities of the
subject Person entitled to vote in the election of directors (or, in the case of
a Person that is not a corporation, for the election of the corresponding
managing authority), or (b) possesses, directly or indirectly, the power to
direct or cause the direction of the management or policies of such Person
(whether through ownership of securities or other ownership interests, by
contract or otherwise).

1.11.“Agreement” has the meaning set forth in the Preamble.

1.12.“Agreement Know-How” means any and all Know-How discovered, developed,
invented or created solely by a Party or its Affiliates or Third Parties acting
on its or their behalf, or jointly by both Parties or their respective
Affiliates or Third Parties acting on their behalf, in each case, in the
performance of activities under this Agreement.

1.13.“Agreement Patents” means any and all Patents that Cover any Agreement
Know-How.

1.14.“Agreement Technology” means any Agreement Know-How and Agreement Patents.

1.15.“Alliance Manager” has the meaning set forth in Section 3.4.1.

1.16.“Antibody” means an unconjugated polyclonal or monoclonal antibody (whether
(a) fully human, fully mouse, humanized, fully synthetic, bivalent, monovalent,
phage display, in vitro display, ribosome-display, RNA display, DNA display,
cell-display, chimeric, polyclonal, polyclonal mixes or any other type of
antibody, (b) multiple or single chain, recombinant, in vivo, in vitro or
naturally occurring, or a combination of the foregoing in any species, or (c)
monospecific or bi-specific) or any analog, derivative, fragment or modification
thereof (including a full antibody, single chain antibody, single domain
antibody (sdAb (e.g., VHH)), scFv, scFvFc, Fab, or minibody). For clarity,
Antibody does not include any ETB.

3

[***] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED BECAUSE THE INFORMATION (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED

 

--------------------------------------------------------------------------------

Execution Version

1.17.“Antibody Agreement” has the meaning set forth in Section 2.4.

1.18.“Antibody Agreement Technology” means, with respect to a Collaboration
Target, any Product Agreement Technology specifically pertaining to an Antibody
directed against such Collaboration Target.

1.19.“Applicable Law” means all applicable laws, statutes, rules, regulations
and other pronouncements having the effect of law of any federal, national,
multinational, state, provincial, county, city or other political subdivision,
agency or other body, domestic or foreign, including any applicable rules,
regulations, guidelines, or other requirements of the Regulatory Authorities
that may be in effect from time to time, including the FD&C Act, PHSA, GCP, GLP
and GMP, anti-bribery laws, such as the United States Anti-Kickback Statute,
Foreign Corrupt Practices Act and UK Bribery Act, as well as all applicable data
protection and privacy laws, rules and regulations, including the United States
Department of Health and Human Services privacy rules under the Health Insurance
Portability and Accountability Act, as amended, and the Health Information
Technology for Economic and Clinical Health Act and the EU General Data
Protection Regulation 2016/679 of the European Parliament and of the Counsel of
27 April 2016 on the protection of natural persons with regard to the processing
of personal data and on the free movement of such data, and repealing Directive
95/46/EC, along with other country-level data protection laws, as may be
applicable.

1.20.“Approval Application” means an NDA, BLA or similar application or
submission for a Licensed Product filed with a Regulatory Authority in a country
or group of countries to obtain Marketing Approval for a pharmaceutical or
biologic product in that country or group of countries, including any amendment
thereof.

1.21.“Audited Party” has the meaning set forth in Section 7.11.

1.22.“Auditing Party” has the meaning set forth in Section 7.11.

1.23.“Bankrupt Party” has the meaning set forth in Section 5.5.

1.24.“Bankruptcy Code” means Title 11, United States Code, as from time to time
in effect.

1.25.[***]

1.26.“BLA” means a biologics license application that is submitted to the FDA
for a Licensed Product, pursuant to 21 C.F.R. § 601.2.

1.27.“Blocking Third Party Intellectual Property” means, [***].

1.28.“Blocking Third Party Intellectual Property Costs” means [***].  

1.29.“Breaching Party” means the Party that is believed by the other Party to be
in material breach of this Agreement.

4

[***] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED BECAUSE THE INFORMATION (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED

 

--------------------------------------------------------------------------------

Execution Version

1.30.“Business Day” means a Monday, Tuesday, Wednesday, Thursday or Friday that
is not a day on which banking institutions in Boston, Massachusetts, or Austin,
Texas, are authorized or obligated to close.

1.31.“Calendar Quarter” means the respective periods of three consecutive
calendar months ending on March 31, June 30, September 30 or December 31, during
the Term, or the applicable part thereof during the first or last calendar
quarter of the Term.

1.32.“Calendar Year” means any calendar year ending on December 31, or the
applicable part thereof during the first or last year of the Term.

1.33.“Calendar Year Net Sales” means, on a Vertex Target-by-Vertex Target basis,
total Net Sales by Vertex, its Affiliates and Sublicensees in the Territory of
all Licensed Products directed against the applicable Vertex Target in a
particular Calendar Year.

1.34.“CDA” means that certain Mutual Confidentiality Agreement between Vertex
and Company, dated June 14, 2019.

1.35.“Change of Control” means, with respect to a Party, (a) a merger or
consolidation of such Party with a Third Party that results in the voting
securities of such Party outstanding immediately prior thereto, or any
securities into which such voting securities have been converted or exchanged,
ceasing to represent more than 50% of the combined voting power of the surviving
entity or the parent of the surviving entity immediately after such merger or
consolidation, (b) a transaction or series of related transactions in which a
Third Party, together with its Affiliates, becomes the beneficial owner of more
than 50% of the combined voting power of the outstanding voting securities of
such Party, or (c) the sale or other transfer to a Third Party of all or
substantially all of such Party’s business to which the subject matter of this
Agreement relates. For clarity, a Change of Control does not include (i) an
internal consolidation, merger, share exchange or other reorganization of a
Party between or among such Party and one or more of its Affiliates, (ii) a sale
of assets, merger, or other transaction effected exclusively for the purpose of
changing domicile of a Party, or (iii) any public offering of a Party’s equity
securities or other issuance of stock by a Party in an equity financing.

1.36.“Clinical Trial” means a study in humans conducted in accordance with GCP
that is designed to generate data in support or maintenance of an Approval
Application.

1.37.“CMO” means a contract manufacturing organization.

1.38.“Collaboration Program” means, on a Collaboration Target-by-Collaboration
Target basis, a Research program directed to the Research of ETBs directed
against such Collaboration Target pursuant to the Research Plan.

1.39.“Collaboration Target” means each of the Initial Target and, if Vertex
exercises the Additional Target Option, the Additional Target, but excluding any
Terminated Target.

5

[***] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED BECAUSE THE INFORMATION (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED

 

--------------------------------------------------------------------------------

Execution Version

1.40.“Combination Product” has the meaning set forth in Section 1.141.

1.41.“Commercialize” or “Commercializing” means to (a) market, promote,
distribute, offer for sale, sell, have sold, import, export or otherwise
commercialize a Licensed Product, (b) conduct activities, other than Research,
Development and Manufacturing, in preparation for the foregoing activities,
including obtaining Price Approval, or (c) conduct post-Marketing Approval
studies (including Clinical Trials). When used as a noun, “Commercialization”
means any activities involved in Commercializing.

1.42.“Commercially Reasonable Efforts” means, with respect to the efforts to be
expended by any Person with respect to any objective, reasonable, [***] and good
faith efforts to accomplish such objective. Without limiting the foregoing,
“Commercially Reasonable Efforts” means (a) with respect to the conduct of the
Research Activities and Follow-On Research by Company, [***] and (b) with
respect to any objective relating to the Development or Commercialization of a
Licensed ETB or Licensed Product by Vertex, that [***], taking into account
[***]. “Commercially Reasonable Efforts” with respect to any objective relating
to the Development or Commercialization of a Licensed ETB or Licensed Product by
Vertex will be determined on a country-by-country basis and activities that are
conducted in one country that have an effect on achieving the relevant objective
in another country will be considered in determining whether Commercially
Reasonable Efforts have been applied in such other countries.

1.43.“Company” has the meaning set forth in the Preamble.

1.44.“Company Agreement Know-How” means any ETB Agreement Know-How and any other
Agreement Know-How solely owned by Company pursuant to Section 8.1.2(d).

1.45.“Company Agreement Patent” means any ETB Agreement Patent and any other
Agreement Patent solely owned by Company pursuant to Section 8.1.2(d).

1.46.“Company Background Know-How” means, on a Development
Candidate-by-Development Candidate basis, any Know-How, other than Company
Agreement Know-How or Joint Agreement Know-How, that (a) Company or any of its
Affiliates Controls as of the Effective Date or that comes into the Control of
Company or any of its Affiliates during the Term and (b) is necessary [***] for
the Research, Development, Manufacture or Commercialization of the applicable
Development Candidate or any corresponding Licensed ETBs or Licensed Products.
On a Development Candidate-by-Development Candidate basis, Company Background
Know-How will exclude any Know-How (i) [***].

1.47.“Company Background Patents” means, on a Development
Candidate-by-Development Candidate basis, any Patent, other than Company
Agreement Patents or Joint Agreement Patents, that (a) Company or any of its
Affiliates Controls as of the Effective Date or that comes into the Control of
Company or any of its Affiliates during the Term and (b) claims any Company
Background Know-How or is otherwise necessary [***] for the Research,
Development, Manufacture or Commercialization of the applicable Development
Candidate or any corresponding Licensed ETBs or Licensed Products. On a
Development Candidate-by-Development Candidate basis, Company Background Patents
will exclude any Patents (i) [***].

6

[***] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED BECAUSE THE INFORMATION (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED

 

--------------------------------------------------------------------------------

Execution Version

1.48.“Company Background Technology” means all Company Background Know-How and
Company Background Patents.

1.49.“Company Breach Event” has the meaning set forth in Section 11.4.1.

1.50.“Company Indemnified Party” has the meaning set forth in Section 10.1.1.

1.51.“Competitive Infringement” has the meaning set forth in Section 8.4.1.

1.52.“Competitive Product” means, with respect to a particular Licensed Product
in a particular country, a product on the market in such country being
commercialized by any Third Party that is not a Sublicensee and that did not
purchase such product in a chain of distribution that included any of Vertex or
its Affiliates or Sublicensees, that (a) is approved by the applicable
Regulatory Authority for at least one of the same Indications for which a
Licensed Product has been approved in such country, under any then-existing laws
and regulations in the applicable country pertaining to approval of generic or
biosimilar biologic products, as a “generic” or “biosimilar” version of such
Licensed Product, which approval uses such Licensed Product as a reference
product and relies on or references information in the Approval Application for
such Licensed Product, or (b) is otherwise recognized by the applicable
Regulatory Authority as a biosimilar or interchangeable product to such Licensed
Product.

1.53.“Confidential Information” means, with respect to each Party, all Know-How
or other information, including proprietary information (whether or not
patentable) regarding or embodying such Party’s technology, products, business
information or objectives, that is communicated in any way or form by or on
behalf of the Disclosing Party to the Receiving Party or its permitted
recipients, pursuant to this Agreement or the CDA, whether or not such Know-How
or other information is identified as confidential at the time of disclosure.
Notwithstanding the foregoing, Confidential Information does not include any
Know-How or information that, as evidenced by contemporaneous written records:
(a) was already known by the Receiving Party (other than under an obligation of
confidentiality to the Disclosing Party) at the time of disclosure by or on
behalf of the Disclosing Party; (b) was generally available to the public or
otherwise part of the public domain at the time of its disclosure to the
Receiving Party; (c) became generally available to the public or otherwise part
of the public domain after its disclosure to the Receiving Party, other than
through any act or omission of the Receiving Party or its permitted recipients
in breach of its obligations under this Agreement; (d) was disclosed to the
Receiving Party, other than under an obligation of confidentiality, by a Third
Party who had no obligation to the Disclosing Party not to disclose such
information to the Receiving Party; or (e) was independently discovered or
developed by or on behalf of the Receiving Party without the use of any
Confidential Information belonging to the Disclosing Party. Confidential
Information disclosed to the Receiving Party hereunder will not be deemed to
fall within the foregoing exceptions merely because broader or related
information falls within such exceptions, nor will combinations of elements or
principles be considered to fall within the foregoing exceptions merely because
individual elements of such combinations fall within such exceptions. Without
limiting the foregoing, and notwithstanding the exceptions set forth in clauses
(a) through (e): (i) the terms of this Agreement will be considered Confidential
Information of both Parties, with both Parties

7

[***] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED BECAUSE THE INFORMATION (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED

 

--------------------------------------------------------------------------------

Execution Version

deemed to be the Receiving Party of such Confidential Information; (ii) except
as expressly set forth in clauses (iii) and (iv), any Know-How that is subject
to a Party’s ownership rights under this Agreement shall be deemed to be the
Confidential Information of such Party and the other Party shall be deemed to be
the Receiving Party of such Know-How; (iii) any Know-How or other non-public
information specifically regarding a Development Candidate that is generated by
or on behalf of Company or its Affiliates will be deemed to be (x) the
Confidential Information of both Parties, with both Parties deemed to be the
Receiving Party of such Confidential Information, prior to and until the License
Effective Date (if Vertex exercises the Option) or the Option Deadline (if
Vertex does not exercise the Option) with respect to such Development Candidate,
(y) the Confidential Information of Vertex, with Company deemed to be the
Receiving Party of such Confidential Information, commencing upon the License
Effective Date (if Vertex exercises the Option) with respect to such Development
Candidate, and (z) the Confidential Information of Company, with Vertex deemed
to be the Receiving Party of such Confidential Information in the event Vertex
does not exercise the Option with respect to such Development Candidate;
provided, however, that, if any such Know-How or information is regarding more
than one Development Candidate, and Vertex exercises the Option for some but not
all of such Development Candidates, then such Know-How and information shall
remain the Confidential Information of both Parties, with both Parties deemed to
be the Receiving Party of such Confidential Information, following the
applicable License Effective Date(s); and (iv) any Know-How or other non-public
information within the Antibody Agreement Technology or otherwise regarding any
Antibody directed against a Collaboration Target will be the Confidential
Information of Vertex; provided that Company shall have the right to use and
disclose such information as permitted pursuant to ARTICLE 12 in connection with
the exercise of its rights and license under Section 5.2.2.

1.54.“Control” or “Controlled” means (a) with respect to a Party and any
Know-How or Patent, possession of the ability by such Party or its Affiliate
(whether by sole or joint ownership, license or otherwise), other than pursuant
to this Agreement, to grant to the other Party, without violating the terms of
any agreement with a Third Party, a license, access or other right in, to or
under such Know-How or Patent, and (b) with respect to a Party and any tangible
embodiments of Know-How, Regulatory Filings or documentation, possession of the
ability by such Party or its Affiliate (whether by sole or joint ownership,
license or otherwise), other than pursuant to this Agreement, to grant to the
other Party, without violating the terms of any agreement with a Third Party,
access to or disclosure of such tangible embodiments of Know-How, Regulatory
Filings or documentation. Notwithstanding anything in this Agreement to the
contrary, a Party and its Affiliates will be deemed to not Control any Know-How
or Patents that are owned or controlled by a Third Party described in the
definition of “Change of Control,” or such Third Party’s Affiliates (other than
such Party and its Preexisting Affiliates), (a) prior to the closing of such
Change of Control, except to the extent that any such Know-How or Patents were
developed by such Third Party prior to such Change of Control using or
incorporating such Party’s or its Preexisting Affiliate’s Know-How or Patents or
(b) after the closing of such Change of Control to the extent that such Know-How
or Patents are developed or conceived by such Third Party or its Affiliates
(other than such Party or its Preexisting Affiliates) after such Change of
Control without using or incorporating such Party’s or its Preexisting
Affiliate’s Know-How or Patents.

8

[***] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED BECAUSE THE INFORMATION (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED

 

--------------------------------------------------------------------------------

Execution Version

1.55.“Cover,” “Covering” or “Covers” means (a) as to a method, compound or
product and Patent, that, in the absence of a license granted under, or
ownership of, such Patent, the making, using, selling, offering for sale or
importation of such method, compound or product would infringe any claim of such
Patent or, as to a pending claim included in such Patent, the making, using,
selling, offering for sale or importation of such method, compound or product
would infringe the claim of such Patent if such pending claim were to issue in
an issued patent without modification, and (b) [***] would infringe such Patent
if such pending claim were to issue in an issued patent without modification.

1.56.“Defending Party” has the meaning set forth in Section 8.3.

1.57.“Demand for Arbitration” has the meaning set forth in Section 13.12.3(a).

1.58.“Development” means, with respect to a Licensed ETB or Licensed Product,
all clinical and non-clinical research and development activities conducted
after filing of an IND for such Licensed ETB or Licensed Product, including
toxicology, pharmacology test method development and stability testing, process
development, formulation development, delivery system development, quality
assurance and quality control development, statistical analysis, Clinical Trials
(other than post-Marketing Approval Clinical Trials), regulatory affairs,
pharmacovigilance, Clinical Trial regulatory activities and obtaining and
maintaining Marketing Approval. When used as a verb, “Develop” or “Developing”
means to engage in Development.

1.59.“Development Candidate” means, with respect to any Collaboration Program,
an ETB developed under this Agreement and directed against the Collaboration
Target with respect to such Collaboration Program that has satisfied the
applicable criteria set forth in the Research Plan or that has otherwise been
designated as a “Development Candidate” by the JAC.

1.60.“Development Milestone Event” has the meaning set forth in Section 7.5.1.

1.61.“Development Milestone Payment” has the meaning set forth in Section 7.5.1.

1.62.“Development Plan” has the meaning set forth in Section 6.1.2.

1.63.“directed against” means, with respect to a Target and an ETB or product,
that such ETB or product is selected, generated or optimized to preferentially
bind to such Target.

1.64.“Disclosing Party” has the meaning set forth in Section 12.1.

1.65.“Dispute” has the meaning set forth in Section 13.12.

1.66.“Distributor” means a Third Party (a) to which Vertex or any of its
Affiliates or Sublicensees grants a right to sell or distribute a Licensed
Product, (b) that purchases its requirements for such Licensed Product from
Vertex or its Affiliates or Sublicensees, (c) that has no significant
responsibility for marketing and promotion of the Licensed Product, and (d) that
does not otherwise make any royalty or other payments to Vertex or its
Affiliates or Sublicensees with respect to its or their intellectual property
rights or Licensed Products, including any payments that are calculated on the
basis of a percentage of, or profit share on, such Third Party’s sale of
Licensed Products.

9

[***] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED BECAUSE THE INFORMATION (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED

 

--------------------------------------------------------------------------------

Execution Version

1.67.“DOJ” has the meaning set forth in Section 4.2.2.

1.68.“Effective Date” has the meaning set forth in the Preamble.

1.69.“EMA” means the European Medicines Agency and any successor entity thereto.

1.70.“Establishment of Proof of Concept”, with respect to a Licensed Product,
has the meaning for such term that is generally understood in drug development
with respect to the potential for such Licensed Product to be approved, and will
require [***].

1.71.“ETB” means any toxin, or subunit, fragment, or derivative thereof,
including variants, such as deimmunized variants, variants with heterologous
epitopes, furin-cleavage resistant variants and combinations thereof and any
improvements to or derivatives of any of the foregoing, in each case, that is
conjugated, fused (e.g., as a single polypeptide chain), or otherwise combined
with any Antibody or other targeting moiety.

1.72.“ETB Agreement Know-How” has the meaning set forth in Section 8.1.2(b).

1.73.“ETB Agreement Patents” has the meaning set forth in Section 8.1.2(b).

1.74.“ETB Agreement Technology” has the meaning set forth in Section 8.1.2(b).

1.75.“ETB Platform” means Company’s proprietary technology, including Know-How
and Patents, relating to discovery, development, production or commercialization
of ETBs that incorporate a bacterial toxin, or subunit, fragment, or derivative
thereof, including variants, such as deimmunized variants, variants with
heterologous epitopes, furin-cleavage resistant variants and combinations
thereof and any improvements to or derivatives of any of the foregoing that is
target independent, in each case, that is conjugated, fused (e.g., as a single
polypeptide chain) or otherwise combined with any Antibody or other targeting
moiety, regardless of the target.

1.76.“European Commission” means the European Commission or any successor entity
that is responsible for granting Marketing Approvals authorizing the sale of
pharmaceuticals in the European Union.

1.77.“European Union” or “EU” means (a) the economic, scientific and political
organization of member states known on the Effective Date as the European Union,
as it may be constituted from time to time, which as of the Effective Date
consists of Austria, Belgium, Bulgaria, Croatia, the Republic of Cyprus, Czech
Republic, Denmark, Estonia, Finland, France, Germany, Greece, Hungary, Ireland,
Italy, Latvia, Lithuania, Luxembourg, Malta, The Netherlands, Poland, Portugal,
Romania, Slovakia, Slovenia, Spain, Sweden and the U.K., and (b) any member
country of the European Economic Area that is not otherwise a member of the
European Union. For clarity, and notwithstanding the foregoing, European Union
will at all times include each of Germany, France, and the U.K.

1.78.“Exclusive License” has the meaning set forth in Section 5.1.1.

10

[***] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED BECAUSE THE INFORMATION (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED

 

--------------------------------------------------------------------------------

Execution Version

1.79.“Executive Officers” means the Chief Executive Officer of Company,
initially (as of the Effective Date) Eric Poma, and the Chief Scientific Officer
of Vertex, initially (as of the Effective Date) David Altshuler.

1.80.“Existing Background Know-How” has the meaning set forth in Section 9.2(i).

1.81.“Existing Background Patents” has the meaning set forth in Section 9.2(i).

1.82.“Existing Background Technology” has the meaning set forth in Section
9.2(i).

1.83.“FDA” means the United States Food and Drug Administration and any
successor entity thereto.

1.84.“FD&C Act” means the United States Federal Food, Drug, and Cosmetic Act, as
amended, and the rules and regulations promulgated thereunder.

1.85.“Field” means the treatment, prevention and diagnosis of all indications in
humans.

1.86.“First Commercial Sale” means, with respect to a Licensed Product, the
first sale of such Licensed Product by Vertex, its Affiliate or its Sublicensee
to a Third Party resulting in Net Sales in a particular country after any
required Marketing Approval has been obtained in such country; provided that the
following will not constitute a First Commercial Sale: (a) any sale of a
Licensed Product to an Affiliate or Sublicensee for resale; (b) any sale of a
Licensed Product for use in Clinical Trials, pre-clinical studies or other
Research or Development activities; (c) the disposal or transfer of a Licensed
Product at or below cost for a bona fide charitable purpose; or (d)
compassionate use and “named patient sales” at or below cost. Notwithstanding
the foregoing, any compassionate use and “named patient sales” above cost shall
constitute a sale of a Licensed Product, and such sale will qualify as a “First
Commercial Sale” even if prior to obtaining the relevant Marketing Approval.

1.87.“Follow-On Research” has the meaning set forth in Section 2.5.

1.88.“Follow-On Research Budget” has the meaning set forth in Section 2.5.

1.89.“Follow-On Research Plan” has the meaning set forth in Section 2.5.

1.90.“Force Majeure” means a condition, the occurrence and continuation of which
is beyond the reasonable control of a Party, including an act of God,
governmental acts or restrictions, war, civil commotion, labor strike or
lock-out, epidemic, flood, failure or default of public utilities or common
carriers, destruction of production facilities or materials by fire, earthquake,
storm or like catastrophe.

1.91.“FTC” has the meaning set forth in Section 4.2.2.

11

[***] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED BECAUSE THE INFORMATION (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED

 

--------------------------------------------------------------------------------

Execution Version

1.92.“FTE” means 1800 hours of work per annum, which number of hours shall be
pro-rated based on the number of days when used for periods of less than 12
months, devoted to or in support of the Research Activities, Follow-On Research
or Manufacturing Technology Transfer that is carried out by one or more
scientific or technical employees (excluding Third Party contractors) of Company
or its Affiliates.

1.93.“FTE Costs” means, for any period, the FTE Rate multiplied by the number of
FTEs who perform a specified activity under this Agreement. FTEs will be
pro-rated on a daily basis if necessary.

1.94.“FTE Rate” means $[***]; provided that such rate will increase on January 1
of each Calendar Year (starting with January 1, 2021) in accordance with the
percentage year-over-year increase in the Consumer Price Index – Urban Wage
Earners and Clerical Workers, US City Average, All Items, 1982-84 = 100,
published by the United States Department of Labor, Bureau of Labor Statistics
(or its successor equivalent index) over the 12-month period preceding each such
January 1. The FTE Rate includes (a) all wages and salaries, employee benefits,
bonus, travel and entertainment, supplies and other direct expenses and (b)
indirect allocations, including all general and administrative expenses, human
resources, finance, occupancy and depreciation, in each case ((a) and (b)),
expended in connection with such FTE’s performance of activities under this
Agreement.

1.95.“Fully Burdened Manufacturing Cost” will mean: (a) to the extent that
Licensed ETB or Licensed Product is Manufactured by a CMO, (i) the actual
reasonable costs of Company invoiced by such CMO to Company or its Affiliates,
including, as applicable, the costs of raw materials, intermediates and
components, reference materials, or standards required for release testing,
materials necessary to support stability studies (including methods, reference
materials, and consumables), drug substance and drug product Manufacturing,
quality assurance and stability testing, characterization testing, quality
control release testing of drug substance and drug product, quality assurance
batch record review and release of product, insurance, storage and freight,
shipping, tariffs, sales and excise taxes imposed thereon, customs and duty and
charges levied by Governmental Authorities (including export fees) and all costs
of labeling and packaging (if applicable), plus (ii) any [***] incurred by
Company in connection with and attributable to such Manufacturing, including for
process development, project management, Manufacturing oversight (including at
the [***] for any person-in-plant of Company), and quality control and
assurance; or (b) to the extent that Licensed ETB or Licensed Product is
Manufactured by Company or its Affiliates, the fully burdened costs that are
attributable to and reasonably allocated to such Manufacturing, including the
cost of raw materials and any costs incurred by Company for time spent by
Company’s personnel to obtain such raw materials (at the [***]), direct labor
and benefits, a proportionate share of indirect Manufacturing costs to the
extent allocable to the Manufacture of Licensed ETB or Licensed Product (but in
no event any capital expenditures of Company or its Affiliates), and all other
reasonable and customary Manufacturing-related costs for Licensed ETB or
Licensed Product, including actual product inventory write-offs, factory, plant,
or equipment start-up or start-up amortization costs, scale-up expenses, failed
lots resulting from Force Majeure, quality assurance and stability testing,
characterization testing, quality control release testing, quality assurance
batch record review and release of product, insurance, storage and freight,
shipping, tariffs, customs and duty and charges levied by Governmental
Authorities (including export fees), and all costs of packaging and labeling.
Such fully burdened costs will be calculated in accordance with GAAP.

12

[***] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED BECAUSE THE INFORMATION (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED

 

--------------------------------------------------------------------------------

Execution Version

1.96.“GAAP” means United States generally accepted accounting principles,
consistently applied.

1.97.“Gatekeeper” has the meaning set forth in Section 2.3.2.

1.98.“Gatekeeper Account” has the meaning set forth in Section 2.3.2.

1.99.“Gatekeeper Agreement” has the meaning set forth in Section 2.3.2.

1.100.“GCP” means good clinical practices, which are the then-current standards
for Clinical Trials for pharmaceuticals, as set forth in the FD&C Act or other
Applicable Law, and such standards of good clinical practice as are required by
the Regulatory Authorities of the European Union and other organizations and
governmental authorities in countries for which the applicable Licensed ETB or
Licensed Product is intended to be Developed, to the extent such standards are
not less stringent than United States standards.

1.101.“GLP” means the then-current good laboratory practice standards
promulgated or endorsed by the FDA as defined in 21 C.F.R. Part 58, or the
successor thereto, or comparable regulatory standards in jurisdictions outside
of the United States as they may be updated from time to time, to the extent
such standards are not less stringent than United States standards.

1.102.“GMP” means the then-current Good Manufacturing Practices as specified in
the United States Code of Federal Regulations, ICH Guideline Q7A, or equivalent
laws, rules or regulations of an applicable Regulatory Authority at the time of
manufacture.

1.103.“Governmental Authority” means any court, agency, department, authority or
other instrumentality of any national, state, county, city or other political
subdivision.

1.104.“Grantor” has the meaning set forth in Section 7.7.1(a).

1.105.“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976,
as amended, and the rules and regulations promulgated thereunder.

1.106.“HSR Clearance Date” means the later of (a) the earliest date on which the
Parties have actual knowledge that all applicable waiting periods under the HSR
Act with respect to the transactions contemplated under this Agreement upon
Vertex’s exercise of an Option have expired or have been terminated, and (b) the
Parties’ receipt of any other such antitrust clearance(s) as Vertex reasonably
determines are necessary as a result of Vertex’s exercise of such Option.  

1.107.“HSR Filing” means a filing by Company and Vertex, or their ultimate
parent entities, as that term is defined in the HSR Act, with the FTC and the
DOJ of a Notification and Report Form for Certain Mergers and Acquisitions (as
that term is defined in the HSR Act) with respect to the transactions
contemplated under this Agreement upon Vertex’s exercise of an Option, together
with all required documentary attachments thereto.

1.108.“Incomplete Data Package Notice” has the meaning set forth in Section
4.1.1.

13

[***] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED BECAUSE THE INFORMATION (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED

 

--------------------------------------------------------------------------------

Execution Version

1.109.“IND” means any Investigational New Drug application (including any
amendment or supplement thereto) filed with the FDA pursuant to Part 312 of
Title 21 of the U.S. Code of Federal Regulations, including any amendments
thereto or if applicable, a comparable application or submission filed with a
Regulatory Authority outside the U.S. for the investigation of any product in
any other country or group of countries (such as a Clinical Trial Application in
the EU).

1.110.“Indemnified Party” has the meaning set forth in Section 10.1.3.

1.111.“Indemnifying Party” has the meaning set forth in Section 10.1.3.

1.112.“Indication” means a separate and distinct disease or medical condition in
humans (a) for which a compound or product that is in Clinical Trials is
intended to be used in the treatment, diagnosis, prevention, cure or
amelioration of subjects in such Clinical Trials, or (b) for which a compound or
product has received a separate and distinct Marketing Approval with an approved
label claim to be used in the treatment, diagnosis, prevention, cure or
amelioration of such disease or condition, as applicable. For clarity, (i)
different genetic subtypes of the same disease or condition shall be considered
a separate and distinct Indication and (ii) [***].  

1.113. “Initial Target” means [***], also known as [***].

1.114.“Insolvency Event” has the meaning set forth in Section 11.2.5.

1.115.“IP Committee” has the meaning set forth in Section 3.2.

1.116.“JAC” has the meaning set forth in Section 3.1.1.

1.117.“Joint Agreement Know-How” means any Agreement Know-How jointly owned by
the Parties pursuant to Section 8.1.2(d).

1.118.“Joint Agreement Patent” means any Agreement Patent jointly owned by the
Parties pursuant to Section 8.1.2(d).

1.119.“Joint Agreement Technology” means all Joint Agreement Know-How and Joint
Agreement Patents.

1.120.“Know-How” means all non-public proprietary data, results, pre-clinical
and clinical protocols and data from studies and Clinical Trials, chemical
structures, chemical sequences, materials, information, inventions, know-how,
formulas, trade secrets, techniques, methods, processes, procedures, technology,
practices, knowledge and developments, whether or not patentable; provided that
Know-How does not include Patents.

1.121.“Knowledge” means, with respect to Company, the actual knowledge of
Company’s C-level officers, [***].

14

[***] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED BECAUSE THE INFORMATION (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED

 

--------------------------------------------------------------------------------

Execution Version

1.122.“Later Company License Agreement” has the meaning set forth in Section
7.7.2.

1.123.“Liability” has the meaning set forth in Section 10.1.1.

1.124.“License Effective Date” means, on a Development Candidate-by-Development
Candidate basis for any Development Candidate for which Vertex exercises an
Option (and all corresponding Licensed ETBs and Licensed Products), (a) if
Vertex determines in accordance with Section 4.2.1 that an HSR Filing is
required to be made under the HSR Act as a result of Vertex’s exercise of an
Option with respect to such Development Candidate and notifies Company of such
determination in accordance with Section 4.2.1, the date on which the Option
Exercise Fee is paid following the HSR Clearance Date, and (b) other than under
the circumstances described in clause (a), the date on which the Option Exercise
Fee is paid following the delivery by Vertex to the Company of the Option
Exercise Notice with respect to such Development Candidate in accordance with
Section 4.1.2.

1.125.“Licensed ETB” means (a) any Development Candidate with respect to which
Vertex has exercised the applicable Option and paid the Option Exercise Fee in
accordance with this Agreement, and (b) any derivatives, improvements or
modifications thereof developed by or on behalf of either Company or Vertex
under this Agreement during the Term.

1.126.“Licensed Know-How” means the Company Background Know-How, the Company
Agreement Know-How and Company’s interest in the Joint Agreement Know-How.

1.127.“Licensed Patents” means the Company Background Patents, the Company
Agreement Patents and Company’s interest in the Joint Agreement Patents.

1.128.“Licensed Product” means any pharmaceutical or biologic product containing
a Licensed ETB, either alone or in combination with other active pharmaceutical
ingredients, including all forms, presentations, strengths, doses and
formulations thereof.

1.129.“Licensed Technology” means the Licensed Patents and Licensed Know-How.

1.130.“Licensee” has the meaning set forth in Section 7.7.2.

1.131.“Major EU Market” means each of France, Germany and the U.K.

1.132.“Major Market Country” means each of France, Germany, Japan, the U.K. and
the U.S.

1.133.“Manufacture,” “Manufactured” or “Manufacturing” means activities directed
to making, having made, producing, formulating, manufacturing, processing,
filling, finishing, packaging, labeling, quality control testing and quality
assurance release, shipping or storage of a Licensed ETB or Licensed Product.

15

[***] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED BECAUSE THE INFORMATION (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED

 

--------------------------------------------------------------------------------

Execution Version

1.134.“Manufacturing Technology Transfer” has the meaning set forth in Section
6.3.3.

1.135.“Manufacturing Technology Transfer Budget” has the meaning set forth in
Section 6.3.3.

1.136.“Manufacturing Technology Transfer Plan” has the meaning set forth in
Section 6.3.3.

1.137.“Marketing Approval” means, with respect to a Licensed Product in a
particular jurisdiction, all approvals (including approvals resulting from any
priority review, breakthrough therapy, accelerated approval or fast track
application or submission), licenses, registrations or authorizations necessary
for the Commercialization of such Licensed Product in such jurisdiction,
including, with respect to the United States, approval of an Approval
Application for such Licensed Product by the FDA and with respect to the
European Union, approval of an Approval Application for such Licensed Product by
the European Commission or the applicable Regulatory Authority in any particular
country in the EU, but excluding, in each case, Price Approval.

1.138.“Milestone Event” has the meaning set forth in Section 7.5.2.

1.139.“Milestone Payment” has the meaning set forth in Section 7.5.2.

1.140.“NDA” means a new drug application that is submitted to the FDA for a
Licensed Product, pursuant to 21 C.F.R. § 314.3.

1.141.“Net Sales” means the [***] invoiced price for Licensed Products sold by
Vertex, its Affiliates or Sublicensees (the “Selling Party”) to Third Parties
(excluding sales deferred for GAAP accounting purposes until such sales are
recognized), less the following deductions from such [***] amounts (if not
already deducted in the amount invoiced), provided and only to the extent that
such items are actually allowed and taken by the Selling Party:

(a)c[***];

(b)[***]; provided that, the Selling Party shall use Commercially Reasonable
Efforts to [***];

(c)[***];

(d)[***], to the extent incurred by a Selling Party and not reimbursed by a
non-related party;

(e)[***]; and

(f)[***], to the extent borne by the Selling Party, provided that [***].

16

[***] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED BECAUSE THE INFORMATION (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED

 

--------------------------------------------------------------------------------

Execution Version

Only items in (a)-(f) above that are deducted from the Selling Party’s [***]
sales of Licensed Product(s), as included in the Selling Party’s published
financial statements and that are in accordance with GAAP, applied on a
consistent basis, will be deducted from such [***] sales for purposes of the
calculation of Net Sales. Notwithstanding the foregoing, amounts written off by
the Selling Party by reason of uncollectible debt or pursuant to clause (f)
above may be deducted from Net Sales in accordance with clause (b) and clause
(f) above, respectively, regardless of its classification in the Selling Party’s
published financial statements.

A qualifying amount may be deducted only once regardless of the number of the
preceding categories that describes such amount. If a Selling Party makes any
adjustment to such deductions after the associated Net Sales have been reported
pursuant to this Agreement, the adjustments and payment of any royalties due
will be reported with the next quarterly report. Sales between or among Vertex,
its Affiliates and Sublicensees will be excluded from the computation of Net
Sales, but Net Sales will include the subsequent final sales to Third Parties by
Vertex or any such Affiliates or Sublicensees. A Licensed Product will not be
deemed to be sold if the Licensed Product is provided free of charge to a Third
Party in reasonable quantities as a sample consistent with industry standard
promotional and sample practices.

If a sale, transfer or other disposition with respect to a Licensed Product
involves consideration other than cash or is not at arm’s length, the Net Sales
from such sale, transfer or other disposition will be calculated on the average
Net Sales price of the Licensed Product in arm’s length sales for cash in the
relevant country during the same Calendar Quarter as such sale, transfer or
other disposition or in the absence of such sales, the fair market value of the
Licensed Product as mutually determined by the Parties in good faith.

Solely for purposes of calculating Net Sales, if, in any country, Vertex or its
Affiliates or any permitted Sublicensee sells [***] (each, an “Other Product”)
[***] (such combination product, a “Combination Product”), Net Sales of such
Combination Product in such country for the purpose of determining the payments
due to Company pursuant to this Agreement will be calculated by [***]
(“Combination Product Net Sales”) [***].

1.142.“New Company Agreement” has the meaning set forth in Section 7.7.2.

1.143.“New Platform Agreement” has the meaning set forth in Section 7.7.1.

1.144.“Non-Bankrupt Party” has the meaning set forth in Section 5.5.

1.145.“Non-Breaching Party” means the Party that believes the other Party is in
material breach of this Agreement.

1.146.“Non-Defending Party” has the meaning set forth in Section 8.3.

1.147.“Option” has the meaning set forth in Section 4.1.

1.148.“Option Deadline” has the meaning set forth in Section 4.1.2.

17

[***] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED BECAUSE THE INFORMATION (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED

 

--------------------------------------------------------------------------------

Execution Version

1.149.“Option Exercise Data Package” means, with respect to each Development
Candidate, a package containing the information specified in Schedule 1.149 to
be included in the Option Exercise Data Package for such Development Candidate.

1.150.“Option Exercise Fee” has the meaning set forth in Section 7.3.

1.151.“Option Exercise Notice” has the meaning set forth in Section 4.1.2.

1.152.“Other Company License Agreement” has the meaning set forth in Section
7.7.1.

1.153.“Other Product” has the meaning set forth in Section 1.141.

1.154.“Out-of-Pocket Costs” means, with respect to a Party, costs and expenses
actually paid by such Party or its Affiliates to Third Parties (or payable to
Third Parties and accrued in accordance with GAAP), other than employees of such
Party or its Affiliates. For clarity, Out-of-Pocket Costs includes costs and
expenses paid by Company to Third Party contractors in the performance of
Follow-On Research and Manufacturing Technology Transfer.

1.155.“Party” or “Parties” has the meaning set forth in the Preamble.

1.156.“Patents” means all rights and interests in and to granted or issued
patents and pending patent applications in any country, jurisdiction or region
(including inventor’s certificates and utility models), including all
provisionals, non-provisionals, substitutions, continuations,
continuations-in-part, divisionals, renewals and all patents granted thereon,
and all reissues, reexaminations, extensions, confirmations, revalidations,
registrations and patents of addition thereof, including patent term extensions
and supplementary protection certificates, international patent applications
filed under the Patent Cooperation Treaty (PCT) and any national stage
application and any equivalents to any of the foregoing.

1.157.“Person” means an individual, sole proprietorship, partnership, limited
partnership, limited liability partnership, corporation, limited liability
company, business trust, joint stock company, trust, incorporated association,
joint venture or similar entity or organization, including a government or
political subdivision or department or agency of a government.

1.158.“Phase 2 Clinical Trial” means any Clinical Trial of a Licensed Product as
described in 21 C.F.R. § 312.21(b), or, with respect to a jurisdiction other
than the United States, a similar Clinical Trial of a Licensed Product. For
clarity, Phase 2 Clinical Trial includes any Phase 2a clinical study of a
Licensed Product or Phase 2b clinical study of a Licensed Product.

1.159.“PHSA” means the U.S. Public Health Service Act, as amended, and the rules
and regulations promulgated thereunder.

18

[***] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED BECAUSE THE INFORMATION (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED

 

--------------------------------------------------------------------------------

Execution Version

1.160.“Pivotal Clinical Trial” means, with respect to a Licensed Product, (a) a
pivotal Clinical Trial in humans performed to gain evidence of the efficacy of
such Licensed Product in a target population, and to obtain expanded evidence of
safety for such Licensed Product that is needed to evaluate the overall
benefit-risk relationship of such Licensed Product, [***] that could lead to
obtaining Marketing Approval from a Regulatory Authority for such Licensed
Product or (b) a Clinical Trial as described in 21 C.F.R. § 312.21(c), or, with
respect to a jurisdiction other than the United States, a similar Clinical Trial
of a Licensed Product.

1.161.“Preexisting Affiliate” means, with respect to a Party that is subject to
a Change of Control, any Affiliate of such Party following such Change of
Control that was an Affiliate of such Party prior to such Change of Control.

1.162.“Price Approval” means, in any country where a Governmental Authority
authorizes reimbursement for, or approves or determines pricing for,
pharmaceutical products, receipt (or, if required to make such authorization,
approval or determination effective, publication) of any government approval,
agreement, determination or decision establishing such reimbursement
authorization or pricing approval or determination.

1.163.“Proceeding” means any action, suit, litigation, arbitration, proceeding
(including any civil, criminal, administrative, investigative or appellate
proceeding), prosecution, contest, hearing, inquiry, inquest, audit, examination
or investigation that is, has been or may in the future be commenced, brought,
conducted or heard at law or in equity or before any Governmental Authority.

1.164.“Product Agreement Know-How” has the meaning set forth in Section
8.1.2(c).

1.165.“Product Agreement Patents” has the meaning set forth in Section 8.1.2(c).

1.166.“Product Agreement Technology” has the meaning set forth in Section
8.1.2(c).

1.167.“Proposed New Company Agreement” has the meaning set forth in Section
7.7.1.

1.168.“Prosecution and Maintenance” or “Prosecute and Maintain” means, with
respect to a Patent, the preparing, filing, prosecuting and maintenance of such
Patent, as well as handling re-examinations and reissues with respect to such
Patent, together with the conduct of derivation proceedings, the defense of
oppositions, post-grant patent proceedings (such as inter partes review and post
grant review) and other similar proceedings with respect to such Patent.

1.169.“R&D Supply Agreement” has the meaning set forth in Section 6.3.2.

1.170.“Receiving Party” has the meaning set forth in Section 12.1.

1.171.“Reduction Circumstances” has the meaning set forth in Section 7.6.3.

19

[***] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED BECAUSE THE INFORMATION (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED

 

--------------------------------------------------------------------------------

Execution Version

1.172.“Regulatory Authority” means, with respect to a country in the Territory,
any national (e.g., the FDA), supra-national (e.g., the European Commission, the
Council of the European Union or the EMA), regional, state or local regulatory
agency, department, bureau, board, commission, council or other Governmental
Authority that holds responsibility for development and commercialization of, or
the granting of Marketing Approval for, a pharmaceutical product in such country
or region.

1.173.“Regulatory Exclusivity” means, with respect to a Licensed Product in a
country, any data exclusivity rights or other exclusive right, other than a
Patent, granted, conferred or afforded by any Regulatory Authority in such
country or otherwise under Applicable Law with respect to such Licensed Product
in such country, which either confers exclusive marketing rights with respect to
a product or prevents another party from using or otherwise relying on the data
supporting the approval of the Marketing Approval for a product without the
prior written authorization of the Marketing Approval holder, as applicable,
such as new chemical entity exclusivity, exclusivity associated with new
Clinical Trials necessary to approval of a change (e.g., new indication or use),
orphan drug exclusivity, non-patent-related pediatric exclusivity, or any other
applicable marketing or data exclusivity, including any such periods under
national implementations in the EU of Article 10 of Directive 2001/83/EC,
Article 14(11) of Parliament and Council Regulation (EC) No 726/2004, Parliament
and Council Regulation (EC) No 141/2000 on orphan medicines, Parliament and
Council Regulation (EC) No 1901/2006 on medicinal products for pediatric use and
all international equivalents.

1.174.“Regulatory Filings” means, collectively: (a) all INDs, Approval
Applications, establishment license applications, Drug Master Files,
applications for designation as an “Orphan Product(s)” under the Orphan Drug
Act, for “Fast Track” status under Section 506 of the FD&C Act (21 U.S.C. § 356)
or for a Special Protocol Assessment under Section 505(b)(4)(B) and (C) of the
FD&C Act (21 U.S.C. § 355(b)(4)(B)) and all other similar filings (including
counterparts of any of the foregoing in any country or region in the Territory);
(b) any applications for Marketing Approval or Price Approval and other
applications, filings, dossiers or similar documents submitted to a Regulatory
Authority in any country for the purpose of obtaining Marketing Approval or
Price Approval from that Regulatory Authority; (c) any Patent-related filings
with any Regulatory Authority; (d) all supplements and amendments to any of the
foregoing; (e) all documents referenced in the complete regulatory chronology
for each Marketing Approval; (f) foreign equivalents of any of the foregoing;
and (g) all data and other information contained in, and correspondence with any
Regulatory Authority relating to, any of the foregoing.

1.175.“Research” means conducting research activities to discover, design,
optimize, deliver and advance potential Development Candidates, Licensed ETBs
and Licensed Products, including pre-clinical studies and optimization, but
specifically excluding Development, Manufacture and Commercialization. When used
as a verb, “Researching” means to engage in Research.

1.176.“Research Activities” means the activities set forth in the Research Plan.

20

[***] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED BECAUSE THE INFORMATION (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED

 

--------------------------------------------------------------------------------

Execution Version

1.177.“Research Plan” means the research plan attached hereto as Schedule 1.177,
as such research plan may be updated pursuant to Section 2.2.3 or Section 2.3.

1.178.“Reserved Target” has the meaning set forth in Section 2.3.1.

1.179.“Reserved Target Designation Date” has the meaning set forth in Section
2.3.1.

1.180.“Reserved Target Notice” has the meaning set forth in Section 2.3.1.

1.181.“Reserved Target Outside Date” means the date that is [***] after the
Reserved Target Designation Date.

1.182.“Residual Knowledge” means knowledge, techniques, experience and Know-How
that are (a) reflected in any Confidential Information owned or Controlled by
the Disclosing Party and (b) retained in the unaided memory of any authorized
representative of the Receiving Party after having access to such Confidential
Information. A Person’s memory will be considered to be unaided if the Person
has not intentionally memorized the Confidential Information for the purpose of
retaining and subsequently using or disclosing it. In no event, however, will
Residual Knowledge include any knowledge, techniques, experience or Know-How to
the extent (at any time, for such time) within the scope of any Patent owned or
Controlled by the Disclosing Party.

1.183.“Royalty Term” means, with respect to a Licensed Product in a country, the
period commencing on the First Commercial Sale of such Licensed Product in such
country and ending upon the latest of: (a) the expiration of the last Valid
Claim of a Licensed Patent that Covers such Licensed Product or the method of
use or manufacture of such Licensed Product in such country; (b) [***] after the
First Commercial Sale of such Licensed Product in such country; or (c)
expiration of Regulatory Exclusivity, if any, in such country with respect to
such Licensed Product.

1.184.“Rules” has the meaning set forth in Section 13.12.3.

1.185.“Sales Milestone Event” has the meaning set forth in Section 7.5.2.

1.186.“Sales Milestone Payment” has the meaning set forth in Section 7.5.2.

1.187.“Secondary Indication” means, with respect to a Licensed Product and a
regulatory jurisdiction, any Indication that is not the first Indication for
which such Licensed Product has received Marketing Approval in such regulatory
jurisdiction.

1.188.“Selling Party” has the meaning set forth in Section 1.141.

1.189.“Subcontractor” means a Third Party (including any consultant,
subcontractor, academic researcher or other vendor) engaged by a Party to
conduct activities on behalf of such Party or its Affiliates under this
Agreement.

21

[***] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED BECAUSE THE INFORMATION (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED

 

--------------------------------------------------------------------------------

Execution Version

1.190.“Sublicense” means, directly or indirectly, to sublicense or grant any
other right under the rights granted to Vertex hereunder. When used as a noun,
“Sublicense” means any agreement to Sublicense.

1.191.“Sublicensee” means an Affiliate or Third Party, other than a Distributor,
to whom Vertex (or a Sublicensee or Affiliate) Sublicenses any of the rights
granted to Vertex under this Agreement during the Term.

1.192.“Target” means a specific protein that is associated with an ENSEMBL GENE
ID, together with any and all naturally occurring mutations, variants and
alternative sequences thereof, and fragments or peptides thereof that are of
sufficient specificity or length to still uniquely match the original ENSEMBL
GENE ID.  

1.193.“Target Availability Notice” has the meaning set forth in Section 2.3.2.

1.194.“Term” has the meaning set forth in Section 11.1.

1.195.“Terminated Target” means any Collaboration Target with respect to which,
as of the applicable Option Deadline for the final Development Candidate (as
determined by the JAC), Vertex has not exercised any Option for any Development
Candidate directed against such Collaboration Target.

1.196.“Territory” means worldwide.

1.197.“Third Party” means any Person other than Vertex, Company or their
respective Affiliates.

1.198.“Third Party Infringement Claim” has the meaning set forth in Section 8.3.

1.199. “Unavailable Target” means any Target for which (a) Company has
established an internal research program with respect to such Target whereby
Company is actively pursuing, has committed an approved budget with respect to,
or has entered into a Third Party contract with respect to, the identification
of products directed against such Target using the ETB Platform, or (b) Company
has executed a binding, arm’s length agreement with a Third Party, which
agreement would be breached if such Target became a Reserved Target or an
Additional Target pursuant to the terms of this Agreement.

1.200.“United Kingdom” or “U.K.” means the United Kingdom of Great Britain and
Northern Ireland, as it may be constituted from time to time. For clarity,
United Kingdom will at all times include England.

1.201.“United States” or “U.S.” means the United States of America and all of
its districts, territories and possessions.

22

[***] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED BECAUSE THE INFORMATION (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED

 

--------------------------------------------------------------------------------

Execution Version

1.202.“Valid Claim” means a claim (a) of any issued or granted, unexpired United
States or foreign Patent, which has not, in the country or jurisdiction of grant
or issuance, been donated to the public, disclaimed, held invalid or
unenforceable by a court of competent jurisdiction in an unappealed or
unappealable decision, or (b) of any United States or foreign patent
application, which has not, in the country in question, been cancelled,
withdrawn, or abandoned (without the possibility of appeal, reinstatement or
re-filing). Notwithstanding the foregoing, on a country-by-country or
jurisdiction-by-jurisdiction basis, a patent application pending for more than
seven years will not be considered to have any Valid Claim for purposes of this
Agreement unless and until a Patent that meets the criteria set forth in clause
(a) above with respect to such application issues.

1.203.“Vertex” has the meaning set forth in the Preamble.

1.204.“Vertex Agreement Know-How” means any Product Agreement Know-How and any
other Agreement Know-How solely owned by Vertex pursuant to Section 8.1.2(d).

1.205.“Vertex Agreement Patent” means any Product Agreement Patent and any other
Agreement Patent solely owned by Vertex pursuant to Section 8.1.2(d).

1.206.“Vertex Agreement Technology” means all Vertex Agreement Know-How and
Vertex Agreement Patents.

1.207.“Vertex Background Know-How” means, on a Collaboration
Target-by-Collaboration Target or Vertex Target-by-Vertex Target (with respect
to Follow-On Research) basis, any Know-How, other than Vertex Agreement Know-How
and Joint Agreement Know-How, that is Controlled by Vertex or its Affiliates as
of the Effective Date or during the Term and is actually provided or made
available by or on behalf of Vertex to Company under this Agreement for use in
the Research Activities allocated to Company under each Research Plan with
respect to such Collaboration Target or the Follow-On Research with respect to
such Vertex Target, as applicable.

1.208.“Vertex Background Patent” means, on a Collaboration
Target-by-Collaboration Target or Vertex Target-by-Vertex Target (with respect
to Follow-On Research) basis, any Patent, other than Vertex Agreement Patents or
Joint Agreement Patents, that is Controlled by Vertex or its Affiliates as of
the Effective Date or during the Term and Covers any Vertex Background Know-How.

1.209.“Vertex Background Technology” means the Vertex Background Know-How and
the Vertex Background Patents.

1.210.“Vertex Indemnified Party” has the meaning set forth in Section 10.1.2.

1.211.“Vertex Target” means any Collaboration Target for which Vertex has
exercised an Option under this Agreement for at least one Development Candidate
directed against such Collaboration Target.

23

[***] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED BECAUSE THE INFORMATION (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED

 

--------------------------------------------------------------------------------

Execution Version

1.212.“Vertex Technology” means the Vertex Background Technology, the Vertex
Agreement Technology and Vertex’s interest in the Joint Agreement Technology.

ARTICLE 2.
RESEARCH

2.1.Research Overview. On a Collaboration Program-by-Collaboration Program
basis, Company (directly or through its Affiliates or Subcontractors) will use
Commercially Reasonable Efforts to perform the Research Activities for such
Collaboration Program, for the purpose of generating Development Candidate(s)
directed against the applicable Collaboration Target in accordance with the
Research Plan. The Parties acknowledge that each Collaboration Program could
result in the identification of no Development Candidate(s) for such
Collaboration Program or multiple Development Candidates for such Collaboration
Program.

2.2.Research Activities.

2.2.1.Development and Approval of Research Plan. The Research Plan sets forth,
and any amendment or update to the Research Plan approved in accordance with the
terms of this Agreement will set forth, (i) the anticipated start date of the
Research Activities for the applicable Collaboration Target, (ii) a high-level
description of the activities Company anticipates are reasonably necessary to
identify a Development Candidate for the applicable Collaboration Target, (iii)
projected high-level estimates on the timeline for activities under the Research
Plan and (iv) anticipated FTEs intended to be allocated to activities under the
Research Plan, which FTEs shall be suitably qualified to conduct such
activities. In the event of any inconsistency between the Research Plan and this
Agreement, the terms of this Agreement will prevail.

2.2.2.Conduct of Collaboration Programs. Company (directly or through its
Affiliates or Subcontractors) will perform the Research Activities in accordance
with the Research Plan in a professional and timely manner and in accordance
with all Applicable Laws.  

2.2.3.Amendments to Research Plan. Company or Vertex may provide any proposed
amendments to the Research Plan to the JAC for review and approval. The JAC may
amend the Research Plan at any time; provided that, notwithstanding Section
3.1.4, such amended Research Plan shall (a) at all times meet the requirements
set forth in Section 2.2.1 and (b) not materially decrease the Research
Activities or decrease the level of scientific experience and expertise of the
FTEs performing Research Activities without Vertex’s written consent.
Notwithstanding the foregoing or Section 3.1.4, [***], provided that Company
will remain obligated to conduct all proposed Research Activities that are
consistent with [***], or, if the Research Plan was previously amended in
accordance with this Agreement, as of the most recent amendment effective date
of the Research Plan, [***]. Any such costs that the Parties agree will be
incurred by Company and reimbursed by Vertex will be reimbursed in accordance
with Section 7.8.

24

[***] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED BECAUSE THE INFORMATION (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED

 

--------------------------------------------------------------------------------

Execution Version

2.2.4.Costs of Research. With respect to the Collaboration Program for the
Initial Target, all Research Activities will be conducted by Company (directly
or through its Affiliates or Subcontractors) at Company’s sole cost and expense
(except as set forth in Section 2.2.3 and Section 7.8 and as otherwise may be
agreed by the Parties in writing) in accordance with the Research Plan. If
Vertex exercises the Additional Target Option, then, with respect to the
Collaboration Program for the Additional Target, Vertex shall reimburse Company
in accordance with Section 7.8 for Company’s [***] incurred in conducting
(directly or through its Affiliates or Subcontractors) the applicable Research
Activities in accordance with the Research Plan and the Additional Target
Research Budget, as the same may be updated or amended.

2.3.Additional Target Option. During the Additional Target Option Period,
subject to Section 2.3.2, Company hereby grants to Vertex an option (the
“Additional Target Option”) to designate (a) one additional Target or (b) in the
case of exercise of the Additional Target Option for the purpose of generating
Development Candidates that are [***], either (i) [***] or (ii) [***], in each
case ((a) and (b)) as a Collaboration Target under this Agreement (any such
Target, other than the Initial Target, described in [***], an “Additional
Target”). Vertex may exercise the Additional Target Option at any time during
the Additional Target Option Period by providing written notice to the
Gatekeeper (or, in the case of exercise of the Additional Target Option for the
Reserved Target, written notice to the Gatekeeper and Company) (in either case,
the “Additional Target Option Exercise Notice”), which Additional Target Option
Exercise Notice will identify the proposed Additional Target, provided that,
after the [***] anniversary of the Effective Date until the end of the
Additional Target Option Period, if applicable, Vertex may only exercise the
Additional Target Option for the Reserved Target. If Vertex delivers an
Additional Target Option Exercise Notice and (x) the proposed Additional Target
is the Reserved Target or (y) the proposed Additional Target is not the Reserved
Target, but the applicable Target Availability Notice delivered by the
Gatekeeper pursuant to Section 2.3.2 states that such proposed Additional Target
is not an Unavailable Target, then, in either case ((x) or (y)), Vertex will pay
Company the Additional Target Option Exercise Fee in accordance with Section
7.4, and such proposed Additional Target will automatically be deemed the
“Additional Target” under this Agreement upon such payment of the Additional
Target Option Exercise Fee. [***]. Within [***] following Vertex’s delivery to
Company of the Additional Target Option Exercise Notice, Company will update the
Research Plan to add (A) Research Activities designed to identify and Research
ETBs directed against the Additional Target, which Research Activities will be
substantially similar in scope to the Research Activities contemplated in
Schedule 1.177 as of the Effective Date for the Collaboration Program for the
Initial Target, unless otherwise agreed to by the Parties, (B) a budget for such
Research Activities, which budget will use methodologies consistent with the
internal budget used by Company for the Collaboration Program for the Initial
Target (the “Additional Target Research Budget”), and (C) criteria for the
designation of Development Candidates directed against the Additional Target,
which criteria will be consistent with those criteria set forth in the Research
Plan for the Initial Target, and will provide the updated Research Plan to the
JAC for review and approval. Any such updated Research Plan will at all times
meet the requirements set forth in Section 2.2.1.

25

[***] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED BECAUSE THE INFORMATION (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED

 

--------------------------------------------------------------------------------

Execution Version

2.3.1.Reserved Targets. At any time during the period between the Effective Date
and the [***] anniversary of the Effective Date prior to Vertex’s exercise of
the Additional Target Option, subject to Section 2.3.2, Vertex may designate a
single Target as reserved for the Additional Target Option (the “Reserved
Target”) by providing written notice to the Gatekeeper (the “Reserved Target
Notice”), which Reserved Target Notice will identify the proposed Reserved
Target. In such event, unless the applicable Target Availability Notice
delivered by the Gatekeeper pursuant to Section 2.3.2 states that such proposed
Reserved Target is an Unavailable Target, such proposed Reserved Target will
automatically be designated as the Reserved Target as of the date the Gatekeeper
identifies the Reserved Target in the Target Availability Notice provided to the
Parties pursuant to Section 2.3.2 (such date, the “Reserved Target Designation
Date”). [***]. Unless the applicable Target Availability Notice delivered by the
Gatekeeper pursuant to Section 2.3.2 states that such proposed other Target is
an Unavailable Target, such proposed other Target will automatically be
designated as the Reserved Target, and the Target formerly designated as the
Reserved Target will no longer be the Reserved Target; provided that the
Reserved Target Designation Date shall remain the same and neither the Reserved
Target Designation Date nor the Reserved Target Outside Date shall be modified
in the event [***]. Notwithstanding anything to the contrary in this Agreement,
if Vertex does not exercise its Additional Target Option to add the Reserved
Target as an Additional Target prior to the Reserved Target Outside Date, such
Reserved Target will no longer be a Reserved Target, provided that Vertex may
still exercise the Additional Target Option for such former Reserved Target
during the Additional Target Option Period, subject to the procedures set forth
in Section 2.3.2 (for clarity, as long as such former Reserved Target does not
become an Unavailable Target). If Vertex exercises the Additional Target Option
to add Target(s) that are not the Reserved Target as the Additional Target, then
the Reserved Target will cease to be a Reserved Target effective as of the
exercise of the Additional Target Option.  

2.3.2.Unavailable Targets. On or before the Effective Date, Company will have
established an account (the “Gatekeeper Account”) with a Third Party mutually
agreed to by the Parties (the “Gatekeeper”) for the purpose of depositing a list
of Unavailable Targets, which Company will have deposited in the Gatekeeper
Account on or before the Effective Date. Concurrently with the establishment of
the Gatekeeper Account, the Parties and the Gatekeeper will enter into a
three-way agreement (the “Gatekeeper Agreement”) governing the use and purpose
of the Gatekeeper Account, a form of which is attached hereto as Schedule 2.3.2.
The Gatekeeper Agreement will provide that, if Vertex proposes to (a) exercise
the Additional Target Option to designate an Additional Target or (b) designate
a Reserved Target, then (i) Vertex shall provide to the Gatekeeper the
Additional Target Option Exercise Notice or the Reserved Target Notice, as
applicable, identifying the proposed Additional Target or the proposed Reserved
Target, as applicable, (ii) the Gatekeeper shall notify Company within two
Business Days that Vertex has indicated interest in an unspecified Additional
Target or an unspecified Reserved Target, as applicable (without identifying the
proposed Additional Target or Reserved Target, as applicable, to Company), (iii)
within [***] after such notice, Company shall provide the Gatekeeper with an
updated list of Unavailable Targets as of the date of the Additional Target
Option Exercise Notice or the Reserved Target Notice, as applicable (which
updated list shall remove any Target formerly identified as an Unavailable
Target that no longer satisfies the definition of an Unavailable Target), and
(iv) within [***] after the Gatekeeper’s receipt of Company’s updated list of
Unavailable Targets, the Gatekeeper shall notify the Parties whether the
proposed Additional Target or Reserved Target, as applicable, is an Unavailable
Target (a “Target Availability Notice”). If the proposed Additional Target or
Reserved Target, as applicable, is not an Unavailable Target, the Target
Availability Notice will include the identity of such proposed Additional Target
or Reserved Target, as applicable. Company will be solely responsible for all
expenses relating to the Gatekeeper Account.

26

[***] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED BECAUSE THE INFORMATION (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED

 

--------------------------------------------------------------------------------

Execution Version

2.4.Rights to Antibodies. Company will use [***] to obtain rights to Antibodies
directed against each Collaboration Target and having properties as specified in
the Research Plan, either by license from a Third Party or through engaging a
Subcontractor, each as identified in the Research Plan, to identify such
Antibodies. Company and Vertex will confer and collaborate with respect to
obtaining rights to such Antibodies, and the Parties shall mutually agree on
whether to license or acquire such rights, and from which Third Party identified
in the Research Plan. Following such agreement of the Parties, Company will use
[***] to negotiate a license or subcontract with such Third Party (or, as
applicable, a new statement of work under an existing agreement with such Third
Party) and will provide Vertex with the right to review and approve any such
contract between Company or its Affiliates and such Third Party (each such
agreement, including any such statements of work, an “Antibody Agreement”).
Company will not enter into or subsequently amend any Antibody Agreement without
the prior written approval of Vertex, which approval may be conditioned, delayed
or withheld in Vertex’s sole discretion. [***] shall be [***] responsible for
any payment obligations arising under any Antibody Agreement approved by Vertex
directly as a result of the Research of such Antibodies directed against a
Collaboration Target by or on behalf of Company, Vertex or any of their
respective Affiliates or Vertex’s Sublicensees; provided that, if any such
payment obligations constitute milestone or royalty payments due under such
Antibody Agreement, after application of all available reductions to and
deductions from such payment obligations under the applicable Antibody
Agreement, Company shall provide Vertex with a reasonably detailed invoice for
such milestone and royalty payments made by Company within [***] of the end of
each Calendar Quarter in which any such payments were made by Company, and
Vertex shall pay the undisputed portion of such invoice within [***] of receipt
thereof. The provision of Section 7.9 shall apply to such amounts paid or
payable by Vertex, mutatis mutandis. In the event that Vertex does not approve
an Antibody Agreement [***], Vertex may contract directly with the applicable
Third Party to obtain rights to such Antibody, in which case, (a) [***] incurred
in obtaining such Antibody (i.e., [***]) up to [***] per Antibody Agreement for
up to [***] Antibody Agreements, provided that (i) if Company has already
entered into one Antibody Agreement, [***]. Without limiting the provisions of
Section 8.1.2, if Vertex exercises the Option with respect to a Development
Candidate and pays the applicable Option Exercise Fee in accordance with this
Agreement, Company hereby assigns and agrees assign to Vertex or its designee
(x) if the rights to the applicable Antibody(ies) have been licensed by Company,
the Antibody Agreement related to the applicable Antibody(ies) or (y) if the
rights to the applicable Antibody(ies) are owned by Company, all intellectual
property rights related to the applicable Antibody(ies), in each case, that are
included in the applicable Development Candidate with respect to such exercised
Option (to the extent not already assigned to Vertex pursuant to Section 8.1.2).

2.5.Follow-On Research. On a Development Candidate-by-Development Candidate
basis, following the License Effective Date with respect to such Development
Candidate, Vertex may request for Company to conduct additional research
activities with respect to the applicable Licensed ETBs or Licensed Products,
and Company may agree, in its discretion, to conduct such additional research
activities. On a Development Candidate-by-Development Candidate basis, any such
additional research activities that are mutually agreed by the Parties with
respect to such Development Candidate in accordance with this Section 2.5 will
be “Follow-On Research” for such Development Candidate. Prior to Company
commencing any Follow-On Research with

27

[***] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED BECAUSE THE INFORMATION (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED

 

--------------------------------------------------------------------------------

Execution Version

respect to a Development Candidate, the Parties shall mutually agree upon (a) a
plan for such Follow-On Research, which plan shall specify the duration of such
Follow-On Research (the “Follow-On Research Plan”) and (b) a corresponding
budget for such Follow-On Research (the “Follow-On Research Budget”). Following
the Parties’ agreement on a Follow-On Research Plan with respect to a
Development Candidate, Company, directly or through its Affiliates or
Subcontractors, will use Commercially Reasonable Efforts to perform the
Follow-On Research for such Development Candidate in accordance with such
Follow-On Research Plan, in a professional and timely manner and in accordance
with all Applicable Laws. Either Party may, at any time, propose updates or
amendments to any Follow-On Research Plan, which updates or amendments shall
only become effective by mutual agreement of the Parties. Notwithstanding the
foregoing or Section 3.1.4, [***], provided that Company will remain obligated
to conduct all proposed Follow-On Research activities [***], or if the Follow-On
Research Plan was previously amended in accordance with this Agreement, in the
then-current Follow-On Research Plan as amended, [***]. Vertex shall reimburse
Company in accordance with Section 7.8 for Company’s [***] incurred in
conducting such Follow-On Research in accordance with the Follow-On Research
Plan and Follow-On Research Budget, as the same may be updated or amended.

2.6.Subcontracting. Subject to Section 2.4, Company may engage Subcontractors to
perform Research Activities or Follow-On Research (as applicable); provided that
(a) the applicable provisions of each agreement between Company and a
Subcontractor shall be consistent with the corresponding provisions of this
Agreement, including Section 8.1, and shall include confidentiality provisions
that are at least as restrictive as those described in ARTICLE 12; (b) Company
shall include in each such contract an assignment provision that permits Company
to assign such contract to Vertex after the applicable License Effective Date,
to the extent such contract (i) [***], and (ii) either (x) [***] or (y) [***];
and (c) Company shall not engage any Subcontractor to conduct any such
activities without Vertex’s prior written consent in each case, provided that
Vertex’s approval of a Research Plan or a Follow-On Research Plan naming such
Subcontractor and the relevant activities to be subcontracted shall be deemed to
constitute Vertex’s consent to the engagement of such Subcontractor with respect
to such activities. Subject to Section 2.4, Company will be responsible for the
effective and timely management of, and payment, of its Subcontractors, at
Company’s sole cost and expense, subject to Section 7.8. The engagement of any
Subcontractor in compliance with this Section 2.6 shall not relieve Company of
its obligations under this Agreement.

2.7.Records; Reporting.

2.7.1.Records. Company shall maintain, and shall cause its Affiliates and
Subcontractors to maintain, records of the Research Activities and Follow-On
Research (as applicable) in sufficient detail and in good scientific manner
appropriate for scientific, patent and regulatory purposes, which shall be
complete and accurate in all material respects and shall fully and properly
reflect all work done, data and developments made, and results achieved.

28

[***] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED BECAUSE THE INFORMATION (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED

 

--------------------------------------------------------------------------------

Execution Version

2.7.2.Progress Reports. During any period that Company is conducting Research
Activities or Follow-On Research, Company shall furnish to the JAC (or, if the
JAC has disbanded, directly to Vertex), within [***] after the end of each
Calendar Quarter, an update on Company’s progress under the Research Plan for
the applicable Collaboration Program or Follow-On Research Plan, as the case may
be, with respect to the performance of the Research Activities or Follow-On
Research (as applicable) during the relevant Calendar Quarter, including a
summary of any results and data generated by Company under such Research Plan or
Follow-On Research Plan and an overview of the resources, including an overview
of FTEs, allocated to activities under such Research Plan or Follow-On Research
Plan during the relevant Calendar Quarter. Company shall provide the JAC (or, if
the JAC has disbanded, Vertex) with such other information with respect to the
Collaboration Programs or Follow-On Research in Company’s Control as any member
of the JAC (or Vertex) may reasonably request. All such updates and other
information provided by Company shall be Company’s Confidential Information and
shall be subject to the terms of ARTICLE 12, provided, however, that (a) any
such updates and other information solely regarding a Development Candidate for
which Vertex has exercised the Option shall, from and after the applicable
License Effective Date, be Vertex’s Confidential Information and (b) any such
updates or other information regarding both a Development Candidate for which
Vertex has exercised the Option and one or more other Development Candidates for
which Vertex has not exercised the Option shall, from and after the applicable
License Effective Date, be the Confidential Information of both Parties.

ARTICLE 3.

GOVERNANCE

 

3.1.Joint Advisory Committee.

3.1.1.Formation. Within [***] after the Effective Date, the Parties will
establish a joint advisory committee (the “JAC”) to act as a forum to review,
discuss and oversee activities under this Agreement and to address issues and
share information relating to the Research Plan and, if applicable, any
Follow-On Research Plan. The JAC will be comprised of [***] representatives from
each Party, or such other equal number of representatives from each Party as the
Parties may agree. Each Party’s representatives on the JAC shall be of the
seniority and experience appropriate in light of the functions and
responsibilities of the JAC. In addition, each Party may invite a reasonable
number of additional subject matter experts or relevant personnel of such Party
to participate in discussions and meetings of the JAC; provided that no such
experts or personnel will have the authority to vote on any matters under
consideration by the JAC. Each Party’s representatives on the JAC and all other
individuals attending or participating in discussions and meetings of the JAC
will be bound under written confidentiality and non-use obligations that are no
less restrictive than the provisions of ARTICLE 12 with respect to information
disclosed in such discussions or meetings. Each Party may replace its
representatives on the JAC at any time upon written notice to the other Party
(which notice may be given by email or in accordance with Section 13.5). The
Company will designate the chairperson of the JAC from the Effective Date until
the end of Calendar Year 2020, Vertex will designate the chairperson of the JAC
from the start of Calendar Year 2021 until the end of Calendar Year 2021, and
the JAC chairperson will alternate between the Parties annually thereafter. The
chairperson of the JAC will be responsible for setting the agenda for meetings
of the JAC with input from the other members of the JAC, and for conducting the
meetings of the JAC. The JAC will conduct its responsibilities hereunder in good
faith and with reasonable care and diligence.

29

[***] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED BECAUSE THE INFORMATION (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED

 

--------------------------------------------------------------------------------

Execution Version

3.1.2.Responsibilities. In addition to its overall responsibility to provide
oversight and to facilitate information sharing between the Parties with respect
to the Research Activities and, if applicable, the Follow-On Research, the JAC
will:

(a)review, discuss, and approve amendments or updates to the Research Plan;

(b)review and discuss all material Research Activities undertaken by or on
behalf of Company under the Research Plan, including the exchange and review of
data and information generated pursuant to the Research Plan;

(c)determine whether to designate as a Development Candidate for a Collaboration
Program any ETB directed against the Collaboration Target with respect to such
Collaboration Program that has not otherwise satisfied the applicable criteria
for a Development Candidate set forth in the Research Plan;

(d)determine the final Development Candidate under a Collaboration Program;

(e)discuss Company’s progress toward preparation of each Option Exercise Data
Package;

(f)oversee the transfer of Licensed Know-How to Vertex in accordance with
Section 5.3;

(g)discuss and oversee any Follow-On Research that is mutually agreed by the
Parties with respect to a Vertex Target; and

(h)perform such other duties as are specifically assigned to the JAC under this
Agreement or as may be otherwise mutually agreed by the Parties from time to
time.

3.1.3.Meetings; Minutes.

(a)The JAC will meet in person or by teleconference at least [***] on such dates
and at such times and places as agreed to by the members of the JAC; provided
that at least [***] shall be in person unless the Parties agree otherwise. Each
Party will be responsible for its own expenses relating to attendance at, or
participation in, JAC meetings.

30

[***] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED BECAUSE THE INFORMATION (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED

 

--------------------------------------------------------------------------------

Execution Version

(b)The responsibility for preparing the minutes of the JAC’s meetings will
alternate between the Alliance Managers on a meeting-by-meeting basis. The
Alliance Manager responsible for the minutes will provide the other Alliance
Manager and the members of the JAC with draft written minutes for the JAC’s
approval within [***] after each meeting setting forth, among other things, a
description, in reasonable detail, of the discussions at the meeting and a list
of any actions, decisions or determinations approved by the JAC. Such minutes
will be effective only after being approved by both Parties. If the minutes of
any meeting of the JAC are not unanimously approved by the JAC within [***]
after such meeting, then the Party objecting to the approval of such minutes
will append a notice of objection with the specific details of the objection to
the proposed minutes.

3.1.4.JAC Decision-Making. The JAC will use reasonable, good faith efforts to
reach unanimous agreement with respect to all matters within the JAC’s
authority, and no action or decision will be taken by the JAC without unanimous
consent of the JAC’s members. If the JAC is not able to reach agreement with
respect to a matter at a duly called meeting of the JAC, either Party may refer
such matter to the Executive Officers of the Parties by delivering written
notice to the other Party, and the Executive Officers will confer in good faith
on the resolution of the issue for a [***] period (or such other period of time
as mutually agreed by the Executive Officers) following receipt of such written
notice. If such matter is not resolved by the Executive Officers within such
[***] period, then (a) Company will have the final decision-making authority
with respect to [***], (b) the Parties will decide by mutual agreement whether
[***], (c) the Parties will determine by mutual agreement [***], (d) the Parties
will decide by mutual agreement any [***], and (e) Vertex will have the final
decision-making authority [***]; provided, however, that neither Party may
exercise final decision-making authority if such decision would [***] without
the other Party’s prior written consent. Notwithstanding any provision of this
ARTICLE 3 to the contrary, the JAC will not have the authority to amend the
terms or conditions of this Agreement, interpret this Agreement, or determine
whether or not a Party has met its obligations under this Agreement or whether
or not a breach of this Agreement has occurred.

3.1.5.Discontinuation of the JAC. The JAC will continue to exist until the first
to occur of (a) the Parties mutually agreeing to terminate the JAC, (b) the
completion or termination of the Research Plan (provided that Vertex may elect
to reconstitute the JAC in the event of any Follow-On Research, and thereafter
the JAC will continue to exist for the sole purpose of discussing and overseeing
the Follow-On Research until the completion or termination of the Follow-On
Research Plan), or (c) the expiration or termination of this Agreement for any
reason.

3.2.IP Committee. Within [***] after the Effective Date, the Parties will form a
committee (the “IP Committee”), composed of an equal number of representatives
from each Party having relevant expertise, to coordinate the Prosecution and
Maintenance of Licensed Patents. The IP Committee will meet in person or by
means of telephone or video conference at least [***] during the Term. Each
Party may replace its representatives on the IP Committee at any time by
providing notice in writing to the other Party. The IP Committee will have no
decision-making authority, but will act as a discussion forum between the
Parties. In addition, each Party may invite a reasonable number of additional
subject matter experts or relevant personnel of such Party to participate in
discussions and meetings of the IP Committee. Each Party’s representatives on
the IP Committee and all other individuals attending or participating in
discussions and

31

[***] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED BECAUSE THE INFORMATION (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED

 

--------------------------------------------------------------------------------

Execution Version

meetings of the IP Committee on behalf of a Party will be bound under written
confidentiality and non-use obligations with respect to information disclosed at
such meeting that are no less restrictive than the provision of ARTICLE 12.

3.3.Other Committees. The Parties may, by mutual agreement, form such other
committees or working groups as may be necessary or desirable to facilitate
activities under this Agreement.

3.4.Alliance Managers.

3.4.1.Appointment. Each Party will appoint a representative of such Party to act
as its alliance manager under this Agreement (each, an “Alliance Manager”). Each
Party may replace its Alliance Manager at any time upon notice to the other
Party. The initial Alliance Managers will be:

For Vertex: [***]

For Company: [***]

3.4.2.Specific Responsibilities. The Alliance Managers will attend all meetings
of the JAC, but may not be members of the JAC. The Alliance Managers will serve
as the primary contact point between the Parties for the purpose of providing
each Party with information regarding the other Party’s activities pursuant to
this Agreement and will have the following responsibilities:

(a)schedule meetings of the JAC and circulate draft written minutes as provided
in Section 3.1.3(b);

(b)oversee and facilitate the flow of information and otherwise promote
communication, coordination and collaboration between the Parties;

(c)provide a single point of communication for seeking consensus, both
internally within the respective Party’s organization, and between the Parties
regarding key strategy and planning issues; and

(d)perform such other functions as requested by the JAC.

ARTICLE 4.

EXCLUSIVE OPTIONS

 

4.1.Options. On a Development Candidate-by-Development Candidate basis until the
Option Deadline, Company hereby grants to Vertex an exclusive option to obtain
the Exclusive License for the applicable Development Candidate and the
corresponding Licensed ETBs and Licensed Products (each, an “Option”). For
clarity, Vertex may exercise an Option with respect to more than one Development
Candidate directed against a given Collaboration Target, and the failure to
exercise an Option with respect to any given Development Candidate will not
limit Vertex’s ability to exercise an Option with respect to any other
Development Candidate.

32

[***] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED BECAUSE THE INFORMATION (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED

 

--------------------------------------------------------------------------------

Execution Version

4.1.1.Option Exercise Data Package. Within [***] after completion of the final
study report for the last non-GLP NHP study conducted by Company with respect to
a Development Candidate pursuant to the Research Plan, or otherwise upon
Vertex’s earlier written request, Company will deliver to Vertex the Option
Exercise Data Package for such Development Candidate (or, in the case of
Vertex’s earlier request, Company will deliver all portions of the Option
Exercise Data Package for such Development Candidate that are then available and
in Company’s possession). If Vertex reasonably determines that any Option
Exercise Data Package is incomplete or otherwise does not conform to the
requirements of this Agreement, then, within [***] after Vertex’s receipt of
such Option Exercise Data Package, Vertex may notify Company of the incomplete
or non-conforming status of such Option Exercise Data Package, which notice
shall specify the information required to be included in such Option Exercise
Data Package which is incomplete or non-conforming (and, if the latter, how the
information is non-conforming) (“Incomplete Data Package Notice”). Following
Company’s receipt of an Incomplete Data Package Notice, Company will promptly
deliver to Vertex the additional information specified in the Incomplete Data
Package Notice as needed to complete such Option Exercise Data Package and,
within [***] of receipt of such additional information, Vertex will provide
Company a written acknowledgement that the Option Exercise Data Package is
complete or will provide another Incomplete Data Package Notice. If Vertex does
not provide either such acknowledgement or another Incomplete Data Package
Notice within such [***] period, the Option Exercise Data Package will be deemed
complete. Following Company’s delivery to Vertex of a complete Option Exercise
Data Package, Vertex will have the right, prior to the Option Deadline, to
reasonably request additional information relating to the applicable Development
Candidate, and Company will respond to any such reasonable request promptly with
any such additional information that is in its Control; provided that Company
shall in no event be required to conduct any new or additional Research or other
activities to generate any such additional information.

4.1.2.Option Exercise. Vertex may exercise its Options for one or more
Development Candidates arising under a Collaboration Program by providing
written notice to Company (the “Option Exercise Notice”) at any time between the
Effective Date and the date that is [***] after Company delivers to Vertex a
complete Option Exercise Data Package for the final Development Candidate for
such Collaboration Program as determined by the JAC (the “Option Deadline”). For
clarity, the Option Deadline for the Development Candidates under each
Collaboration Program will be calculated based on the date that Company delivers
a complete Option Exercise Data Package for such final Development Candidate,
and will not be calculated based on the date, if applicable, that Company
delivers an Option Exercise Data Package for such final Development Candidate
that is incomplete or otherwise does not conform to the requirements of this
Agreement as evidenced by an Incomplete Data Package Notice. The Option Exercise
Notice will specify the Development Candidate(s) with respect to which Vertex
intends to exercise its Options. If Vertex delivers an Option Exercise Notice to
Company with respect to one or more Development Candidates arising under a
Collaboration Program prior to the Option Deadline, then Vertex will pay Company
the Option Exercise Fee in accordance with Section 7.3 with respect to each such
Development Candidate. On the License Effective Date for any such Development
Candidate, (a) the applicable Collaboration Target will automatically become a
“Vertex Target,” and (b) Company will automatically grant to Vertex the
Exclusive License for such Development Candidate and the corresponding Licensed
ETBs and Licensed Products. On a Development

33

[***] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED BECAUSE THE INFORMATION (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED

 

--------------------------------------------------------------------------------

Execution Version

Candidate-by-Development Candidate basis, if Vertex fails to provide an Option
Exercise Notice in accordance with this Section 4.1.2 with respect to a
Development Candidate prior to the Option Deadline, then the Option for such
Development Candidate will expire and be of no further force or effect and, for
clarity: such Development Candidate shall not be a Licensed ETB; any Agreement
Know-How pertaining solely to such Development Candidate shall not be deemed
Product Agreement Know-How; and Vertex shall have no rights in or to such
Development Candidate.

4.2.HSR Compliance.

4.2.1.HSR Notice. If Vertex determines in good faith upon advice of counsel that
an HSR Filing is required to be made under the HSR Act as a result of Vertex’s
exercise of an Option and notifies Company of such determination in connection
with Vertex’s delivery of the applicable Option Exercise Notice, then (i) the
Parties will file an HSR Filing in accordance with Section 4.2.2, and (ii)
Vertex’s election to exercise the applicable Option will not be effective (and
Vertex will not be obligated to pay the applicable Option Exercise Fee) until
the HSR Clearance Date, if any.

4.2.2.HSR Filing. If Vertex notifies Company pursuant to Section 4.2.1 that an
HSR Filing is required for Vertex to exercise an Option, then each of Vertex and
Company will, within [***] after such notice from Vertex (or such later time as
may be agreed to in writing by the Parties), file with the U.S. Federal Trade
Commission (“FTC”) and the Antitrust Division of the U.S. Department of Justice
(“DOJ”) any HSR Filing required with respect to the transactions contemplated
hereby. Each of the Parties agrees to cooperate in the antitrust clearance
process, including by furnishing to the other Party such necessary information
and reasonable assistance as the other Party may reasonably request in
connection with its preparation of any filing or submission that is necessary
under the HSR Act and other antitrust requirements, and to furnish promptly with
the FTC, DOJ, and any other antitrust authority, any information requested by
them in connection with such filings. Each Party shall furnish copies (subject
to reasonable redactions for privilege or confidentiality concerns) of, and
shall otherwise keep the other Party apprised of the status of any material
communications with, and any inquiries or requests for additional information
from, the FTC, DOJ and any other antitrust authority, and shall comply promptly
with any such inquiry or request. Each Party shall give the other Party the
opportunity to review in advance, and shall consider in good faith the other
Party’s reasonable comments in connection with, any proposed filing or
communication with the FTC, DOJ or any other antitrust authority. Each Party
shall consult with the other Party, to the extent practicable, in advance of
participating in any substantive meeting or discussion with the FTC, the DOJ or
any other antitrust authority with respect to any filings, investigation or
inquiry and, to the extent permitted by such antitrust authority, give the other
Party to the opportunity to attend and participate therein. Each Party will be
responsible for its own costs and expenses (other than filing fees, which Vertex
will pay) associated with any HSR Filing.

34

[***] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED BECAUSE THE INFORMATION (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED

 

--------------------------------------------------------------------------------

Execution Version

4.2.3.HSR Clearance. In furtherance of obtaining clearance for an HSR Filing
filed pursuant to this Section 4.2, Company and Vertex will use their respective
Commercially Reasonable Efforts (subject to this Section 4.2.3) to resolve as
promptly as practicable any objections that may be asserted with respect to this
Agreement or the transactions contemplated by this Agreement under any
antitrust, competition or trade regulatory law. In connection with such
clearance for an HSR Filing from the FTC, the DOJ or any other Governmental
Authority, neither Party, nor its Affiliates will be required to (i) sell,
divest (including through license or a reversion of licensed or assigned
rights), hold separate, transfer or dispose of any assets, operations, rights,
product lines, businesses or interest therein of such Party or any of its
Affiliates (or consent to any of the foregoing actions); or (ii) litigate or
otherwise formally oppose any determination (whether judicial or administrative
in nature) by a Governmental Authority seeking to impose any of the restrictions
referenced in clause (i) above.

ARTICLE 5.
LICENSE GRANTS; EXCLUSIVITY

5.1.License Grants to Vertex.

5.1.1.Exclusive License. On a Development Candidate-by-Development Candidate
basis, effective upon the License Effective Date for the applicable Development
Candidate, Company hereby grants to Vertex and its Affiliates an exclusive,
royalty-bearing license, including the right to grant and authorize Sublicenses
in accordance with Section 5.1.2, under Company’s and its Affiliates’ interests
in the Licensed Technology, to Research, Develop, Manufacture, have
Manufactured, Commercialize, use, keep, and otherwise exploit such Development
Candidate and all corresponding Licensed ETBs and Licensed Products in the Field
in the Territory (each, an “Exclusive License”).

5.1.2.Sublicensing. Vertex and its Affiliates may grant Sublicenses of any
Exclusive License through multiple tiers of Sublicenses to one or more
Sublicensees. Each such Sublicense will be consistent with the terms of this
Agreement and will require the Sublicensee to comply with the terms of this
Agreement that are applicable to such Sublicense, including obligations of
confidentiality and non-use at least as stringent as those set forth in ARTICLE
12, the reporting obligations set forth under Section 7.5.3 and Section 7.6.7,
the record keeping and audit requirements set forth under Section 7.11, and the
intellectual property assignment provisions set forth in Section 8.1.2. Vertex
will, as soon as reasonably practicable (and in any event within [***]
thereafter), provide Company with a copy of each executed Sublicense with a
Third Party Sublicensee (which copy may be redacted to remove provisions which
are not necessary to monitor compliance with this Section 5.1.2); provided that
Vertex shall have no obligation to provide Company with any copy of any
Subcontractor agreement. Notwithstanding any Sublicense, Vertex will not be
relieved of any of its obligations under this Agreement and will remain
primarily liable to Company for the performance of all of Vertex’s obligations
under this Agreement and for the acts or omissions of or breach of this
Agreement by any Sublicensee.

35

[***] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED BECAUSE THE INFORMATION (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED

 

--------------------------------------------------------------------------------

Execution Version

5.1.3.Retained Rights. Other than those expressly set forth in this Agreement,
no rights or licenses are granted to Vertex by Company hereunder. Company
retains all right, title and interest in and to the Licensed Technology, subject
to any Exclusive License granted by Company to Vertex pursuant to Section 5.1.1,
and all rights not expressly granted by Company to Vertex hereunder are reserved
and retained by Company. Notwithstanding any Exclusive License granted to Vertex
pursuant to Section 5.1.1, Company will retain rights under the Licensed
Technology to the extent necessary to perform its obligations under this
Agreement, including to perform the Research Activities and any Follow-On
Research as may be agreed by the Parties.

5.2.License Grant to Company.

5.2.1.Research License. Vertex hereby grants to Company and its Affiliates a
non-exclusive, fully paid-up, non-transferable (except as provided in Section
13.1), royalty-free license in the Territory, with no right to grant sublicenses
except to Subcontractors engaged in accordance with Section 2.6, under the
Vertex Technology, solely to perform the Research Activities and, if applicable,
the Follow-On Research. Such license shall terminate automatically upon
completion of such Research Activities or, if applicable, such Follow-On
Research.

5.2.2.Antibody Agreement Technology License. On a Terminated
Target-by-Terminated Target basis for any Collaboration Target that becomes a
Terminated Target, Vertex shall grant and hereby grants to Company and its
Affiliates, effective as of the expiration of the Option Deadline for the final
Development Candidate directed against such Terminated Target, an exclusive,
royalty-free, irrevocable, perpetual, worldwide license, including the right to
grant and authorize sublicenses through multiple tiers, under the Antibody
Agreement Technology for such Terminated Target, to [***], subject to the terms
and conditions of this Agreement and any relevant Third Party agreements with
respect to such Antibody Agreement Technology.

5.3.Technology Transfer after Option Exercise.

5.3.1.Licensed Know-How Transfer. On a Development Candidate-by-Development
Candidate basis, following the License Effective Date with respect to a
Development Candidate, upon Vertex’s request, which request will occur within
[***] following the License Effective Date with respect to such Development
Candidate, Company will promptly transfer to Vertex or its designated Affiliate
a copy of all Licensed Know-How related to such Development Candidate (or the
corresponding Licensed ETBs or Licensed Products) in its Control as of such
License Effective Date, including any documentation (whether held in paper or
electronic format) or similar removable media (including emails, documents,
spreadsheets, copies of standard operating procedures or technical
specifications), and will complete such transfer no later than [***] following
Vertex’s request. In addition, on a Development Candidate-by-Development
Candidate basis, to the extent Company has performed Follow-On Research with
respect to such Development Candidate, Company will promptly, following
completion of such Follow-On Research, transfer to Vertex or its designated
Affiliate a copy of all Licensed Know-How related to such Development Candidate
(or the corresponding Licensed ETBs or Licensed Products) generated under the
Follow-On Research in its possession as of such completion date, including any
documentation (whether held in paper or electronic format) or similar removable
media (including e-mails, documents, spreadsheets, copies of standard operating
procedures or technical specifications), and will complete such transfer no
later than [***] following completion of such Follow-On Research, in each case,
to the extent not previously provided pursuant to this Section 5.3.1.  

36

[***] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED BECAUSE THE INFORMATION (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED

 

--------------------------------------------------------------------------------

Execution Version

5.3.2.Additional Transfers. On a Development Candidate-by-Development Candidate
basis, following the License Effective Date with respect to a Development
Candidate and during [***], no more than once every [***] during the first [***]
after the License Effective Date [***], Vertex may inform Company in writing of
its [***] and Manufacturing activities with respect to Licensed Products. Upon
such information being provided by Vertex, or otherwise upon a general request
by Vertex, in either case no more than once every [***] during the first [***]
after the License Effective Date [***], Company will, within [***] after receipt
of such information or request, notify Vertex [***] that has come into Company’s
Control, including any [***] generated during any applicable Follow-On Research,
in each case that, based upon such information provided by Vertex (if any), it
reasonably determines would be necessary [***] to Vertex’s [***] and
Manufacturing activities with respect to Licensed Products, in each case, to the
extent not previously provided by Company. Upon receipt of such notice from
Company, Vertex may request a copy of [***] from Company, and Company will
promptly transfer to Vertex or its designated Affiliate a copy of [***] in
Company’s Control, including any documentation (whether held in paper or
electronic format) or similar removable media (including emails, documents,
spreadsheets, copies of standard operating procedures or technical
specifications), and will complete such transfer no later than [***] following
Vertex’s request. Additionally, if Vertex becomes aware of any [***] that comes
into Company’s Control, in each case to the extent not previously provided by
Company, then Vertex may request a copy of such [***] from Company. Company
will, promptly following such request [***] necessary [***] for Vertex’s [***]
or Manufacturing activities with respect to the Licensed Products, transfer to
Vertex or its designated Affiliate a copy of such [***] in Company’s Control,
including any documentation (whether held in paper or electronic format) or
similar removable media (including emails, documents, spreadsheets, copies of
standard operating procedures or technical specifications), and will complete
such transfer no later than [***] following Vertex’s request. Notwithstanding
the foregoing, with respect to any such [***] relating to the Manufacture of
Licensed ETBs or Licensed Products, the obligations set forth in this Section
5.3.2 shall apply only to the extent that Vertex informs Company of the
then-current Manufacturing process used by or on behalf of Vertex, its
Affiliates or its Sublicensees for any such Licensed ETBs or Licensed Products
and that such [***] constitutes an improvement, modification or enhancement to
such Manufacturing process.

5.3.3.No Transfers of Other Know-How. For clarity, Company will not have any
obligation under Section 5.3.1 or Section 5.3.2 to transfer any Know-How to the
extent such Know-How is not within the scope of the Licensed Know-How.

5.3.4.Assistance by Company Personnel. To assist with the transfer of Licensed
Know-How under this Section 5.3 and Vertex’s exploitation thereof in accordance
with the terms of this Agreement, Company will make its personnel reasonably
available to Vertex during normal business hours to transfer such Licensed
Know-How to Vertex and respond to Vertex’s reasonable inquiries with respect
thereto. Company will be responsible for [***] and Vertex will reimburse Company
for (a) [***] and (b) [***], in each case within [***] after receiving Company’s
invoice therefor.

37

[***] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED BECAUSE THE INFORMATION (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED

 

--------------------------------------------------------------------------------

Execution Version

5.3.5.Third Party Vendors or Subcontractors. At Vertex’s reasonable request
following the License Effective Date with respect to a given Development
Candidate, Company will use Commercially Reasonable Efforts to facilitate the
establishment of a business relationship between Vertex and any Subcontractor
that Company has engaged in the Research Activities or in the Manufacture of
such Development Candidate (or the corresponding Licensed ETBs or Licensed
Products), including by facilitating introductions with such Subcontractors, and
will use Commercially Reasonable Efforts to assign to Vertex any agreements with
any such Subcontractor that are solely related to such Development Candidate (or
the corresponding Licensed ETBs or Licensed Products).

5.3.6.Costs of Transfer. Except as set forth in Section 5.3.4, each Party will
bear its own costs and expenses in conducting the activities set forth in this
Section 5.3.

5.4.No Implied Licenses. Except as expressly provided in this Agreement, no
Party will be deemed by estoppel, implication or otherwise to have granted the
other Party any license or other right with respect to any intellectual
property.

5.5.Bankruptcy. All rights and licenses granted under or pursuant to this
Agreement by a Party to the other are and will be deemed to be, for purposes of
Section 365(n) of the Bankruptcy Code, licenses of rights to “intellectual
property” as defined under Section 101 of the Bankruptcy Code. The Parties agree
that the Parties will retain and may fully exercise all of their rights and
elections under the Bankruptcy Code and any foreign equivalent thereto. The
Parties further agree that if (x) a bankruptcy proceeding by or against a Party
(the “Bankrupt Party”) is commenced under the Bankruptcy Code, (y) this
Agreement is rejected as provided in the Bankruptcy Code, and (z) the other
Party (the “Non-Bankrupt Party”) elects to retain its rights hereunder as
provided in Section 365(n) of the Bankruptcy Code, the Non-Bankrupt Party will
be entitled to a complete duplicate of, and complete access to (as the
Non-Bankrupt Party deems appropriate), all such intellectual property and all
embodiments of such intellectual property. Upon such election by the
Non-Bankrupt Party, such intellectual property and all embodiments of such
intellectual property will be promptly delivered to the Non-Bankrupt Party. The
Bankrupt Party (in any capacity, including debtor-in-possession) and its
successors and assigns (including any trustee) agrees not to interfere with the
exercise by the Non-Bankrupt Party of its rights and licenses to such
intellectual property and such embodiments of intellectual property in
accordance with this Agreement, and agrees to assist the Non-Bankrupt Party and
its Affiliates in obtaining such intellectual property and such embodiments of
intellectual property in the control of Third Parties. The foregoing provisions
are without prejudice to any rights the Non-Bankrupt Party may have arising
under the Bankruptcy Code or other Applicable Law.

5.6.Exclusivity Covenants.

5.6.1.[***], neither Company nor any of its Affiliates will work independently
or for or with any Third Party (including the grant of any license to any Third
Party) with respect to the research, development, manufacture or
commercialization of any product directed against such [***].

38

[***] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED BECAUSE THE INFORMATION (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED

 

--------------------------------------------------------------------------------

Execution Version

5.6.2.[***], neither Company nor any of its Affiliates will work independently
or for or with any Third Party (including the grant of any license to any Third
Party) with respect to the research, development, manufacture or
commercialization of any product directed against such [***].

5.6.3.[***] until the earlier of (a) [***] or (b) [***], neither Company nor any
of its Affiliates will work independently or for or with any Third Party
(including the grant of any license to any Third Party) to research, develop,
manufacture or commercialize any product directed against the [***].

5.7.Right of First Negotiation. If, on a Terminated Target-by-Terminated Target
basis, within [***] following the expiration of the Option Deadline for the
final Development Candidate directed against such Terminated Target, [***] will
provide written notice (the “Terminated Target Notice”) to [***] of the general
nature of the proposed transaction. The Terminated Target Notice will include
information similar in nature and scope, taking into account the applicable
stage of research or development of such product, to the information that would
be required to be included in [***] for such Terminated Target in the form and
to the extent that any such information is then available (and in [***]) for
such [***] (including [***], if applicable), and [***] will have an exclusive
right of first negotiation to acquire or obtain an exclusive license to such
[***]. [***] will have [***] after receipt of any Terminated Target Notice from
[***] to provide [***] notice that [***] desires to exercise such exclusive
right of first negotiation with respect to such [***] (“Terminated Target
Exercise Notice”). If [***] provides a timely Terminated Target Exercise Notice,
then the Parties will promptly commence exclusive good faith negotiations
regarding the terms of an agreement providing for such acquisition or the grant
of such exclusive license for a period of up to [***] unless extended by mutual
written agreement of the Parties, during which period [***] will not engage in
any discussions or negotiations with or permit diligence access to any Third
Party regarding the acquisition or license of such [***]. In the event that
[***] does not provide a timely Terminated Target Exercise Notice, or the
Parties fail to reach agreement within such [***] period (or such longer period
as the Parties may mutually agree in writing), then [***] may enter into an
agreement with any of its Affiliates or a Third Party with respect to the
acquisition or license of such [***].

ARTICLE 6.

DEVELOPMENT, MANUFACTURING AND COMMERCIALIZATION

 

6.1.Development.

 

6.1.1.Generally. Vertex will have sole and exclusive control, at its sole cost
and expense, over all matters relating to the Development of Licensed ETBs and
Licensed Products in the Field in the Territory.

39

[***] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED BECAUSE THE INFORMATION (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED

 

--------------------------------------------------------------------------------

Execution Version

6.1.2.Development Plan. On a Vertex Target-by-Vertex Target basis, within [***]
after the License Effective Date with respect to any Development Candidate
directed against the applicable Vertex Target, Vertex will provide the JAC, or
the Company if the JAC has disbanded, with a high-level Development plan
outlining key aspects of the Development of Licensed ETBs and Licensed Products
directed against such Vertex Target for the ensuing [***] period (the
“Development Plan”), for informational purposes only. After the initial
Development Plan has been provided to Company, Vertex will update such
Development Plan no less than [***] for so long as activities are taking place
under such Development Plan and provide such updates to Company for
informational purposes only. For the avoidance of doubt, Vertex may, in
satisfaction of its obligations hereunder, undertake activities other than, or
in lieu of, those set forth in the Development Plan and in that case, Vertex
will provide updates to Company of such activities in accordance with Section
6.1.3.

6.1.3.Reporting. During the Term until [***], no later than[***], Vertex will
provide Company with a high-level report regarding the status of Vertex’s
Development of Licensed ETBs and Licensed Products directed against such Vertex
Target and the results of such Development.

6.2.Regulatory Matters.

6.2.1.Responsibilities. Vertex will have the sole and exclusive right, at its
sole cost and expense, to (a) prepare, file and maintain Regulatory Filings,
each in its own name (including applications for Marketing Approval and Price
Approval) for all Licensed Products in the Field in the Territory, and (b)
communicate with Regulatory Authorities with respect to the Licensed Products in
the Field in the Territory, both prior to and following Marketing Approval and
Price Approval, including all communications and decisions with respect to (i)
labeling of Licensed Products, and (ii) [***], in each case, either by itself or
with or through one or more Affiliates or Third Parties.

6.2.2.Ownership. Ownership of all right in and to all Regulatory Filings,
Marketing Approvals and Price Approvals for any Licensed Products in the Field
in each country of the Territory will be held in the name of Vertex or its
designated Affiliate or Sublicensee.

6.2.3.Cooperation. As and to the extent reasonably requested by Vertex, Company
will, and will cause its Affiliates to, cooperate with Vertex with respect to
all regulatory matters relating to any Licensed Products. Without limiting the
foregoing, as reasonably requested by Vertex, Company will assist Vertex in
preparing Regulatory Filings for Licensed Products and make information in the
Control of Company available to Vertex to the extent necessary or useful for
completion of such Regulatory Filings. Upon Vertex’s reasonable request, Company
will support the Development of Licensed Products by providing Regulatory
Authorities with access to, and the right to audit, any data or other Know-How
and associated documents that are in Company’s Control and are relied on by
Vertex in its Regulatory Filings for Licensed Products. All of Company’s
cooperation, assistance and support under this Section 6.2.3 will be at Vertex’s
expense, and Vertex will reimburse Company for its [***] incurred in connection
with the same within [***] after receiving Company’s invoices therefor. Company
will not make any submissions to any Regulatory Authority with respect to a
Licensed ETB or Licensed Product.

40

[***] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED BECAUSE THE INFORMATION (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED

 

--------------------------------------------------------------------------------

Execution Version

6.2.4.Right of Reference. On a Vertex Target-by-Vertex Target basis, effective
upon the License Effective Date with respect to any Development Candidate
directed against the applicable Vertex Target, Company hereby grants Vertex, its
Affiliates and Sublicensees a “Right of Reference,” as that term is defined in
21 C.F.R. § 314.3(b) and any foreign counterpart to such regulation, to any
Regulatory Filings held by Company or its Affiliates to the extent necessary
[***] for the submission, approval or maintenance of Marketing Approval of any
Licensed Product directed against such Vertex Target in the Field in the
Territory. If requested by Vertex, Company will provide a signed statement to
this effect in accordance with 21 C.F.R. §314.50(g)(3) or any foreign
counterpart to such regulation.

6.3.Manufacturing.

6.3.1.General. Vertex will have the sole and exclusive right, at its sole cost
and expense, to Manufacture the Licensed ETBs and Licensed Product(s) in the
Field in the Territory, either by itself or with or through one or more
Affiliates or Third Parties selected by Vertex, in its sole discretion.  

6.3.2.R&D Supply Agreement. Within [***] of the Effective Date (or such other
time period as may be agreed upon by the Parties), the Parties will negotiate in
good faith the terms of a supply agreement (and corresponding quality agreement)
for the pre-clinical and clinical supply of Licensed Products by Company to
Vertex following the License Effective Date with respect to one or more
Development Candidates (the “R&D Supply Agreement”). The R&D Supply Agreement
will include commercially reasonable terms customarily found in agreements for
the pre-clinical and clinical supply of pharmaceutical products. Without
limiting the foregoing, the R&D Supply Agreement will provide for the Parties to
discuss the estimated Fully Burdened Manufacturing Cost in advance of Company
incurring any such costs for the supply of Licensed Products and periodically
during the course of such supply, and will require any increase to the Fully
Burdened Manufacturing Cost of [***] or more during any Calendar Year to be
documented by written evidence of the basis for such increase and subject to
Vertex’s prior written approval. Subject to the foregoing, the supply price for
such Licensed Products will equal [***]. The R&D Supply Agreement (a) will
include customary rights of Vertex to audit Company’s and its Affiliates’ and
CMOs’ books and records on a periodic basis for the purpose of verifying the
calculation of Company’s Fully Burdened Manufacturing Cost for the Licensed
Products and customary inspection rights of Vertex with respect to Company’s and
its Affiliates’ and CMOs’ facilities used in the Manufacture of the Licensed
Products, and (b) will provide that (i) Company will reasonably assist Vertex in
putting together a chemistry, manufacturing and controls (CMC) package to be
included in the submission of an IND for Licensed Products and (ii) Vertex will
reimburse Company for its [***] incurred in connection with such assistance,
provided that Company provides Vertex with written notice of such anticipated
[***] prior to incurring such costs, and Vertex has agreed in writing to
reimburse such costs up to the amounts set forth in such notice. Following the
License Effective Date with respect to one or more Development Candidates, upon
Vertex’s request, the Parties will enter into the R&D Supply Agreement.

41

[***] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED BECAUSE THE INFORMATION (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED

 

--------------------------------------------------------------------------------

Execution Version

6.3.3.Manufacturing Technology Transfer. Following the License Effective Date
with respect to one or more Development Candidates, upon Vertex’s written
request, Company shall conduct a technology transfer of the Manufacturing
process (including the transfer of the relevant quality control methods) for all
steps of the Manufacturing supply chain for the Licensed Products (including
starting material) from Company, its Affiliates and its CMOs to Vertex (or one
or more Affiliates or CMOs designated by Vertex), and will provide the
assistance reasonably necessary to effectuate such transfer and secure licensure
of such CMOs’ facilities, such assistance to include providing to or securing
for Vertex, and requiring its Affiliates and using Commercially Reasonable
Efforts to require its CMOs to provide to or secure for Vertex, such reasonably
sufficient access to data, other information and the personnel of Company, its
Affiliates and CMOs, as may be necessary or useful to enable Vertex or its
Affiliates or CMOs to Manufacture the Licensed Products (the “Manufacturing
Technology Transfer”). Such Manufacturing Technology Transfer will be conducted
pursuant to a Manufacturing Technology Transfer plan (the “Manufacturing
Technology Transfer Plan”) and budget (the “Manufacturing Technology Transfer
Budget”) mutually agreed by the Parties. Vertex shall reimburse Company in
accordance with Section 7.8 for Company’s [***] incurred in conducting such
Manufacturing Technology Transfer in accordance with the Manufacturing
Technology Transfer Plan and Manufacturing Technology Transfer Budget, as the
same may be amended from time to time in writing by the Parties. Without
limiting the foregoing Manufacturing Technology Transfer obligations, upon
Vertex’s written request, Company will use Commercially Reasonable Efforts to
facilitate the entry by Vertex into direct relationships with Company’s CMOs
with respect to the Manufacture of Licensed Products, including by providing
introductions to such CMOs.

6.4.Commercialization.

6.4.1.General. Vertex will have sole and exclusive control, at its sole cost and
expense, over all matters relating to the Commercialization of Licensed Products
in the Field in the Territory, either by itself or with or through one or more
Affiliates or Third Parties.

6.4.2.Branding. Vertex or its designated Affiliates or Sublicensees will select
and own all trademarks used in connection with the Commercialization of any
Licensed Product in the Field in the Territory. Company will not use nor seek to
register, anywhere in the Territory, any trademark that is confusingly similar
to any trademark used by or on behalf of Vertex, its Affiliates or Sublicensees
in connection with any Licensed Product.

6.4.3.[***]. Vertex will provide Company with written notice promptly following
submission of the first Approval Application for Marketing Approval of a
Licensed Product in a Major Market Country. [***].

42

[***] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED BECAUSE THE INFORMATION (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED

 

--------------------------------------------------------------------------------

Execution Version

6.5.Diligence Obligations.

6.5.1.Development Diligence. On a Vertex Target-by-Vertex Target basis, after
the License Effective Date with respect to any Development Candidate directed
against the applicable Vertex Target, Vertex (acting directly or through one or
more Affiliates or Sublicensees) will use Commercially Reasonable Efforts to
Develop and seek Marketing Approval and Price Approval (if Price Approval is
required for government reimbursement of commercial sale of a Licensed Product)
for at least one Licensed Product directed against such Vertex Target in each
Major Market Country [***].

6.5.2.Commercial Diligence. After receipt of Marketing Approval and Price
Approval (if Price Approval is required for government reimbursement of
commercial sale of a Licensed Product) (on terms deemed appropriate by Vertex in
its sole discretion in any regulatory jurisdiction where Price Approval is
required by Applicable Law) with respect to a Licensed Product in a Major Market
Country, Vertex (acting directly or through one or more Affiliates or
Sublicensees) will use Commercially Reasonable Efforts to Commercialize such
Licensed Product in such Major Market Country.

6.6.Applicable Laws. Vertex will, and will require its Affiliates and
Sublicensees to, comply with all Applicable Law in its and their Research,
Development, Manufacture and Commercialization of Licensed ETBs and Licensed
Products.

6.7.Safety Data Exchange. Upon either Party’s request, the Parties will
establish processes and procedures for sharing information regarding class
effects relevant to ETBs as needed to support each Party’s regulatory
responsibilities and to comply with applicable regulatory pharmacovigilance
requirements. Any such procedures will not be construed to restrict either
Party’s ability to take any action that it deems to be appropriate or required
of it under the applicable regulatory requirements, if permitted by Applicable
Laws. Without limiting the foregoing, (a) if Company determines or suspects that
an Adverse Event related to any ETB Developed or Commercialized by Company or
its Affiliates or licensees is related to a class effect or the ETB Platform and
may reasonably impact the safety of a Licensed Product, Company will promptly
disclose to Vertex in writing any information in Company’s Control regarding the
occurrence of such Adverse Event, and (b) if Vertex determines or suspects that
an Adverse Event related to any Licensed Product is related to a class effect or
the ETB Platform and may reasonably impact the safety of any ETB Developed or
Commercialized by Company or its Affiliates or licensees, Vertex will promptly
disclose to the Company in writing any information in Vertex’s Control regarding
the occurrence of such Adverse Event. Each of Company and Vertex will use good
faith efforts to obtain Control of any such information.

43

[***] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED BECAUSE THE INFORMATION (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED

 

--------------------------------------------------------------------------------

Execution Version

ARTICLE 7.
FINANCIAL PROVISIONS

7.1.Upfront Fee. Within [***] following the Effective Date, Vertex will pay
Company a one-time upfront fee of Twenty-Three Million Dollars ($23,000,000).

7.2.Equity Investment. The Parties acknowledge that simultaneously with the
execution of this Agreement, the Parties are entering into that certain Stock
Purchase Agreement dated as of the Effective Date, pursuant to which Vertex (or
its Affiliate) will purchase certain shares of the Company’s common stock for an
aggregate purchase price of Fifteen Million Dollars ($15,000,000) on the terms
and subject to the conditions set forth therein.

7.3.Option Exercise Fee. On a Development Candidate-by-Development Candidate
basis for each Development Candidate for which Vertex exercises the Option,
Vertex will pay Company a one-time Option exercise fee of [***] (the “Option
Exercise Fee”) within [***] after the later of (a) Vertex’s delivery to Company
of the applicable Option Exercise Notice or (b) if applicable, the HSR Clearance
Date.

7.4.Additional Target Option Exercise Fee. Vertex will pay Company a one-time
Additional Target Option exercise fee of (a) in the case of exercise of the
Additional Target Option for ETBs directed against one Target or for [***],
[***], or (b) in the case of exercise of the Additional Target Option [***],
[***] (each of (a) or (b), as applicable, the “Additional Target Option Exercise
Fee”) within [***] after the later of (a) Vertex’s delivery of the Additional
Target Option Exercise Notice or (b) if applicable, the date that the Gatekeeper
delivers the applicable Target Availability Notice.  

44

[***] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED BECAUSE THE INFORMATION (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED

 

--------------------------------------------------------------------------------

Execution Version

7.5.Milestone Payments.

7.5.1.Development Milestones. On a Vertex Target-by-Vertex Target basis, Vertex
will pay to Company the milestone payments set forth in this Section 7.5.1 (each
a “Development Milestone Payment”) in accordance with the procedure set forth in
Section 7.5.3 upon the first achievement of the relevant milestone event (each a
“Development Milestone Event”) with respect to a Licensed Product of Vertex or
any of its Affiliates or Sublicensees directed against such Vertex Target. Each
Development Milestone Payment will be payable by Vertex only once with respect
to each Vertex Target regardless of how many Licensed Products directed against
such Vertex Target achieve the relevant Development Milestone Event. If any
Development Milestone Event is achieved without the achievement of any earlier
listed Milestone Event applicable to the same jurisdiction (or not specific to a
jurisdiction), then Vertex will pay to Company the Development Milestone Payment
applicable to such earlier Development Milestone Event at the same time as
Vertex pays the applicable Development Milestone Payment in accordance with the
procedure set forth in Section 7.5.3 due upon achievement of such Development
Milestone Event. For example, if Development Milestone Event number 3 is
achieved and Vertex has not previously made the Development Milestone Payment
for Development Milestone Event number 2, Vertex will pay both the Development
Milestone Payments for Development Milestone Event number 2 and Development
Milestone Event number 3 at the same time (but, if Development Milestone Event
number 6 is achieved and Vertex has not previously made the Development
Milestone Payment for Development Milestone Event number 5, the achievement of
Development Milestone Event number 6 will not give rise to any obligation of
Vertex to make the Development Milestone Payment for Development Milestone Event
number 5 (however, the Development Milestone Payment for Development Milestone
Event number 5 will become payable upon achievement, if any, of Development
Milestone Event number 5)). Additionally, if the [***] occurs, and Development
Milestone Event number 2 has not yet been achieved with respect to the
applicable Vertex Target at the time of such dosing, then Vertex will pay the
Development Milestone Payment for Development Milestone Event number  2 for such
Vertex Target in accordance with the procedure set forth in Section 7.5.3
upon[***]t.

 

Milestone Number

Milestone Event

Milestone Payment

1

[***]

[***]

2

[***]

[***]

3

[***]

[***]

4

[***]

[***]

5

[***]

[***]

6

[***]

[***]

7

[***]

[***]

8

[***]

[***]

9

[***]

[***]

10

[***]

[***]

 

45

[***] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED BECAUSE THE INFORMATION (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED

 

--------------------------------------------------------------------------------

Execution Version

7.5.2.Sales Milestones. On a Vertex Target-by-Vertex Target basis, Vertex will
pay Company the milestone payments set forth in this Section 7.5.2 (each a
“Sales Milestone Payment”, and, together with the Development Milestone
Payments, the “Milestone Payments”) in accordance with the procedure set forth
in Section 7.5.3 upon the first achievement of the relevant [***] threshold
(each, a “Sales Milestone Event”, and, together with the Development Milestone
Events, the “Milestone Events”) with respect to all Licensed Products of Vertex
and its Affiliates and Sublicensees directed against such Vertex Target. Each
Sales Milestone Payment will be payable by Vertex only once with respect to each
Vertex Target regardless of how many times the Licensed Products directed
against such Vertex Target achieve the relevant Sales Milestone Event.

Milestone Number

Milestone Event

Milestone Payment

11

[***]

[***]

12

[***]

[***]

 

7.5.3.Notice; Payment. Each Milestone Payment will be earned upon achievement of
the corresponding Milestone Event, and Vertex will provide Company with written
notice upon the achievement of each Milestone Event, such written notice to be
provided (a) with respect to any Development Milestone Event, within [***] after
such achievement, and (b) with respect to any Sales Milestone Event, on or prior
to the date of delivery of the royalty report under Section 7.6.7 for the [***]
in which such Sales Milestone Event is achieved. Following receipt of such
written notice, Company will promptly invoice Vertex for the applicable
Milestone Payment, and Vertex will pay such Milestone Payment to Company within
[***] after receipt of such invoice. The Sales Milestone Payments are additive,
such that if, with respect to a Vertex Target, more than one Sales Milestone
Event is achieved for the first time with respect to such Vertex Target in the
same Calendar Year, then each corresponding Sales Milestone Payment for such
event will be payable in accordance with this Section 7.5.3.

46

[***] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED BECAUSE THE INFORMATION (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED

 

--------------------------------------------------------------------------------

Execution Version

7.6.Royalties.

7.6.1.Royalty Rates. Subject to the remainder of this Section 7.6, Vertex will
pay Company royalties on a Vertex Target-by-Vertex Target basis based on the
aggregate Net Sales of all Licensed Products directed against such Vertex Target
sold by Vertex or any of its Affiliates or Sublicensees in the Field in the
Territory during a Calendar Year during the applicable Royalty Term at the rates
set forth in the table below. The obligation to pay royalties will be imposed
only once with respect to the same unit of a Licensed Product.

 

Calendar Year Net Sales (in Dollars) for all Licensed Products directed against
a given Vertex Target in the Territory

Royalty Rates as a Percentage (%) of Calendar Year Net Sales

Portion of Calendar Year Net Sales up to and including $[***]

[***]%

Portion of Calendar Year Net Sales that exceeds $[***] up to and including
$[***]

[***]%

Portion of Calendar Year Net Sales that exceeds $[***]

[***]%

 

The applicable royalty rate set forth in the table above will apply only to that
portion of the Calendar Year Net Sales of the Licensed Products directed against
a given Vertex Target during a given Calendar Year that falls within the
indicated range. By way of example and without limitation of this Section 7.6.1,
if Calendar Year Net Sales of the Licensed Products directed against a given
Vertex Target by Vertex, its Affiliates and its Sublicensees were $[***] for a
given Calendar Year, then the royalties payable with respect to such Calendar
Year Net Sales for such Licensed Products for such Calendar Year, subject to
adjustment as set forth in this Section 7.6, would be: [***].

7.6.2.Royalty Term. Vertex will pay royalties to Company under this Section 7.6
on a Licensed Product-by-Licensed Product and a country-by-country basis during
the Royalty Term for such Licensed Product in such country. Upon the expiration
of the Royalty Term for a given Licensed Product in a given country, the
Exclusive License granted to Vertex under Section 5.1 will become fully-paid,
perpetual, irrevocable and royalty-free with respect to such Licensed Product in
such country.

7.6.3.Reduction for Lack of Patent Coverage and Regulatory Exclusivity. Subject
to Section 7.6.6, if, during any [***] within the applicable Royalty Term for a
Licensed Product in a country, (a) no Valid Claim of any Licensed Patent exists
that Covers such Licensed Product or the method of use of manufacture of such
Licensed Product in such country, and (b) Regulatory Exclusivity, if any, has
expired in such country with respect to such Licensed Product (the “Reduction
Circumstances”), then, commencing the [***], Net Sales of such Licensed

47

[***] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED BECAUSE THE INFORMATION (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED

 

--------------------------------------------------------------------------------

Execution Version

Product in such country will be reduced by [***]% for purposes of calculating
the royalty owed under Section 7.6.1; provided that, if either one of the
Reduction Circumstances no longer exists with respect to such Licensed Product
in such country during the Royalty Term for such Licensed Product in such
country (e.g., if such Licensed Product or its method of use or manufacture
subsequently becomes Covered by a Valid Claim of any Licensed Patent in such
country during the Royalty Term for such Licensed Product in such country), then
the Net Sales with respect to such Licensed Product in such country will no
longer be subject to any reduction during any [***] in which either of the
Reduction Circumstances no longer exists.

7.6.4.Reduction for Competition. Subject to Section 7.6.6, if during any [***]
during the Royalty Term for a Licensed Product in a given country, the aggregate
number of units of Competitive Products with respect to such Licensed Product
sold during such [***] in such country exceeds [***]% of the aggregate units of
the sum of all such Competitive Products and such Licensed Product sold in such
[***] in such country (as determined by data obtained from a mutually agreed
upon Third Party source), then Net Sales of such Licensed Product in such
country in such [***] (after any applicable reduction pursuant to Section 7.6.3)
will be reduced by [***]% for purposes of calculating the royalty owed under
Section 7.6.1. For clarity, the reduction under this Section 7.6.4 shall only
apply in the [***], if any, in which the aggregate number of units of
Competitive Products with respect to a Licensed Product sold during the [***] in
a country exceeds [***]% of the aggregate units of the sum of all such
Competitive Products and such Licensed Product sold in such [***] in such
country.

7.6.5.Third Party Licenses. Subject to Section 7.6.6, Vertex may deduct from the
royalties payable to Company under this Section 7.6 with respect to a Licensed
Product for a [***] [***]% of any Blocking Third Party Intellectual Property
Costs actually paid by Vertex to the extent applicable to such Licensed Product
during or prior to such [***]; provided, however, that in no event will the
royalties that would otherwise be payable to Company with respect to Net Sales
of Licensed Products pursuant to Section 7.6.1 (after any applicable reduction
to such Net Sales pursuant to Section 7.6.3 and Section 7.6.4) be reduced by
more than [***]% in any given [***] as a result of any deduction under this
Section 7.6.5; and provided further, that Vertex will be entitled to carry
forward to subsequent [***] any amounts with respect to which Vertex would have
been entitled to make a deduction pursuant to this Section 7.6.5 but is unable
to take such deduction pursuant to the first proviso in this Section 7.6.5.

7.6.6.Cumulative Reductions Floor. Notwithstanding anything to the contrary
herein, in no event shall the cumulative effect of the adjustments in Section
7.6.3, Section 7.6.4 and Section 7.6.5 in any given [***] reduce the royalties
payable to Company pursuant to Section 7.6.1 to less than [***]% of the amounts
that otherwise would have been payable pursuant to Section 7.6.1 (without taking
into consideration any such adjustments) in such [***].

48

[***] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED BECAUSE THE INFORMATION (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED

 

--------------------------------------------------------------------------------

Execution Version

7.6.7.Royalty Reports. On a Vertex Target-by-Vertex Target basis following the
First Commercial Sale of a Licensed Product directed against a Vertex Target and
continuing until the expiration of all Royalty Terms for Licensed Products
directed against such Vertex Target, within [***] after the end of each [***],
Vertex will deliver a report to Company specifying: (a) Net Sales of the
Licensed Products directed against such Vertex Target by Vertex, its Affiliates
and its Sublicensees in the relevant [***], (b) to the extent such Net Sales
include sales not denoted in U.S. Dollars, a summary of the then-current
exchange rate methodology used by Vertex, (c) royalties payable on such Net
Sales, (d) the withholding taxes, if any, required by law to be deducted in
respect of such royalties, (e) the amount and description of any reduction in
royalties due to Blocking Third Party Intellectual Property Costs in the
relevant [***], and (f) the date of the First Commercial Sale of each Licensed
Product in each country in the Territory that has occurred during the
corresponding [***]. All royalty payments due under Section 7.6.1 for each [***]
will be due and payable within [***] after the end of each [***].

7.7.Company In-License Agreements.

7.7.1.Proposed New Company Agreements. Company may, during the Term, enter into
one or more agreements to acquire or in-license rights to additional
intellectual property that, if solely owned by Company, without any encumbrance
or restriction on licensing, would constitute Company Background Technology. Any
such agreement that [***] will be considered to be a “Proposed New Company
Agreement”. Notwithstanding the foregoing, the following shall not be considered
a Proposed New Company Agreement: (i) an [***], or (ii) [***] (each, a “New
Platform Agreement”). For clarity, (x) the terms of this Section 7.7 shall not
apply to any Antibody Agreement and (y) the terms of Section 7.7.1(a) shall not
apply to (A) any New Platform Agreement or (B) [***] (y), an “Other Company
License Agreement”); provided that (I) subject to Section 7.7.4, the
intellectual property in-licensed under any Other Company License Agreement, to
the extent it constitutes Company Background Technology, shall be included in
the license grant to Vertex hereunder, (II) [***], and (III) any Other Company
License Agreement that includes intellectual property [***].

(a)If Company [***] with any Third Party (a “Grantor”) regarding a Proposed New
Company Agreement, [***]. Company shall provide Vertex with [***].

(b)Any Proposed New Company Agreement shall be licensable or sublicensable (as
the case may be) to Vertex under this Agreement. Company shall use reasonable,
good faith efforts to [***].

7.7.2.New Company Agreements. [***] following execution of a Proposed New
Company Agreement, Company shall provide to Vertex [***] shall constitute notice
by Company that Company proposes to make such Proposed New Company Agreement
subject to Section 7.7.3 if Vertex elects to have such Proposed New Company
Agreement become a New Company Agreement in accordance with this Section
7.7.2.  Company and Vertex will discuss in good faith to determine whether
Vertex will take a license or sublicense (as the case may be) under all or a
portion of the intellectual property rights that are the subject of such
Proposed New Company Agreement, and Vertex will provide Company with written
notice of its decision with

49

[***] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED BECAUSE THE INFORMATION (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED

 

--------------------------------------------------------------------------------

Execution Version

respect thereto. Following such notice, subject to the terms of such Proposed
New Company Agreement that are applicable to a Licensee thereunder, such
intellectual property rights shall automatically be deemed included in the
Company Background Technology (any such Proposed New Company Agreement with
respect to such intellectual property rights that are included in the Company
Background Technology pursuant to this sentence, a “New Company Agreement”). For
clarity, any intellectual property rights in-licensed or acquired by Company
pursuant to a Proposed New Company Agreement that is not a New Company Agreement
(i.e., under which Vertex does not agree to take a license or sublicense) shall
not be included in Company Background Technology. Additionally, if Company later
[***]; provided that, if Company does not propose to make such executed
agreement subject to Section 7.7.3 (any such agreement, a “Later Company License
Agreement), then, (i) subject to Section 7.7.4, the intellectual property
in-licensed under any Later Company License Agreement, to the extent it
constitutes Company Background Technology, shall be included in the license
grant to Vertex hereunder and (ii) if a Later Company License Agreement imposes
obligations applicable to Vertex as a sublicensee thereunder, then, subject to
Company’s obligations of confidentiality to Third Parties, if any, Company shall
provide to Vertex [***]. To the extent that (x) any such executed agreement that
Company proposes to make subject to Section 7.7.3 is not licensable or
sublicensable (as the case may be) to Vertex or (y) any Later Company License
Agreement that [***]. For the avoidance of doubt, nothing in this Section 7.7.2
obligates Company to terminate any such executed agreement or Later Company
License Agreement with the Grantor.

7.7.3.Payment Obligations under New Company Agreements. Any payment obligations
arising under any New Company Agreement directly as a result of the [***] by or
on behalf of Company, Vertex or any of their respective Affiliates or Vertex’s
Sublicensees, after application of all available reductions to and deductions
from such payment obligations under the applicable New Company Agreement (but,
for the avoidance of doubt, excluding any such payment obligations of Company
with respect to licensing or sublicensing income (as the case may be) received
by Company), will be paid by Company and reimbursed by Vertex in accordance with
this Section 7.7.3.  Except as expressly set forth in the preceding sentence,
Company shall be responsible for all payment obligations under any New Company
Agreement (including any such payment obligations with respect to licensing or
sublicensing income (as the case may be) received by Company). Company shall
provide Vertex with a reasonably detailed invoice for any reimbursable payments
made by Company pursuant to this Section 7.7.3 within [***] in which any such
payments were made by Company, and Vertex shall pay the undisputed portion of
such invoices within [***] of receipt thereof. For clarity, Vertex and its
Affiliates will be obligated to reimburse a given amount owed under a New
Company Agreement one time only. The provisions of Section 7.9 shall apply to
any such amounts paid or payable by Vertex, mutatis mutandis. Notwithstanding
anything to the contrary in this Agreement, any amounts paid by Vertex pursuant
to this Section 7.7.3, regardless of whether such amounts are paid to Company or
directly to the applicable Third Party, shall constitute Blocking Third Party
Intellectual Property Costs under this Agreement but solely to the extent such
Third Party intellectual property rights are [***] and such amounts are paid by
Vertex directly as a result of the [***], except where otherwise mutually agreed
by the Parties in writing on a New Company Agreement-by-New Company Agreement
basis.

50

[***] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED BECAUSE THE INFORMATION (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED

 

--------------------------------------------------------------------------------

Execution Version

7.7.4.Termination of License under New Company Agreements, Other Company License
Agreements and Later Company License Agreements. Notwithstanding the foregoing,
Vertex may, at its sole discretion, (a) notify Company that it elects to
terminate its license or sublicense (as applicable) under the Company Background
Technology acquired or licensed pursuant to a New Company Agreement, whereupon,
(i) such New Company Agreement shall be deemed not to be a New Company Agreement
under this Agreement, (ii) Vertex will have no further payment obligations under
Section 7.7.3, if any, with respect to such New Company Agreement, and (iii) all
intellectual property rights in-licensed or acquired by Company under such New
Company Agreement shall no longer be included in Company Background Technology,
or (b) notify Company that it elects to terminate its license or sublicense (as
applicable) under the Company Background Technology acquired or licensed
pursuant to an Other Company License Agreement or Later Company License
Agreement, whereupon, (x) such Other Company License Agreement or Later Company
License Agreement, as applicable, shall be deemed not to be an Other Company
License Agreement or Later Company License Agreement, as applicable, under this
Agreement and (y) all intellectual property rights in-licensed or acquired by
Company under such Other Company License Agreement or Later Company License
Agreement, as applicable, shall no longer be included in Company Background
Technology.

7.8.Research Funding for Follow-On Research.

7.8.1.Research Costs for Collaboration Program for Additional Target. If Vertex
exercises the Additional Target Option, Vertex will reimburse Company for its
[***] actually incurred by Company or its Affiliates for the Research Activities
under the Collaboration Program for the Additional Target performed in
accordance with a Research Plan and Additional Target Research Budget, as the
same may be updated or amended; provided that Vertex shall not reimburse Company
for any [***] incurred during any Calendar Year in the conduct of such Research
Activities in excess of [***] of the then-current Additional Target Research
Budget for such Calendar Year and, subject to Section 2.2.3, Company shall be
solely responsible for all such excess expenses above [***] of the Additional
Target Research Budget incurred during such Calendar Year (as the same may be
updated or amended), unless otherwise agreed in writing by Vertex.

7.8.2.Research Costs for Follow-On Research. Vertex will reimburse Company for
its [***] actually incurred by Company or its Affiliates for the Follow-On
Research performed in accordance with a Follow-On Research Plan and Follow-On
Research Budget, as the same may be updated or amended; provided that Vertex
shall not reimburse Company for any[***] incurred during any Calendar Year in
the conduct of the Follow-On Research in excess of [***] of the then-current
Follow-On Research Budget for such Calendar Year and, subject to Section 2.5,
Company shall be solely responsible for all such excess expenses above [***] of
the Follow-On Research Budget incurred during such Calendar Year (as the same
may be updated or amended), unless otherwise agreed in writing by Vertex.

51

[***] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED BECAUSE THE INFORMATION (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED

 

--------------------------------------------------------------------------------

Execution Version

7.8.3.Costs for Manufacturing Technology Transfer. Vertex will reimburse Company
for its [***] actually incurred by Company or its Affiliates for the
Manufacturing Technology Transfer performed in accordance with the Manufacturing
Technology Transfer Plan and Manufacturing Technology Transfer Budget; provided
that Vertex shall not reimburse Company for any [***] incurred in the conduct of
the Manufacturing Technology Transfer in excess of [***] of the then-current
Manufacturing Technology Transfer Budget (as the same may be amended from time
to time by the Parties) and Company shall be solely responsible for all such
excess expenses above [***] of the Manufacturing Technology Transfer Budget (as
may be amended), unless otherwise agreed in writing by Vertex.

7.8.4.Payments. Any payments to be made to Company by Vertex pursuant to Section
7.8.1, Section 7.8.2 and Section 7.8.3 shall be made [***] pursuant to invoices
submitted by Company to Vertex within [***] for which such costs have been
incurred; provided that Company shall provide a good faith estimate of any costs
for which reimbursement is due under Section 7.8.1 within [***]. Each such
invoice will be accompanied by reasonable supporting documentation evidencing
the [***] incurred for, as applicable, the Follow-On Research or the
Manufacturing Technology Transfer (such expenses to be itemized) during such
[***]. Undisputed payments shall be due within [***] after Vertex receives such
an invoice from Company.

7.9.Payment Terms.

7.9.1.Currency; Payment Method. All payments under this Agreement are expressed
in U.S. Dollars and will be paid in U.S. Dollars, by wire transfer or Automated
Clearing House (ACH) payment to an account designated by Company (which account
Company may update from time to time in writing).

7.9.2.Exchange. If any amounts that are relevant to the determination of amounts
to be paid under this Agreement or any calculations to be performed under this
Agreement are denoted in a currency other than U.S. Dollars, such amounts will
be converted to their U.S. Dollar equivalent using Vertex’s then-current
standard procedures and methodology, including its then-current standard
exchange rate methodology for the translation of foreign currency expenses into
U.S. Dollars or, in the case of Sublicensees, such similar methodology,
consistently applied.

7.10.Withholding Tax. Where any sum due to be paid to Company hereunder is
subject to any withholding or similar tax, Vertex will pay such withholding or
similar tax to the appropriate Governmental Authority and deduct the amount paid
from the amount then due to Company. Vertex will timely transmit to Company an
official tax certificate or other evidence of such withholding sufficient to
enable Company to claim such payment of taxes. The Parties will cooperate with
one another and use reasonable efforts to reduce or eliminate tax withholding or
similar obligations in respect of royalties, Milestone Payments, and other
payments made by Vertex to Company under this Agreement. Company will provide to
Vertex any tax forms that may be reasonably necessary in order for Vertex not to
withhold tax or to withhold tax at a reduced rate under an applicable income tax
treaty. Each Party will provide the other with reasonable assistance to enable
the recovery, as permitted by Applicable Laws, of withholding taxes, value added
taxes, or similar obligations resulting from payments made under this Agreement,
such recovery to be for the benefit of the Party bearing such withholding tax or
value added tax.

52

[***] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED BECAUSE THE INFORMATION (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED

 

--------------------------------------------------------------------------------

Execution Version

7.11.Records; Audits. Vertex will and will cause its Affiliates and will use
Commercially Reasonable Efforts to cause its Sublicensees to keep and maintain
accurate and complete records regarding Net Sales during the [***]. Company will
keep accurate and complete records regarding all [***] incurred in connection
with its performance of the Follow-On Research, in sufficient detail to confirm
the accuracy of any payments required under this Agreement, covering the [***].
Upon [***] prior written notice from the other Party (the “Auditing Party”), the
Party required to maintain such records will permit (and Vertex will cause its
Affiliates and use Commercially Reasonable Efforts to cause its Sublicensees to
permit) (as applicable, the “Audited Party”) an independent certified public
accounting firm of internationally recognized standing, selected by the Auditing
Party and reasonably acceptable to the Audited Party, to examine the relevant
books and records of the Audited Party and its Affiliates, as may be reasonably
necessary to verify the sales milestone report under Section 7.5.3 and the
royalty reports submitted by Vertex in accordance with Section 7.6.6 or the
[***] reported by Company in accordance with Section 7.8, as applicable. An
examination by the Auditing Party under this Section 7.11 will occur not more
than [***] in any Calendar Year and will be limited to the pertinent books and
records for any Calendar Year ending not more than [***] before the date of the
request. No records will be audited more than once unless a discrepancy with
respect to such records is discovered during a prior audit. The accounting firm
will be provided access to such books and records at the Audited Party’s
facility or facilities where such books and records are normally kept and such
examination will be conducted during the Audited Party’s normal business hours.
The Audited Party may require the accounting firm to sign a customary
non-disclosure agreement before providing the accounting firm access to its
facilities or records. Upon completion of the audit, the accounting firm will
provide both Parties a written report disclosing whether the reports submitted
by Vertex or the[***] submitted by Company, as applicable, are correct or
incorrect and the specific details concerning any discrepancies. No other
information will be provided to the Auditing Party. If the report or information
submitted by the Audited Party results in an underpayment or overpayment, (a)
the Party owing an underpaid amount will promptly pay the amount of such
underpayment to the other Party, and (b) any such overpayment shall be
creditable against future payments to the other Party hereunder. The costs and
fees of any audit conducted by the Auditing Party under this Section 7.11 will
be borne by the Auditing Party, unless such audit reveals an underpayment of
amounts owed to the Auditing Party or overpayment of amounts owed to the Audited
Party of more than [***] percent of the amount that was owed with respect to the
relevant period, in which case, the Audited Party will reimburse the Auditing
Party for the reasonable expense incurred by the Auditing Party in connection
with the audit.

7.12.Late Payment. Any payments or portions thereof due hereunder that are not
paid when due will accrue interest from the date due until paid at an annual
rate equal to the [***].

53

[***] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED BECAUSE THE INFORMATION (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED

 

--------------------------------------------------------------------------------

Execution Version

ARTICLE 8.
INTELLECTUAL PROPERTY

8.1.Ownership; Assignment.

8.1.1.Company Technology and Vertex Technology. As between the Parties, Company
will own and retain all of its rights, title and interest in and to the Company
Background Technology, and Vertex will own and retain all of its rights, title
and interest in and to any Vertex Background Technology, subject to any rights
or licenses expressly granted by one Party to the other Party under this
Agreement.

8.1.2.Agreement Technology.

(a)For purposes of determining ownership under this Section 8.1, where
inventorship is relevant to such determination, inventorship will be determined
in accordance with United States patent laws (regardless of where the applicable
activities occurred).

(b)As between the Parties, Company will be the sole owner of any Agreement
Know-How that [***] (the “ETB Agreement Know-How”) and all Patents that [***]
any of the foregoing Know-How (the “ETB Agreement Patents”, and, collectively
with the ETB Agreement Know-How, the “ETB Agreement Technology”), and will own
and retain all rights, title and interests in and to the ETB Agreement
Technology, subject to any rights or licenses expressly granted by Company to
Vertex under this Agreement. For clarity, ETB Agreement Technology shall exclude
any Product Agreement Technology.

(c)As between the Parties, Vertex will be the sole owner of any Agreement
Know-How that [***] (i) [***], (ii) [***] or (iii) [***] ([***], such Know-How
described in (i) through (iii), the “Product Agreement Know-How”) and all
Patents that Cover the Product Agreement Know-How (the “Product Agreement
Patents,” and, together with the Product Agreement Know-How, the “Product
Agreement Technology”), and Vertex will own and retain all rights, title, and
interests in and to the Product Agreement Technology, subject to any rights or
licenses expressly granted by Vertex to Company under this Agreement. The
Parties shall coordinate in good faith through the IP Committee to segregate
claims Covering ETB Agreement Know-How and claims Covering Product Agreement
Know-How into separate Patents (which may be related, e.g., as continuations or
divisionals of one another). The Parties shall also coordinate in good faith
through the IP Committee to segregate claims Covering an Antibody directed
against a Collaboration Target and claims Covering [***] into separate Patents
(which may be related, e.g., as continuations or divisionals of one another).
The coordination referred to in the previous two sentences shall include,
without limitation, collaboration in the form of sharing pre-filing disclosure
and planned filing dates, at least [***] in advance of filing, to ensure [***];
in addition, each Party shall promptly notify the other Party of the date the
applicable patent filing was made.

54

[***] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED BECAUSE THE INFORMATION (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED

 

--------------------------------------------------------------------------------

Execution Version

(d)Except as expressly set forth in Sections 8.1.2(b) and (c), as between the
Parties, each Party will be the sole owner of any Agreement Know-How discovered,
developed, invented or created solely by such Party or its Affiliates or Third
Parties acting on its or their behalf, and all Patents that Cover any of the
foregoing, and the Parties shall jointly own, on an equal and undivided basis,
any Agreement Know-How discovered, developed, invented or created jointly by
both (i) Vertex, its Affiliates or Third Parties acting on Vertex’s behalf and
(ii) Company, its Affiliates or Third Parties acting on Company’s behalf, and
all Patents that Cover any of the foregoing Know-How. Except as expressly
provided in this Agreement, neither Party will have any obligation to account to
the other Party for profits with respect to, or to obtain any consent of the
other Party to license or exploit any such jointly owned Agreement Technology by
reason of joint ownership thereof, and each Party hereby waives any right it may
have under the laws of any jurisdiction to require any such consent or
accounting.

(e)Each Party and its Affiliates will, and hereby does, assign to the other
Party or one or more of its designated Affiliates, such first Party’s and its
Affiliates’ rights, title and interest in any Agreement Technology as may be
necessary to effectuate the allocation of ownership of Agreement Technology set
forth in this Section 8.1.  Without limiting the foregoing, promptly following
the License Effective Date with respect to a Development Candidate, Company and
its Affiliates will, [***]. The assigning Party will take all actions and
provide the other Party with all reasonably requested assistance to [***] and
will execute any and all documents necessary to [***].

(f)  [***] following Company’s or any of its Affiliates’ receipt of an invention
disclosure with respect to any invention discovered, developed, invented or
created, solely or jointly, by Company or its Affiliates or Third Parties acting
on its or their behalf that constitutes [***], Company will [***] disclose to
Vertex in writing, and will cause its Affiliates to so disclose, the discovery,
development, invention or creation of such [***]. Promptly following Vertex’s or
any of its Affiliate’s receipt of an invention disclosure with respect to any
invention that is discovered, developed, invented or created, solely or jointly,
by Vertex or its Affiliates or Third Parties acting on its or their behalf that
constitutes [***], Vertex will promptly disclose to Company in writing, and will
cause its Affiliates to so disclose, the discovery, development, invention or
creation of such [***].

8.2.Prosecution and Maintenance of Patents.

8.2.1.Company Patents. Except as expressly set forth in this Agreement, Company
will control, be responsible and have the sole right (but not the obligation),
at its own expense, for all aspects of the Prosecution and Maintenance of
Company Background Patents and Company Agreement Patents.

8.2.2.Vertex Patents. Vertex will control and be responsible and have the sole
right (but not the obligation), at its own expense, for all aspects of the
Prosecution and Maintenance of all Vertex Background Patents and Vertex
Agreement Patents.

55

[***] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED BECAUSE THE INFORMATION (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED

 

--------------------------------------------------------------------------------

Execution Version

8.2.3.Joint Agreement Patents. The Parties will discuss and agree upon an
allocation of responsibility for the Prosecution and Maintenance of Joint
Agreement Patents.

8.2.4.Other Matters Pertaining to Prosecution and Maintenance of Patents.

 

(a)

During the Term, each Party will keep the other Party informed through the IP
Committee (or directly, if the IP Committee is disbanded) as to material
developments with respect to the Prosecution and Maintenance of any Company
Background Patents, Company Agreement Patents and Joint Agreement Patents, in
each case, for which such Party has responsibility for Prosecution and
Maintenance pursuant to this Section 8.2, including by providing copies of any
patent office actions or patent office action responses or other correspondence
that such Party provides to or receives from any patent office, including notice
of all interferences, reissues, re-examinations, or oppositions, and all
patent-related filings, and by providing the other Party the timely opportunity
to have reasonable input into the strategic aspects of such Prosecution and
Maintenance.

 

 

(b)

If, during the Term, Vertex intends to abandon any Joint Agreement Patent that
Vertex is responsible for Prosecuting and Maintaining in a particular country,
then Vertex will so notify Company of such intention at least [***] before such
Patent will become abandoned, and Company will have the right, but not the
obligation, to assume responsibility for the Prosecution and Maintenance thereof
at its own expense with counsel of its own choice.

 

 

(c)

If, during the Term, Company intends to abandon (i) [***] or (ii) [***], then
Company will notify Vertex of such intention at least [***] before such Patent
will become abandoned, and Vertex will have the right, but not the obligation,
to assume responsibility for the Prosecution and Maintenance thereof at its own
expense with counsel of its own choice. For clarity, this Section 8.2.4(c) shall
not apply to any Patent that solely Covers any ETB or Development Candidate
directed against a Terminated Target. Notwithstanding the foregoing, Vertex will
only have the right to assume responsibility for the Prosecution and Maintenance
of a Company Background Patent under this Section 8.2.4(c) to the extent a Third
Party licensee under any agreement entered into by Company prior to the
Effective Date does not have the right to assume Prosecution and Maintenance of
such Patent or waives its right or, if a time period is specified, fails to
exercise its right within such specified time to assume Prosecution and
Maintenance of such Patent, as the case may be; provided that, Company will not
abandon any such Company Background Patent that Covers any ETB directed against
a Collaboration Target (other than a Terminated Target), any Development
Candidate (except for any Development Candidate directed against a Terminated
Target), any Licensed ETB or any Licensed Product without the prior written
consent of Vertex, such consent not to be unreasonably withheld, conditioned or
delayed.

56

[***] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED BECAUSE THE INFORMATION (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED

 

--------------------------------------------------------------------------------

Execution Version

 

8.3.Defense of Claims Brought by Third Parties. If any Third Party brings a
claim or otherwise asserts that any ETB directed against a Collaboration Target,
any Development Candidate, any Licensed ETB or any Licensed Product infringes
such Third Party’s Patent or misappropriates such Third Party’s Know-How (each,
a “Third Party Infringement Claim”), the Party first having notice of the claim
or assertion will promptly notify the other Party in writing. Prior to the
applicable License Effective Date, Company will have the sole right to undertake
and control the defense or settlement of any Third Party Infringement Claim
using counsel of its choice, at its cost and expense and, following the
applicable License Effective Date, Vertex will have the sole right to undertake
and control the defense or settlement of any Third Party Infringement Claim
using counsel of its choice, at its cost and expense (such Party having the
right to control such defense, the “Defending Party”). If the Party not having
the right to control such defense in accordance with the preceding sentence (the
“Non-Defending Party”) is named as a defendant in such suit, the Non-Defending
Party will have the right to participate in such defense and settlement with its
own counsel, at its cost. The Defending Party will not enter into any settlement
of any Third Party Infringement Claim that is instituted or threatened to be
instituted against the Non-Defending Party without the Non-Defending Party’s
prior written consent, which will not be unreasonably withheld, conditioned or
delayed; except that, such consent will not be required if such settlement
includes a release of all liability in favor of the Non-Defending Party or an
assumption of any unreleased liability by the Defending Party. As requested by
the Defending Party, the Non-Defending Party will provide reasonable cooperation
and assistance to the Defending Party in connection with the Defending Party’s
control of the defense or settlement of a Third Party Infringement Claim. Such
cooperation and assistance will include executing all necessary and proper
documents and taking such actions as appropriate to allow the Defending Party to
control the defense and settlement of such Third Party Infringement Claim. The
Defending Party will reimburse the Non-Defending Party for the Out-of-Pocket
Costs incurred by the Non-Defending Party in providing such assistance and
cooperation; except that the Defending Party will have no obligation to
reimburse the Non-Defending Party for any costs or expenses incurred if the
Non-Defending Party exercises its right to participate in the defense and
settlement of a Third Party Infringement Claim with its own counsel. The
Defending Party will keep the Non-Defending Party reasonably informed of the
progress of any Third Party Infringement Claim. Notwithstanding anything to the
contrary in this Section 8.3, in the event of any Third Party Infringement Claim
that is subject to a Party’s indemnification obligations under ARTICLE 10, the
applicable provisions of ARTICLE 10 shall control.

8.4.Enforcement of Technology Against Competitive Infringement.

8.4.1.Duty to Notify of Competitive Infringement. During the Term, if either
Party learns of an infringement, unauthorized use, misappropriation or
threatened infringement by a Third Party with respect to any Licensed Technology
by reason of the making, using, offering to sell, selling or importing of an ETB
(or pharmaceutical product containing an ETB) directed against a Collaboration
Target or Vertex Target in the Field in the Territory (a “Competitive
Infringement”), such Party will promptly notify the other Party in writing and
will provide such other Party with all available information regarding such
Competitive Infringement.

57

[***] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED BECAUSE THE INFORMATION (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED

 

--------------------------------------------------------------------------------

Execution Version

8.4.2.Prior to Option Exercise. As between the Parties, for any Competitive
Infringement with respect to a Collaboration Target that is not a Vertex Target,
Company will have the sole right, but not the obligation, to institute,
prosecute, and control a Proceeding to enforce any Licensed Technology against
such Competitive Infringement by counsel of its own choice. Vertex will have the
right to engage counsel of its own choice in connection with such Proceeding at
its own expense. Company will provide Vertex with prompt written notice of the
commencement of any such Proceeding, and Company will keep Vertex apprised of
the progress of such Proceeding.

8.4.3.Following Option Exercise. As between the Parties, for any Competitive
Infringement with respect to a Vertex Target, Vertex will have the first right,
but not the obligation, to institute, prosecute and control a Proceeding to
enforce any Licensed Technology against such Competitive Infringement by counsel
of its own choice at its own expense, and Company will have the right, at its
own expense, to be represented in that action by counsel of its own choice. If
Vertex fails to initiate such Proceeding within a period of [***] after written
notice of such Competitive Infringement is first provided by a Party under
Section 8.4.1, Company will have the right to initiate and control a Proceeding
to enforce the Licensed Technology against such Competitive Infringement by
counsel of its own choice at its own expense; provided that, if Vertex notifies
Company during such [***] period that it is electing in good faith not to
institute any Proceeding to enforce the Licensed Technology against such
Competitive Infringement for strategic reasons intended to maintain the
commercial value of the relevant Licensed Technology or any Licensed ETB or
Licensed Product Covered thereby or relating thereto, Company will not have the
right to initiate and control any Proceeding to enforce the Licensed Technology
against such Competitive Infringement.

8.4.4.Joinder.

(a)If a Party initiates a Proceeding in accordance with this Section 8.4, the
other Party agrees to be joined as a party plaintiff where necessary and to give
the first Party reasonable assistance and authority to file and prosecute the
Proceeding. Subject to Section 8.4.5, the costs and expenses of each Party
incurred pursuant to this Section 8.4.4(a) will be borne by the Party initiating
such Proceeding.

(b)If one Party initiates a Proceeding in accordance with this Section 8.4, the
other Party may join such Proceeding as a party plaintiff where necessary for
such other Party to seek lost profits with respect to such infringement.

8.4.5.Share of Recoveries.

(a)Any damages or other monetary awards recovered, prior to Vertex’s exercise of
the applicable Option, with respect to a Proceeding brought pursuant to this
Section 8.4 will be shared as follows:

58

[***] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED BECAUSE THE INFORMATION (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED

 

--------------------------------------------------------------------------------

Execution Version

(i)[***]; and

(ii)[***].

(b)Any damages or other monetary awards recovered, following Vertex’s exercise
of the applicable Option, with respect to a Proceeding brought pursuant to this
Section 8.4 will be shared as follows:

(i)[***];  

(ii)[***]; and

(iii)[***].

8.4.6.Settlement. Notwithstanding anything to the contrary under this ARTICLE 8,
neither Party may enter a settlement, consent judgment or other voluntary final
disposition of a suit under this ARTICLE 8 that disclaims, limits the scope of,
admits the invalidity or unenforceability of, or grants a license, covenant not
to sue or similar immunity under a Patent owned or controlled by the other Party
or its Affiliates without first obtaining the written consent of the Party that
owns or controls the relevant Patent; provided that the foregoing restriction on
granting a license or covenant not to sue will not apply with respect to any
Sublicense granted by Vertex in accordance with Section 5.1.2.

8.5.Other Infringement.

8.5.1.Joint Agreement Patents. With respect to the infringement of a Joint
Agreement Patent that is not a Competitive Infringement, neither Party shall
enforce such Joint Agreement Patent unless mutually agreed by the Parties;
provided that the Parties will cooperate in good faith to bring suit together
against such infringing party or the Parties may decide to permit one Party to
solely bring suit. Any damages or other monetary awards recovered with respect
to a Proceeding brought pursuant to this Section 8.5.1 will be shared as
follows: (a) [***]; and (b) any remaining proceeds will be allocated as follows:
(i) [***]; and (ii) [***].

8.5.2.Patents Solely Owned by Company. Company will retain all rights to pursue
an infringement of any Patent solely owned by Company that is not a Competitive
Infringement, and Company will retain all recoveries with respect thereto.

8.5.3.Patents Solely Owned by Vertex. Vertex will retain all rights to pursue an
infringement of any Patent solely owned by Vertex and Vertex will retain all
recoveries with respect thereto.

8.6.Patent Listing. Vertex will have the sole right, but not the obligation, to
submit to all applicable Regulatory Authorities patent information pertaining to
the Licensed Products pursuant to 21 U.S.C. § 355(b)(1), 21 C.F.R. § 314.53, any
similar statutory or regulatory requirement enacted in the future, or any
similar statutory or regulatory requirement in any non-U.S. country or other
regulatory jurisdiction.

59

[***] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED BECAUSE THE INFORMATION (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED

 

--------------------------------------------------------------------------------

Execution Version

8.7.Common Ownership Under Joint Research Agreements. (a) The Parties
acknowledge and agree that this Agreement is a “joint research agreement” as
defined in 35 U.S.C. § 100(h). (b) Notwithstanding anything to the contrary in
this ARTICLE 8, neither Party will have the right to provide to a court or an
agency a statement under 37 C.F.R. § 1.104(c)(4)(ii)(A) to disqualify, for
purposes of 35 U.S.C. §§ 102(b)(2)(C) and 102(c), prior art under § 102(a)(2) by
the other Party without the prior written consent of the other Party, which will
not be unreasonably withheld, conditioned or delayed. With respect to any such
permitted statement, the Parties shall coordinate their activities with respect
to any submissions, filings or other activities in support thereof. (c)
Notwithstanding the foregoing, the other Party’s consent under this Section 8.7
shall not be required to permit a Party to file with a court or agency a
terminal disclaimer under 37 C.F.R. § 1.321(d) to overcome any obviousness-type
double patenting in any patent application claiming a Licensed ETB, Licensed
Product or one or more uses thereof.

8.8.Patent Term Extension. On a Licensed ETB-by-Licensed ETB basis, following
the License Effective Date for such Licensed ETB, as between the Parties, Vertex
will have the sole right and responsibility to obtain patent term extension in
any country in the Territory under any statute or regulation equivalent or
similar to 35 U.S.C. § 156, where applicable to the corresponding Licensed
Products for such Licensed ETB. Vertex will determine the relevant Agreement
Patents, if any, whose term will be extended (including, without limitation, by
filing supplementary protection certificates and any other extensions that are
now or in the future become available). Company will abide by Vertex’s
determination and cooperate, as reasonably requested by Vertex, in connection
with the foregoing (including by providing appropriate information and executing
appropriate documents), at Vertex’s cost.

8.9.Recording. If Vertex deems it necessary or desirable to register or record
this Agreement or evidence of this Agreement with any patent office or other
appropriate Governmental Authority in one or more jurisdictions in the
Territory, Company will reasonably cooperate to execute and deliver to Vertex
any documents accurately reflecting or evidencing this Agreement that are
necessary or desirable, in Vertex’s reasonable judgment, to complete such
registration or recordation. If and after the license under 5.2.2 is effective,
if Company deems it necessary or desirable to register or record this Agreement
or evidence of this Agreement with any patent office or other appropriate
Governmental Authority in one or more jurisdictions in the Territory, Vertex
will reasonably cooperate to execute and deliver to Company any documents
accurately reflecting or evidencing this Agreement that are necessary or
desirable, in Company’s reasonable judgment, to complete such registration or
recordation.

60

[***] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED BECAUSE THE INFORMATION (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED

 

--------------------------------------------------------------------------------

Execution Version

8.10.Unitary Patent System. Vertex will have the exclusive right to opt-in to or
opt-out of the EU Unitary Patent System for any of the European Company
Agreement Patents, European Vertex Agreement Patents and European Joint
Agreement Patents. Without limiting the generality of the foregoing, unless a
Party or its Affiliate has expressly opted in to the EU Unitary Patent System
with respect to a given Patent, the other Party will not initiate any action
under the EU Unitary Patent System without such Party’s prior written approval,
such approval to be granted or withheld in such Party’s sole discretion.

8.11.Trademarks. Following Vertex’s exercise of an Option with respect to a
Development Candidate, all trademarks, trade dress and copyrights used in
connection with the Commercialization of the corresponding Licensed Products in
the Field in the Territory will be selected and owned exclusively by Vertex.

ARTICLE 9.
REPRESENTATIONS AND WARRANTIES

9.1.Representations and Warranties of Vertex. Vertex hereby represents and
warrants to Company, as of the Effective Date, that:

(a)Vertex is duly organized, validly existing and in good standing under the
laws of the jurisdiction of its incorporation or organization;

(b)Vertex (i) has the requisite power and authority and the legal right to enter
into this Agreement and to perform its obligations hereunder and (ii) has taken
all requisite action on its part to authorize the execution and delivery of this
Agreement and the performance of its obligations hereunder;

(c)it has the requisite resources and expertise to perform its obligations
hereunder;

(d)this Agreement has been duly executed and delivered on behalf of Vertex, and
constitutes a legal, valid and binding obligation, enforceable against Vertex in
accordance with the terms hereof, except to the extent that enforcement of the
rights and remedies created hereby is subject to (i) bankruptcy, insolvency,
reorganization, moratorium and other similar laws of general application
affecting the rights and remedies of creditors, or (ii) laws governing specific
performance, injunctive relief and other equitable remedies;

(e)the execution, delivery and performance of this Agreement by Vertex will not
constitute a default under or conflict with any agreement, instrument or
understanding, oral or written, to which it is a party or by which it is bound,
or violate any Applicable Law of any governmental body or administrative or
other agency having jurisdiction over Vertex;

(f)Vertex has obtained all necessary consents, approvals and authorizations of
all Governmental Authorities and other Persons or entities required to be
obtained by it in connection with the execution and delivery of this Agreement;
and

61

[***] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED BECAUSE THE INFORMATION (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED

 

--------------------------------------------------------------------------------

Execution Version

(g)Vertex is an “accredited investor” within the meaning of Securities and
Exchange Commission Rule 501 of Regulation D, as presently in effect, under the
Securities Act of 1933.

9.2.Representations and Warranties of Company. Company hereby represents and
warrants to Vertex, as of the Effective Date, that:

(a)it is duly organized, validly existing and in good standing under the laws of
the jurisdiction of its incorporation or organization;

(b)it (i) has the requisite power and authority and the legal right to enter
into this Agreement and to perform its obligations hereunder and (ii) has taken
all requisite action on its part to authorize the execution and delivery of this
Agreement and the performance of its obligations hereunder;

(c)it has the requisite resources and expertise to perform its obligations
hereunder;

(d)this Agreement has been duly executed and delivered on behalf of Company, and
constitutes a legal, valid and binding obligation, enforceable against it in
accordance with the terms hereof, except to the extent that enforcement of the
rights and remedies created hereby is subject to (i) bankruptcy, insolvency,
reorganization, moratorium and other similar laws of general application
affecting the rights and remedies of creditors, or (ii) laws governing specific
performance, injunctive relief and other equitable remedies;

(e)the execution, delivery and performance of this Agreement by Company will not
constitute a default under or conflict with any agreement, instrument or
understanding, oral or written, to which it is a party or by which it is bound,
or violate any Applicable Law of any governmental body or administrative or
other agency having jurisdiction over it;

(f)it has obtained all necessary consents, approvals and authorizations of all
Governmental Authorities and other Persons or entities required to be obtained
by it in connection with the execution and delivery of this Agreement;

(g)except for those activities set forth in Schedule 9.2(g), Company is not
conducting any internal research program (i.e., research activities conducted on
behalf of Company or its Affiliates and not on behalf of any Third Party)
whereby Company is actively pursuing or has committed in an approved budget or
contract to pursue, using the ETB Platform, identification, development,
synthesis, manufacture or optimization of [***];

(h)to Company’s Knowledge, the conduct of the Research Activities as
contemplated by this Agreement as of the Effective Date will not (i) constitute
misappropriation of any Know-How of any Third Party or (ii) infringe any Patent
of any Third Party;

62

[***] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED BECAUSE THE INFORMATION (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED

 

--------------------------------------------------------------------------------

Execution Version

(i)to Company’s Knowledge, Company Controls all Patents and Know-How owned or
in-licensed by Company that are necessary [***] to research, develop,
manufacture, commercialize, use, keep or otherwise exploit ETBs directed against
the Initial Target as such activities are contemplated by this Agreement as of
the Effective Date (such Patents, the “Existing Background Patents”, such
Know-How, the “Existing Background Know-How” and, collectively, the “Existing
Background Technology” in each case existing as of the Effective Date);

(j)Company is the sole and exclusive owner of all Existing Background
Technology, all of which is free and clear of any liens, charges and
encumbrances (other than licenses or other rights granted to Third Parties, such
as security liens, that would not adversely affect the options, rights and
licenses (or sublicenses, as the case may be) granted to Vertex hereunder as of
the Effective Date), and, as of the Effective Date, to Company’s Knowledge,
neither any license granted by Company or its Affiliates to any Third Party, nor
any license granted by any Third Party to the Company or its Affiliates
conflicts with the options, rights and licenses (or sublicenses, as the case may
be) granted to Vertex hereunder as of the Effective Date, and Company is
entitled to grant all options, rights and licenses (or sublicenses, as the case
may be) under the Existing Background Technology that it purports to grant to
Vertex under this Agreement;

(k)Schedule 1.81 sets forth a true, correct and complete list of all Existing
Background Patents as of the Effective Date and indicates whether such Patent is
owned by Company or licensed by Company from a Third Party and if so, identifies
the licensor or sublicensor from which the Patent is licensed;

(l)all issued Patents within the Existing Background Patents are in full force
and effect and, to Company’s Knowledge, all Existing Background Patents have
been Prosecuted and Maintained from the respective patent offices in accordance
with Applicable Law. Company has not received any written claims that any issued
Existing Background Patent is invalid or unenforceable;

(m) with respect to the Existing Background Patents, Company has obtained
assignments from the inventors of all inventorship rights relating to such
Patents, and all such assignments of inventorship rights relating to such
Patents have been properly executed and recorded in the relevant U.S. patent
offices;

(n)no Existing Background Technology is subject to any funding agreement with
any government or governmental agency;

(o)to its Knowledge, the Research, Development, Manufacture, Commercialization
or other exploitation of ETBs directed against the Initial Target by Vertex (or
its Affiliates or Sublicensees) does not and will not infringe any issued Patent
of any Third Party;

63

[***] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED BECAUSE THE INFORMATION (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED

 

--------------------------------------------------------------------------------

Execution Version

(p)there are no judgments or settlements against Company or any of its
Affiliates, or any pending or, to Company’s Knowledge, threatened claims or
litigation, in each case in connection with the Existing Background Technology
or relating to the transactions contemplated by this Agreement; and

(q)Company has not employed (and has not used a Subcontractor that has employed)
any Person debarred by the FDA (or subject to a similar sanction of EMA or
foreign equivalent), or any Person that is the subject of an FDA debarment
investigation or proceeding (or similar proceeding of EMA or foreign
equivalent), in any capacity in connection with this Agreement or the ETB
Platform.

9.3.Company Covenants. Company hereby covenants to Vertex that, except as
expressly permitted under this Agreement:

(a)Company will, and will require its Affiliates and Subcontractors to, comply
with all Applicable Law in its and their conduct of the Research Activities and
Follow-On Research, including where appropriate GMP, GCP and GLP (or similar
standards);

(b)Company will maintain and not breach in a manner that could reasonably be
expected to give rise to a termination right of the licensor party, and will
cause its Affiliates to maintain and not breach in a manner that could
reasonably be expected to give rise to a termination right of the licensor
party, any New Company Agreement;

(c)Company will promptly notify Vertex in writing of any material breach by
Company or its Affiliate or by the licensor party of any New Company Agreement,
and in the event of a breach by Company or its Affiliate, will permit Vertex to
cure such breach on Company’s or its Affiliates behalf upon Vertex’s request,
subject to the terms of the applicable New Company Agreement;

(d)Company will not, and will cause its Affiliates not to, amend, modify or
terminate any New Company Agreement in a manner that would adversely affect
Vertex’s rights under this Agreement or adversely affect Vertex’s obligations
under this Agreement, including those rights or obligations of Vertex resulting
from Vertex being a sublicensee under any New Company Agreement, without first
obtaining Vertex’s written consent, which consent may be withheld in Vertex’s
sole discretion;

(e)neither Company nor any of its Affiliates will effect any corporate
restructuring or enter into any new agreement or otherwise obligate itself to
any Third Party, or amend an existing agreement with a Third Party, in each
case, in a manner that conflicts with or otherwise adversely affects the
options, rights and licenses (or sublicenses, as the case may be) granted to
Vertex hereunder;

64

[***] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED BECAUSE THE INFORMATION (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED

 

--------------------------------------------------------------------------------

Execution Version

(f)Company will not, and will cause its Affiliates not to (i) license, sell,
assign or otherwise transfer to any Person any [***] (or agree to do any of the
foregoing) or (ii) incur or permit to exist, with respect to any [***], any
lien, encumbrance, charge, security interest, mortgage, liability, grant of
license to Third Parties or other restriction (including in connection with any
indebtedness), in each case, that would conflict with, limit, impair, restrict
or otherwise adversely affect the options, rights and licenses (or sublicenses,
as the case may be) granted to Vertex hereunder, including [***];

(g)Company will require all employees and Subcontractors of Company and its
Affiliates performing [***] hereunder on behalf of Company or its Affiliates to
execute binding and enforceable agreements presently assigning to Company all
right, title and interest in and to any inventions developed by them that
constitute Agreement Technology, whether or not patentable, and will use
Commercially Reasonable Efforts to enforce such agreements;

(h)Company will not engage directly or indirectly, in any capacity in connection
with this Agreement any Person who either has been debarred by the FDA, is the
subject of a conviction described in Section 306 of the FD&C Act or is subject
to any such similar sanction; and

(i)  Company will inform Vertex in writing promptly if it or any Person engaged
by Company or any of its Affiliates who is performing services under this
Agreement or any ancillary agreements is debarred or is the subject of a
conviction described in Section 306 of the FD&C Act, or if any action, suit,
claim, investigation or legal or administrative proceeding is pending or, to
Company’s knowledge, is threatened, relating to the debarment or conviction of
Company, any of its Affiliates or any such Person performing services hereunder
or thereunder.

9.4.Vertex Covenant. Vertex hereby covenants to Company that, except as
expressly permitted under this Agreement:

(a)Vertex will, and will require its Affiliates, Sublicensees and Subcontractors
to, comply with all Applicable Law in its and their conduct of Research,
Development, Manufacture and Commercialization hereunder, including where
appropriate GMP, GCP and GLP (or similar standards);

(b)Vertex will require all employees and Subcontractors of Vertex and its
Affiliates performing Research, Development, Manufacture or Commercialization
activities hereunder on behalf of Vertex or its Affiliates to execute binding
and enforceable agreements presently assigning to Vertex all right, title and
interest in and to any inventions developed by them that constitute ETB
Agreement Technology, Joint Agreement Technology or Antibody Agreement
Technology, in each case, whether or not patentable, and will use Commercially
Reasonable Efforts to enforce such agreements;

65

[***] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED BECAUSE THE INFORMATION (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED

 

--------------------------------------------------------------------------------

Execution Version

(c)Vertex will not engage directly or indirectly, in any capacity in connection
with this Agreement any Person who either has been debarred by the FDA, is the
subject of a conviction described in Section 306 of the FD&C Act or is subject
to any such similar sanction; and

(d)Vertex will inform Company in writing promptly if it or any Person engaged by
Vertex or any of its Affiliates who is performing services under this Agreement
or any ancillary agreements is debarred or is the subject of a conviction
described in Section 306 of the FD&C Act, or if any action, suit, claim,
investigation or legal or administrative proceeding is pending or, to Vertex’s
knowledge, is threatened, relating to the debarment or conviction of Vertex, any
of its Affiliates or any such Person performing services hereunder or
thereunder.

9.5.Disclaimer. EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN THIS AGREEMENT,
NEITHER PARTY MAKES ANY REPRESENTATION OR EXTENDS ANY WARRANTY OF ANY KIND,
EITHER EXPRESS OR IMPLIED (AND EACH PARTY HEREBY EXPRESSLY DISCLAIMS ANY AND ALL
REPRESENTATIONS AND WARRANTIES NOT EXPRESSLY PROVIDED IN THIS AGREEMENT),
INCLUDING WITH RESPECT TO ANY PATENTS OR KNOW-HOW, INCLUDING WARRANTIES OF
VALIDITY OR ENFORCEABILITY OF ANY PATENTS, TITLE, QUALITY, COMPLETENESS,
ACCURACY, MERCHANTABILITY, FITNESS FOR A PARTICULAR USE OR PURPOSE, PERFORMANCE
AND NONINFRINGEMENT OF ANY THIRD PARTY PATENTS OR OTHER INTELLECTUAL PROPERTY
RIGHTS. WITHOUT LIMITING THE FOREGOING, NEITHER PARTY MAKES ANY REPRESENTATION,
WARRANTY OR GUARANTEE THAT ANY COLLABORATION PROGRAM WILL BE SUCCESSFUL, OR THAT
ANY PARTICULAR RESULTS WILL BE ACHIEVED WITH RESPECT TO ANY COLLABORATION
PROGRAM OR ANY LICENSED ETB OR LICENSED PRODUCT HEREUNDER.

66

[***] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED BECAUSE THE INFORMATION (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED

 

--------------------------------------------------------------------------------

Execution Version

ARTICLE 10.
INDEMNIFICATION; INSURANCE; LIMITATIONS

10.1.Indemnification.

10.1.1.Indemnification by [***]. [***] will indemnify, defend and hold harmless
[***], its Affiliates, and its and its Affiliates’ employees, officers,
directors and agents and their respective successors, heirs and assigns (each, a
“[***] Indemnified Party”) from and against any liability, loss, damage or
expense (including reasonable attorneys’ fees and expenses) (collectively,
“Liability”) that the [***] Indemnified Party may incur or otherwise be required
to pay to one or more Third Parties in connection with any Third Party suit,
investigation, claim or demand resulting from or arising out of:

(a)the Research, Development, Manufacture, Commercialization, use or other
exploitation of any Licensed ETB or Licensed Product by, on behalf of, or under
the authority of, [***] or its Affiliates or Sublicensees or Subcontractors
(other than by any [***] Indemnified Party), other than claims by one or more
Third Parties that the practice of the ETB Platform in accordance with this
Agreement infringes or misappropriates any issued Patent or other intellectual
property rights owned or controlled by such Third Party(ies);

(b)the use by [***] at [***]’s direction in accordance with this Agreement of
any Antibody to which [***] has obtained rights by directly contracting with a
Third Party pursuant to Section 2.4;

(c)the material breach by [***] of any of its representations, warranties or
covenants set forth in this Agreement; or

(d)the negligence or intentional misconduct of [***] or any [***]Indemnified
Party;

except, in each case ((a)–(d)), to the extent such claims fall within the scope
of [***]’s indemnification obligations under Section 10.1.2 (or would have had
the Third Party claim been made against [***] under this Agreement) as to which
Liability each Party will indemnify the other to the extent of their respective
liability.

10.1.2.Indemnification by [***]. [***] will indemnify, defend and hold harmless
[***], its Affiliates and its and its Affiliates’ employees, officers, directors
and agents and their respective successors, heirs and assigns (each, a “[***]
Indemnified Party”) from and against any Liability that the [***] Indemnified
Party may incur or otherwise be required to pay to one or more Third Parties in
connection with any Third Party suit, investigation, claim or demand resulting
from or arising out of:

(a)any claim that the practice of the ETB Platform in accordance with this
Agreement infringes or misappropriates any issued Patent or other intellectual
property rights owned or controlled by any Third Party;

67

[***] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED BECAUSE THE INFORMATION (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED

 

--------------------------------------------------------------------------------

Execution Version

(b)[***]’s or any of its Affiliates’ or Subcontractors’ conduct of the Research
Activities or the Follow-On Research, other than the use by [***] at [***]’s
direction in accordance with this Agreement of any Antibody to which [***] has
obtained rights by directly contracting with a Third Party pursuant to Section
2.4;

(c)the material breach by [***] of any of its representations, warranties or
covenants set forth in this Agreement; or

(d)the negligence or intentional misconduct of [***] or any [***] Indemnified
Party;

except, in each case ((a)–(d)), to the extent such claims fall within the scope
of [***]’s indemnification obligations under Section 10.1.1 (or would have had
the Third Party claim been made against [***] under this Agreement) as to which
Liability each Party will indemnify the other to the extent of their respective
liability.

10.1.3.Procedure. Each Party will notify the other Party in writing if it
becomes aware of a claim for which such Party may seek indemnification
hereunder. If any Proceeding (including any governmental investigation) is
instituted against a Party with respect to which indemnity may be sought
pursuant to Section 10.1.1 or 10.1.2, as applicable, such Party (the
“Indemnified Party”) will give prompt written notice of the indemnity claim to
the other Party (the “Indemnifying Party”) and provide the Indemnifying Party
with a copy of any complaint, summons or other written notice that the
Indemnified Party receives in connection with any such claim. An Indemnified
Party’s failure to deliver such written notice will relieve the Indemnifying
Party of liability to the Indemnified Party under Section 10.1.1 or 10.1.2, as
applicable, only to the extent such delay is prejudicial to the Indemnifying
Party’s ability to defend such claim and allow the Indemnifying Party to assume
the defense of claim. Provided that the Indemnifying Party is not contesting the
indemnity obligation, the Indemnified Party will permit the Indemnifying Party
to control any litigation relating to such claim and the disposition of such
claim by negotiated settlement or otherwise (subject to this Section 10.1) and
any failure to contest such obligation prior to assuming control will be deemed
to be an admission of the obligation to indemnify. The Indemnifying Party will
act reasonably and in good faith with respect to all matters relating to such
claim and will not settle or otherwise resolve such claim without the
Indemnified Party’s prior written consent, which will not be unreasonably
withheld, conditioned or delayed; provided that such consent will not be
required with respect to any settlement involving only the payment of monetary
awards for which the Indemnifying Party will be fully responsible. The
Indemnified Party will cooperate with the Indemnifying Party in the Indemnifying
Party’s defense of any claim for which indemnity is sought under this Agreement,
at the Indemnifying Party’s cost and expense.

10.2.Insurance. Throughout the Term, Company and Vertex will respectively, at
their own cost and expense, obtain and maintain the insurance coverage listed on
Schedule 10.2 from insurance carriers licensed to do business under the laws of
the country, state, commonwealth, province, or territory in which such Party’s
obligations are provided, with insurers that carry a rating of at least an A-
VII or better from A.M. Best. Each Party will furnish to the other Party
evidence of such insurance upon request. Notwithstanding the foregoing, [***]
may self-insure to the extent that it self-insures other activities similar to
the activities under this Agreement.

68

[***] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED BECAUSE THE INFORMATION (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED

 

--------------------------------------------------------------------------------

Execution Version

10.3.Limitation of Consequential Damages. EXCEPT FOR (A) CLAIMS OF A THIRD PARTY
THAT ARE SUBJECT TO INDEMNIFICATION UNDER THIS ARTICLE 10, (B) CLAIMS ARISING
OUT OF A PARTY’S WILLFUL MISCONDUCT OR (C) A PARTY’S BREACH OF SECTION 5.6 OR
ARTICLE 12, NEITHER PARTY NOR ANY OF ITS AFFILIATES WILL BE LIABLE TO THE OTHER
PARTY OR ITS AFFILIATES FOR ANY INCIDENTAL, CONSEQUENTIAL, SPECIAL, PUNITIVE OR
OTHER INDIRECT DAMAGES OR LOST OR IMPUTED PROFITS OR ROYALTIES, LOST DATA OR
COST OF PROCUREMENT OF SUBSTITUTE GOODS OR SERVICES, WHETHER LIABILITY IS
ASSERTED IN CONTRACT, TORT (INCLUDING NEGLIGENCE AND STRICT PRODUCT LIABILITY),
INDEMNITY OR CONTRIBUTION, AND IRRESPECTIVE OF WHETHER THAT PARTY OR ANY
REPRESENTATIVE OF THAT PARTY HAS BEEN ADVISED OF, OR OTHERWISE MIGHT HAVE
ANTICIPATED THE POSSIBILITY OF, ANY SUCH LOSS OR DAMAGE.

ARTICLE 11.
TERM; TERMINATION

11.1.Term; Expiration. This Agreement is effective as of the Effective Date and,
unless earlier terminated pursuant to the other provisions of this ARTICLE 11,
will expire as follows (such period, the “Term”):

(a)on a country-by-country and Licensed Product-by-Licensed Product basis, on
the date of expiration of all payment obligations under this Agreement with
respect to such Licensed Product in such country; and

(b)in its entirety (i) upon the expiration of all payment obligations under this
Agreement with respect to all Licensed Products in all countries pursuant to
Section 11.1(a) or (ii) upon the termination of this Agreement with respect to
all Collaboration Programs pursuant to Section 11.2.1.

11.2.Termination of the Agreement.

11.2.1.Automatic Termination of Collaboration Program. If, with respect to all
Development Candidates arising under a Collaboration Program, Vertex does not
exercise any Option under Section 4.1 on or prior to the applicable Option
Deadline, then this Agreement shall automatically terminate with respect to such
Collaboration Program, and, for clarity, the Collaboration Target for such
Collaboration Program will automatically become a Terminated Target effective as
of such Option Deadline with no further action by the Parties.

11.2.2.Vertex’s Termination for Convenience. Vertex may terminate this
Agreement, either in its entirety or on a Collaboration Program-by-Collaboration
Program or Licensed Product-by-Licensed Product basis, for convenience by
providing written notice of its intent to terminate to Company, in which case,
such termination will be effective [***] after Company’s receipt of such written
notice.

11.2.3.Termination for Material Breach.

69

[***] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED BECAUSE THE INFORMATION (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED

 

--------------------------------------------------------------------------------

Execution Version

(a)Vertex’s Right to Terminate. If Vertex believes that Company is in material
breach of this Agreement, Vertex may deliver written notice of such material
breach to Company. If the breach is curable, Company will have [***] following
its receipt of such written notice to cure such breach. If Company fails to cure
such breach within such [***] period or the breach is not subject to cure,
subject to Section 11.2.4, (i) Vertex may terminate this Agreement, in its
entirety or with respect to the particular Collaboration Target or Licensed
Product to which the breach relates, by providing written notice to Company, in
which case, this Agreement will terminate in its entirety or with respect to
such Collaboration Target or Licensed Product, as applicable, on the date on
which Company receives such written notice or (ii) Vertex may elect to exercise
the alternative remedy set forth in Section 11.4; provided, however, that if (A)
the relevant breach is curable, but not reasonably curable within [***], and (B)
Company is making a bona fide effort to cure such breach, Vertex’s right to
terminate this Agreement or elect to exercise the alternative remedy set forth
in Section 11.4 on account of such breach will be suspended for so long as
Company is continuing to make such bona fide effort to cure such breach and if
such breach is successfully cured, Vertex will no longer have the right to
terminate this Agreement or elect to exercise the alternative remedy set forth
in Section 11.4 on account of such breach.

(b)Company’s Right to Terminate. If Company believes that Vertex is in material
breach of this Agreement, Company may deliver written notice of such material
breach to Vertex. If the breach is curable, Vertex will have [***] following its
receipt of such written notice to cure such breach. If Vertex fails to cure such
breach within such [***] period or the breach is not subject to cure, subject to
Section 11.2.4, Company may terminate this Agreement, solely with respect to the
particular Collaboration Programs or Licensed Product to which the breach
relates (or, if such breach relates to all Collaboration Targets or all Licensed
Products, with respect to this Agreement in its entirety), by providing written
notice to Vertex, in which case, this Agreement will terminate with respect to
the applicable Collaboration Target or Licensed Product (or, if applicable, in
its entirety) on the date on which Vertex receives such written notice;
provided, however, that if (i) the relevant breach is curable, but not
reasonably curable within [***], and (ii) Vertex is making a bona fide effort to
cure such breach, Company’s right to terminate this Agreement on account of such
breach will be suspended for so long as Vertex is continuing to make such bona
fide effort to cure such breach and if such breach is successfully cured,
Company will no longer have the right to terminate this Agreement on account of
such breach.

11.2.4.Disputes Regarding Material Breach. Notwithstanding the foregoing, if the
Breaching Party in Section 11.2.3 disputes in good faith the existence,
materiality, or failure to cure of any breach, and provides written notice to
the Non-Breaching Party of such dispute within the relevant cure period, the
Non-Breaching Party will not have the right to terminate this Agreement in
accordance with Section 11.2.3, or the right to exercise the alternative remedy
provision of Section 11.4, as applicable, unless and until the relevant dispute
has been resolved pursuant to Section 13.12. During the pendency of such
dispute, the applicable cure period will be tolled, all the terms of this
Agreement will remain in effect, and the Parties will continue to perform all of
their respective obligations hereunder.

70

[***] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED BECAUSE THE INFORMATION (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED

 

--------------------------------------------------------------------------------

Execution Version

11.2.5.Termination for Insolvency. If, at any time during the Term, either Party
makes an assignment for the benefit of creditors, appoints or suffers
appointment of a receiver or trustee over all or substantially all of its
property, files a petition under any bankruptcy or insolvency act or has any
such petition filed against it that is not discharged within [***] after the
filing thereof (each, an “Insolvency Event”), the other Party may terminate this
Agreement in its entirety by providing written notice of its intent to terminate
this Agreement to such Party, in which case, this Agreement will terminate on
the date on which such Party receives such written notice.

11.3.Termination by Company for Patent Challenge. Company may terminate the
license granted to Vertex under this Agreement with respect to any applicable
Licensed Patent upon [***]’ prior written notice to Vertex, if Vertex or any of
its Affiliates or Sublicensees, directly or indirectly, individually or in
association with any other person or entity, challenges the patentability,
validity, enforceability, term or scope of such Licensed Patent anywhere in the
world (“Patent Challenge”); provided that, if a Patent Challenge is brought by a
Sublicensee, Company will not have the right to terminate the license granted to
Vertex under this Agreement with respect to the applicable Licensed Patent if
Vertex terminates its Sublicense agreement with such Sublicensee within [***] of
receipt of Company’s notice of termination under this Section 11.3. The
foregoing right to terminate the license granted to Vertex under this Agreement
with respect to a Licensed Patent that is the subject of a Patent Challenge
shall not apply with respect to any Patent Challenge that is made by Vertex or
any of its Affiliates or Sublicensees in response to and defense of an assertion
by Company of the relevant Licensed Patent. As used herein, a Patent Challenge
includes: (a) filing an action under 28 U.S.C. §§ 2201-2202 seeking a
declaration of invalidity or unenforceability of any Licensed Patent; (b)
filing, or joining in, a request under 35 U.S.C. § 302 for reexamination of any
claim of any Licensed Patent; (c) filing, or joining in, a petition under 35
U.S.C. § 311 to institute inter partes review of any Licensed Patent; (d)
filing, or joining in, a petition under 35 U.S.C. § 321 to institute post-grant
review of any Licensed Patent or any portion thereof; (e) filing or commencing
any opposition, nullity, or similar proceeding challenging the validity of any
Licensed Patent in any country or region; or (f) filing or commencing an action
under any foreign statute or regulation that is equivalent or similar to clause
(a), (b), (c), (d) or (e).

11.4.Alternative Remedy to Termination.

11.4.1.Alternative Remedy. If Company commits a material breach of Section 5.6
or 9.3(f) of this Agreement or commits a material breach of any other provision
of this Agreement arising out of Company’s willful misconduct, and Vertex has
the right to terminate this Agreement in accordance with Section 11.2.3
(including expiration of any applicable cure periods thereunder) (a “Company
Breach Event”), in lieu of exercising such termination right, Vertex may elect
the alternative remedy of this Section 11.4 by providing written notice of such
election to Company before the end of such applicable cure period, in which
case, [***]. Notwithstanding the foregoing to the contrary, if the material
breach of this Agreement relates solely to one Target, the alternative remedy
contained in this Section 11.4 shall only apply with respect to Licensed Product
applicable to such Target.

11.4.2.Sole Remedy. Following a Company Breach Event, if Vertex [***], and
elects to exercise its rights under Section 11.4.1 [***], then, without limiting
any other remedies available to Vertex under Section 13.12.6, such election by
Vertex shall be its sole and exclusive remedy for such Company Breach Event. For
clarity, Vertex may elect, following a Company Breach Event, (a) [***] or (b)
[***], Vertex may exercise any other remedies available to it under this
Agreement or at law or in equity.

71

[***] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED BECAUSE THE INFORMATION (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED

 

--------------------------------------------------------------------------------

Execution Version

11.5.Consequences of Expiration or Termination of the Agreement.

11.5.1.In General. If this Agreement expires or is terminated in its entirety or
with respect to one or more Collaboration Programs or Licensed Products by a
Party pursuant to Section 11.2, the following terms will apply to this
Agreement, either in its entirety or with respect to the Collaboration Programs
or Licensed Products that are the subject of such termination, as the case may
be:

(a)each Party will take all action required under Section 12.3;

(b)termination or expiration of this Agreement for any reason will be without
prejudice to any rights or financial compensation that will have accrued to the
benefit of a Party prior to such expiration or termination. Such expiration or
termination will not relieve a Party from obligations that are expressly
indicated to survive the termination or expiration of this Agreement; and

(c)the following provisions of this Agreement will survive the expiration or
termination of this Agreement: ARTICLE 1 (to the extent the definitions or
schedules are used in other surviving provisions), Section 5.4, Section 5.7 (for
the applicable time period set forth therein), the last sentence of Section
7.6.2 (solely in the event of expiration of this Agreement but not any early
termination), Sections 7.9 through 7.12 (inclusive, solely to the extent
applicable with respect to an accrued obligation otherwise contemplated by
Section 11.5.1(b)), Section 8.1, Section 8.2.3, Section 8.5 (provided that all
references therein to “that is not a Competitive Infringement” will be deemed
deleted), Section 9.5, Section 10.1, Section 10.3, this Section 11.5, Sections
12.1 through 12.5 (inclusive and for the time period set forth therein), and
ARTICLE 13 (but excluding Section 13.2 and Section 13.6)..

11.5.2.Effects of Termination. If this Agreement is terminated in its entirety
or with respect to one or more Collaboration Programs or Licensed Products by a
Party pursuant to Section 11.2, the following terms will apply, as applicable:

(a)if such termination is with respect to a Collaboration Program, then the
Options granted to Vertex with respect to the Development Candidates arising
under such Collaboration Program shall terminate;

(b)if such termination is with respect to a Licensed Product, except as set
forth in Section 11.5.2(d), the Exclusive License with respect to such Licensed
Product will terminate;

72

[***] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED BECAUSE THE INFORMATION (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED

 

--------------------------------------------------------------------------------

Execution Version

(c)any permitted Sublicense of Vertex with respect to a terminated Licensed
Product will, at the Sublicensee’s option, survive such termination on the
condition that the relevant Sublicensee is not in material breach of any of its
obligations under such Sublicense and the Sublicensee’s breach was not the cause
of Vertex’s breach hereunder. In order to effect this provision, at the request
of the Sublicensee, Company will enter into a direct license with the
Sublicensee on terms that are substantially the same terms as the applicable
terms (including economic terms) of this Agreement; provided that (i) Company
will not be required to undertake obligations in addition to those required by
this Agreement and (ii) Company’s rights under such direct license will be
consistent with its rights under this Agreement, taking into account the scope
of the license granted under such direct license;

(d)subject to patient and other ethical considerations, Vertex shall wind-down
any ongoing Clinical Trials for any terminated Licensed Product in accordance
with Applicable Law, at Vertex’s cost; and

(e)if this Agreement is terminated by Vertex pursuant to Section 11.2.2 or by
Company pursuant to Section 11.2.3 (as well as by Company pursuant to Section
11.3 if the applicable Patent Challenge is with respect to the last remaining
Licensed Patent licensed by Company to Vertex under this Agreement), then
notwithstanding the termination of the Exclusive License, to the extent Vertex,
its Affiliates or Sublicensees can and do continue to Research, Develop,
Manufacture or Commercialize any Licensed ETB or Licensed Product, Vertex shall
remain obligated to pay amounts due to Company pursuant to Sections 7.5 and 7.6,
and the terms of Sections 7.5, 7.6, 7.9, 7.10, 7.11 and 7.12 shall survive such
termination; provided, however, that the Royalty Term as referred to in Section
7.6 shall mean, with respect to a Licensed Product in a country, the period
commencing on the First Commercial Sale of such Licensed Product in such country
and ending upon the latest of: (i) the expiration of the last Valid Claim of any
Product Agreement Patent that Covers Agreement Know-How discovered, developed,
invented or created by Company or its Affiliates or Third Parties acting on its
behalf (whether solely or jointly with Vertex or its Affiliates or Third Parties
acting on Vertex’s behalf) and that Covers such Licensed Product or the method
of use or manufacture of such Licensed Product in such country; (ii) [***] after
the First Commercial Sale of such Licensed Product in such country; or (iii)
expiration of Regulatory Exclusivity, if any, in such country with respect to
such Licensed Product.

73

[***] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED BECAUSE THE INFORMATION (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED

 

--------------------------------------------------------------------------------

Execution Version

ARTICLE 12.
CONFIDENTIALITY

12.1.Confidentiality. During the Term and for [***] thereafter, each Party (the
“Receiving Party”) receiving any Confidential Information of the other Party
(the “Disclosing Party”) hereunder will: (a) keep the Disclosing Party’s
Confidential Information confidential; (b) not publish, or allow to be
published, and not otherwise disclose, or permit the disclosure of, the
Disclosing Party’s Confidential Information to any Third Party; and (c) not use,
or permit to be used, the Disclosing Party’s Confidential Information for any
purpose, except, in each case, to the extent expressly permitted under this
Agreement or otherwise agreed in writing. Without limiting the generality of the
foregoing, to the extent that either Party provides the other Party any
Confidential Information owned by any Third Party, the Receiving Party will
handle such Confidential Information in accordance with the terms of this
ARTICLE 12 applicable to a Receiving Party.

12.2.Authorized Disclosure. Notwithstanding Section 12.1, each Party may
disclose the other Party’s Confidential Information to the extent such
disclosure is reasonably necessary to:

(a)file or prosecute patent applications as contemplated by this Agreement;

(b)prosecute or defend litigation;

(c)its actual or potential Sublicensees (in the case of Vertex and, in the case
of Company, to its actual or potential sublicensees solely in connection with a
sublicense of the rights granted to Company under Section 5.2.2) and actual or
potential Subcontractors, in each case, in connection with the exercise of its
rights and performance of its obligations under this Agreement; provided that
such disclosure is covered by terms of confidentiality at least as restrictive
as those set forth herein;

(d)its advisors (including financial advisors, attorneys and accountants),
actual or potential acquirers, financing sources or investors and underwriters
on a need-to-know basis; provided that such disclosure is covered by terms of
confidentiality at least as restrictive as those set forth herein (which may
include professional ethical obligations); or

(e)comply with Applicable Law (including to obtain and maintain Marketing
Approvals for a Licensed Product).

If a Party deems it reasonably necessary to disclose Confidential Information
belonging to the other Party pursuant to Sections 12.2(a), 12.2(b) or 12.2(e),
then the Receiving Party will, to the extent possible, give reasonable advance
notice of such disclosure to the Disclosing Party and take reasonable measures
to ensure confidential treatment of such information.

74

[***] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED BECAUSE THE INFORMATION (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED

 

--------------------------------------------------------------------------------

Execution Version

Notwithstanding anything to the contrary herein, in no event may either Party,
without the prior written consent of the other Party, disclose the other Party’s
Confidential Information to any Third Party (including any of such Party’s Third
Party investors, collaborators or licensees) engaged in the research,
development, manufacture or commercialization of pharmaceutical products, other
than to actual or potential Subcontractors or Sublicensees or to actual or
potential acquirers or, in the case of Vertex, to actual or potential acquirers
of Vertex’s program with respect to the Licensed ETBs or Licensed Products,
provided that in the case of actual or potential Subcontractors or Sublicensees,
such disclosures are made in accordance with Section 12.2(c), and in the case of
actual or potential acquirers, such disclosures are made (i) in accordance with
Section 12.2(d), (ii) only to the extent necessary to evaluate, negotiate and
potentially consummate the acquisition and (iii) only after the applicable Party
has reached agreement on a bona fide term sheet or letter of intent regarding
the terms of such acquisition with the actual or potential acquirer.

Notwithstanding anything to the contrary in this Agreement, in no event will
Company be permitted to disclose to any Third Party the identity of any
Collaboration Target or Reserved Target, except as otherwise expressly provided
in clause (e) of this Section 12.2 or to a Third Party gatekeeper under
conditions of strict confidentiality pursuant to a mechanism substantially
equivalent to that set forth in Section 2.3.2 and the Gatekeeper Agreement.

12.3.Expiration or Termination of this Agreement. Following the expiration or
termination of this Agreement, if requested by the Disclosing Party, at the
Receiving Party’s election, the Receiving Party will return or destroy, all
data, files, records and other materials containing or comprising the Disclosing
Party’s Confidential Information, except to the extent such Confidential
Information is necessary or useful to conduct surviving obligations or exercise
surviving rights. Notwithstanding the foregoing, (a) the Receiving Party will be
permitted to retain one copy of such data, files, records and other materials
for archival and legal compliance purposes and (b) the Receiving Party will not
be required to delete or destroy any electronic back-up tapes or other
electronic back-up files that have been created solely by the Receiving Party’s
automatic or routine archiving and back-up procedures, to the extent created and
retained in a manner consistent with its standard archiving and back-up
procedures.

12.4.SEC Filings and Other Disclosures. Either Party may disclose the terms of
this Agreement to the extent required to comply with Applicable Law, including
the rules and regulations promulgated by the United States Securities and
Exchange Commission or any equivalent governmental agency in any country in the
Territory; provided that such Party will provide the other Party a reasonable
opportunity to review such disclosure and reasonably consider the other Party’s
comments regarding confidential treatment sought for such disclosure.

12.5.Residual Knowledge Exception. Notwithstanding any provision of this
Agreement to the contrary, a Receiving Party may use any Residual Knowledge for
any purpose; provided that, for clarity, this right to use Residual Knowledge
does not represent a license to any Patents owned or Controlled by the
Disclosing Party. Any use made by the Receiving Party of Residual Knowledge is
on an “as is, where is” basis, with all faults and all representations and
warranties disclaimed at the Receiving Party’s sole risk.

75

[***] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED BECAUSE THE INFORMATION (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED

 

--------------------------------------------------------------------------------

Execution Version

12.6.Public Announcements; Publications.

12.6.1.Announcements. On a date to be determined mutually by the Parties, which
date shall be within [***] of the Effective Date, the Parties will jointly issue
a press release regarding the signing of this Agreement in a mutually agreed
form. Except (a) as set forth in the preceding sentence, (b) as required to
comply with Applicable Law (including the rules and regulations promulgated by
the United States Securities and Exchange Commission or any equivalent
governmental agency in any country in the Territory in accordance with Section
12.4), or (c) as may be expressly permitted under Section 12.4 or Section 8.9,
neither Party will make any public announcement regarding this Agreement without
the prior written approval of the other Party. Notwithstanding the foregoing,
subject to Section 12.6.2, Vertex may make scientific publications or public
announcements concerning its Research, Development, Manufacture or
Commercialization activities with respect to any Licensed ETB or Licensed
Product under this Agreement without Company’s prior written approval; provided,
however, that except as permitted under Section 12.2, Vertex will not disclose
any of Company’s Confidential Information in any such publication or
announcement without obtaining Company’s prior written consent to do so.

12.6.2.Publications.

(a)Publications Prior to License Effective Date. During the Term prior to the
License Effective Date with respect to a Development Candidate, neither Party
will make any academic, scientific or medical publication or academic,
scientific or medical public presentation related to such Development Candidate,
the applicable Collaboration Target or any activities conducted pursuant to this
Agreement with respect to such Collaboration Target, in each case, without the
other Party’s prior written consent.

76

[***] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED BECAUSE THE INFORMATION (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED

 

--------------------------------------------------------------------------------

Execution Version

(b)Publications Following License Effective Date. During the Term following the
License Effective Date with respect to a Development Candidate, Vertex will
submit to Company for review any proposed academic, scientific or medical
publication or academic, scientific or medical public presentation related to
such Development Candidate, any corresponding Licensed ETB or Licensed Product,
the applicable Vertex Target or any activities conducted pursuant to this
Agreement with respect to such Vertex Target, no later than [***] before
submission for publication or presentation (or [***] in advance in the case of
an abstract). Company will review such publication or presentation for purposes
of determining whether any portion of the proposed publication or presentation
contains Company’s Confidential Information and will provide its comments with
respect to such publications and presentations within [***] after its receipt of
such written copy (or [***] in the case of an abstract). If requested by
Company, Vertex will redact Company’s Confidential Information from any such
proposed publication or presentation. Vertex will comply with standard academic
practice regarding authorship of scientific publications and recognition of
contribution of other parties in any publication. Notwithstanding the foregoing,
Vertex’s obligation to submit any publication to Company for review and approval
under this Section 12.6.2(b) will not apply to any publication that does not
contain Company’s Confidential Information. During the Term following the
License Effective Date with respect to a Development Candidate, Company will not
make any academic, scientific or medical publication or academic, scientific or
medical public presentation related to such Development Candidate, any
corresponding Licensed ETB or Licensed Product, the applicable Vertex Target or
any activities conducted pursuant to this Agreement with respect to such Vertex
Target, without the prior written consent of Vertex.

(c)Publications Regarding ETB Platform. Company may, at any time during the
Term, make academic, scientific or medical publications or academic, scientific
or medical public presentations related to the ETB Platform; provided that such
academic, scientific or medical publications or academic, scientific or medical
public presentations do not disclose any information related to any Development
Candidate, any Collaboration Target or Vertex Target, any Licensed ETB or
Licensed Product or any activities conducted pursuant to this Agreement with
respect to a Collaboration Target or Vertex Target, without the prior written
consent of Vertex, except that Company may make academic, scientific or medical
publications or academic, scientific or medical public presentations related to
any Terminated Target and any Development Candidate directed against such
Terminated Target.

12.7.Vertex Information Rights. If Vertex determines in good faith upon advice
of its independent financial auditor that Company is an entity that is subject
to financial consolidation with Vertex for the purposes of its quarterly and
annual financial statements (or otherwise requires such information in order to
comply with GAAP), Company will make available to Vertex:

12.7.1.as soon as practicable, but in any event within [***] (i) an unaudited
balance sheet as of the end of such Calendar Quarter, (ii) unaudited statements
of income and cash flows for such Calendar Quarter, (iii) an unaudited statement
of stockholders’ equity for such period, and (iv) a detailed trial balance as of
the end of such Calendar Quarter, all prepared in accordance with GAAP (except
that such financial statements may (x) be subject to year-end audit adjustments
and (y) not contain all notes thereto that may be required in accordance with
GAAP);

77

[***] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED BECAUSE THE INFORMATION (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED

 

--------------------------------------------------------------------------------

Execution Version

12.7.2.as soon as practicable, but in any event within [***] (i) an audited
balance sheet as of the end of such Calendar Year, (ii) audited statements of
income and cash flows for such Calendar Year, (iii) an audited statement of
stockholders’ equity for such Calendar Year and (iv) a detailed trial balance as
of the end of such Calendar Year, together with related footnotes all prepared
in accordance with GAAP and audited and certified by a nationally recognized
independent public accounting firm;

12.7.3.on or prior to [***], Company will perform a 409A analysis of the fair
value of Company’s stock as of December 1 of such year as prepared by an
independent valuation expert; and

12.7.4.any other information or agreements requested by Vertex and reasonably
necessary for the purposes of its quarterly and annual financial statements.

ARTICLE 13.
MISCELLANEOUS

13.1.Assignment. This Agreement will not be assignable by any Party to any Third
Party without the written consent of the non-assigning Party. Notwithstanding
the foregoing, either Party may, subject to the terms of this Agreement
(including Section 13.2), assign this Agreement or its rights and obligations
under this Agreement, without the written consent of the other Party, to an
Affiliate or to a Third Party that acquires all or substantially all of the
business or assets of such Party to which this Agreement relates (whether by
merger, reorganization, acquisition, sale or otherwise), and agrees in writing
to be bound by the terms of this Agreement. The assigning Party will promptly
notify the other Party in writing of any permitted assignment or transfer under
the provisions of this Section 13.1.  This Agreement will be binding upon the
successors and permitted assigns of the Parties and the name of a Party
appearing herein will be deemed to include the names of such Party’s successors
and permitted assigns to the extent necessary to carry out the intent of this
Agreement. Any assignment not in accordance with this Section 13.1 will be void.

13.2.Change of Control.

13.2.1.Notification. Each Party will notify the other Party in writing promptly
(and in any event within [***]) following the closing of a Change of Control of
such Party.

13.2.2.Effects of Change of Control. If, during the Term, either Party undergoes
a Change of Control, from and after the effective date of such Change of
Control, such acquired Party and its Preexisting Affiliates, on the one hand,
and the acquirer and its Affiliates (other than such acquired Party and its
Preexisting Affiliates), on the other hand, shall establish and enforce internal
processes, policies, procedures and systems to segregate the other Party’s
Confidential Information, including the Research Plan and reports pursuant to
Section 6.1, such that the acquirer and its Affiliates (other than such acquired
Party and its Preexisting Affiliates) do not obtain access to Confidential
Information of the other Party. In addition, from and after any Change of
Control of Company, (a) notwithstanding the provisions of Section 3.1.4, Vertex
shall have final decision-making authority at the JAC over all matters that are
subject to the JAC’s

78

[***] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED BECAUSE THE INFORMATION (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED

 

--------------------------------------------------------------------------------

Execution Version

authority, (b) Company will devote the same level and quality of FTEs and other
resources to the Research Activities for each Collaboration Program and
Follow-On Research, as applicable, and will use the same level of effort, which
in no case will be less than Commercially Reasonable Efforts, to progress such
activities, in each case, as were dedicated to such activities prior to such
Change of Control, and (c) as requested by Vertex, Company will promptly provide
to Vertex written reports of Company’s progress under the Research Plan for the
applicable Collaboration Program or Follow-On Research, as applicable, which
reports will include the information set forth in Section 2.7.2 and any other
information that Vertex may reasonably request to ensure that Company is in
compliance with this Section 13.2.2.

13.3.Force Majeure. Each Party will be excused from the performance of its
obligations under this Agreement to the extent that such performance is
prevented or delayed by Force Majeure and the nonperforming Party promptly
provides written notice of the Force Majeure to the other Party. Such excuse
will continue for so long as the condition constituting a Force Majeure
continues, on the condition that the nonperforming Party continues to use
Commercially Reasonable Efforts to remove or mitigate the Force Majeure and
resume performance of its obligations under this Agreement.

13.4.Representation by Legal Counsel. Each Party represents that it has been
represented by legal counsel in connection with this Agreement and acknowledges
that it has participated in the drafting hereof. In interpreting and applying
the terms and provisions of this Agreement, no presumption will exist or be
implied against the Party that drafted such terms and provisions.

13.5.Notices. All notices that are required or permitted hereunder will be in
writing and sufficient if delivered personally or sent by nationally-recognized
overnight courier, addressed as follows:

If to Vertex:

Vertex Pharmaceuticals Incorporated

Attn: Business Development

50 Northern Avenue

Boston, Massachusetts 02210

 

with a copy (which will not constitute notice) to:

Vertex Pharmaceuticals Incorporated

Attn: Corporate Legal

50 Northern Avenue

Boston, Massachusetts 02210

 

and a copy (which will not constitute notice) to:

Ropes & Gray LLP

Attn: Marc Rubenstein

79

[***] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED BECAUSE THE INFORMATION (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED

 

--------------------------------------------------------------------------------

Execution Version

Prudential Tower

800 Boylston Street

Boston, Massachusetts 02199

 

If to Company:

Molecular Templates, Inc.

Attn: President and COO

9301 Amberglen Blvd #100

Austin, Texas 78729

with a copy (which will not constitute notice) to:

Molecular Templates, Inc.

Attn: Legal Counsel

9301 Amberglen Blvd #100

Austin, Texas 78729

with a copy (which will not constitute notice) to:

Cooley LLP

Attn: Alison Freeman-Gleason

1700 Seventh Avenue, Suite 1900

Seattle, Washington  98101-1355

 

or to such other address as the Party to whom written notice is to be given may
have furnished to the other Party in writing in accordance herewith. In
addition, each Party will deliver a courtesy copy to the other Party’s Alliance
Manager concurrently with such notice. Any such written notice will be deemed to
have been given and received by the other Party: (a) when delivered if
personally delivered; or (b) on receipt if sent by overnight courier.

13.6.Amendment. No amendment, modification or supplement of any provision of
this Agreement will be valid or effective unless made in writing and signed by a
duly authorized officer of each of Vertex and Company.

13.7.Waiver. No provision of this Agreement will be waived by any act, omission
or knowledge of a Party or its agents or employees except by an instrument in
writing expressly waiving such provision and signed by a duly authorized officer
of the waiving Party. The waiver by either Party of any breach of any provision
hereof by the other Party will not be construed to be a waiver of any succeeding
breach of such provision or a waiver of the provision itself.

13.8.Severability. If any clause or portion thereof in this Agreement is for any
reason held to be invalid, illegal or unenforceable, the same will not affect
any other portion of this Agreement, as it is the intent of the Parties that
this Agreement will be construed in such fashion as to maintain its existence,
validity and enforceability to the greatest extent possible. In any such event,
this Agreement will be construed as if such clause of portion thereof had never
been contained in this Agreement, and there will be deemed substituted therefor
such provision as

80

[***] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED BECAUSE THE INFORMATION (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED

 

--------------------------------------------------------------------------------

Execution Version

will most nearly carry out the intent of the Parties as expressed in this
Agreement to the fullest extent permitted by Applicable Law.

13.9.Descriptive Headings. The descriptive headings of this Agreement are for
convenience only and will be of no force or effect in construing or interpreting
any of the provisions of this Agreement.

13.10.Export Control. This Agreement is made subject to any restrictions
concerning the export of products or technical information from the United
States or other countries that may be imposed upon or related to Company or
Vertex from time to time. Each Party agrees that it will not export, directly or
indirectly, any technical information acquired from the other Party under this
Agreement or any products using such technical information to a location or in a
manner that at the time of export requires an export license or other
governmental approval, without first obtaining the written consent to do so from
the appropriate Governmental Authority.

13.11.Governing Law. This Agreement, and all claims arising under or in
connection herewith, will be governed by and interpreted in accordance with the
substantive laws of the Commonwealth of Massachusetts, without regard to
conflict of law principles thereof.

13.12.Dispute Resolution. Subject to Section 13.12.4 regarding the resolution of
certain Patent-related disputes and 13.12.5 regarding the resolution of any
disputes with respect to the calculation of “Net Sales” with respect to any
Combination Product, if a dispute arises between the Parties in connection with
or relating to this Agreement (a “Dispute”), it will be resolved pursuant to
Sections 13.12.1, 13.12.2, and 13.12.3.

13.12.1.Escalation to Executive Officers. Either Party may refer any Dispute to
the Executive Officers of the Parties, who will confer in good faith on the
resolution of the issue, by delivering written notice to the other Party.

13.12.2.Mediation. If the Executive Officers are unable to agree on the
resolution of any such Dispute within [***] (or such other period of time as
mutually agreed by the Executive Officers) after such Dispute was first referred
to them, then within [***] after the end of such [***] period or such other
mutually-agreed period of time, either Party may serve notice to the other Party
referring the matter to confidential mediation administered by the American
Arbitration Association (“AAA”) under its Mediation Procedures (subject to this
Section 13.12.2) before resorting to arbitration pursuant to Section 13.12.3.

If the Parties are unable to agree on a mediator within [***] after service of
the mediation notice, a mediator shall be appointed by the AAA. The mediation
session shall last for at least [***] before any Party has the option to
withdraw from the process. The Parties may agree to continue the mediation
process beyond one day, until there is a settlement agreement, or one Party or
the mediator states that there is no reason to continue. The Parties agree to
have their respective principals participate in the mediation process, including
being present throughout the mediation session(s). Any period of limitations
that would otherwise expire between the reference of the Disputes to the
Executive Officers of the Parties and the conclusion of the mediation shall be
extended until [***] after the conclusion of mediation.

81

[***] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED BECAUSE THE INFORMATION (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED

 

--------------------------------------------------------------------------------

Execution Version

13.12.3.Arbitration. If the Dispute is not resolved through mediation within
[***] after service of the mediation notice pursuant to Section 13.12.2, such
Dispute shall be settled by binding arbitration in accordance with the
Commercial Arbitration Rules of the AAA (the “Rules”). For clarity, the Parties
may only resort to arbitration to resolve a Dispute after the Parties have
escalated the Dispute to the Executive Officers pursuant to Section 13.12.1 and
attempted to mediate the Dispute pursuant to Section 13.12.2. The Parties will
follow the following procedures to resolve such Dispute under arbitration:

(a)Arbitrators. The number of arbitrators shall be three. The arbitrators shall
be neutral and bound by The Code of Ethics for Arbitrators in Commercial
Disputes. Each arbitrator shall have at least [***] of relevant experience in
the pharmaceutical industry (and the field of pharmaceutical development,
commercialization or any other relevant area, as applicable). Each Party shall
select one arbitrator within [***] after the date the demand for arbitration
(the “Demand for Arbitration”) is served upon the respondent, and the third, who
will act as chairperson of the arbitral tribunal, shall be selected by the
Party-selected arbitrators within [***] of their appointment, or, failing
agreement by the Party-selected arbitrators, by the AAA in accordance with the
Rules. If, at the time of the arbitration, the Parties agree in writing to
submit the Dispute to a single arbitrator, said single arbitrator will (i) have
at least [***] of relevant experience in the pharmaceutical industry (and the
field of pharmaceutical development, commercialization or any other relevant
area, as applicable) and (ii) be appointed by agreement of the Parties within
[***] after the Demand for Arbitration, or, failing such agreement, by the AAA
in accordance with the Rules. In no case shall any arbitrator have participated
in a prior mediation involving either Party unless explicitly agreed to in
writing by the Parties.

(b)Seat of arbitration; language. The seat, or legal place, of arbitration shall
be Boston, MA, U.S.A. All arbitration proceedings will be conducted in the
English language.

(c)Limited Discovery. Documentary discovery may be conducted at the discretion
of the arbitrator(s), provided that any such discovery will (i) be limited to
documents directly relating and material to the Dispute, (ii) be conducted
pursuant to document discovery procedures as set forth under the laws of the
International Bar Association Rules on the Taking of Evidence in International
Arbitration, and (iii) be conducted subject to the schedule stipulated by the
Parties, or in the absence of stipulation, the schedule ordered by the
arbitrator(s). At the request of a Party, the arbitrator(s) may at their
discretion order the deposition of witnesses. Depositions shall be limited to a
maximum of [***] depositions per Party, each of a maximum of [***] duration,
unless the arbitrator(s) otherwise determine. Notwithstanding any provision of
this Section 13.12.3 to the contrary, all discovery must be completed within
[***] after the appointment of the arbitrator(s).  

(d)Awards and Fees. The arbitrator(s) may only issue awards of direct monetary
damages and other damages to the extent set forth in Section 10.3 and will not
under any circumstances have the authority or power to grant equitable relief or
orders for specific performance. The allocation of expenses of the arbitration,
including reasonable attorney’s fees, will be determined by the arbitrator(s),
or, in the absence of such determination, each Party will pay its own expenses,
including attorney’s fees.

82

[***] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED BECAUSE THE INFORMATION (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED

 

--------------------------------------------------------------------------------

Execution Version

(e)Rulings. All arbitration proceedings must be completed within [***] of the
appointment of the chairperson or the single arbitrator. The Parties hereby
agree that, subject to the provisions of this Section 13.12.3, the arbitrator(s)
has authority to issue rulings and orders regarding all procedural and
evidentiary matters that the arbitrator(s) deem reasonable and necessary with or
without petition therefor by the Parties as well as the final award. The final
award will be issued no more than [***] after the final submissions of the
Parties, unless the Parties jointly request an extension or the arbitrator(s)
determine(s), in a reasoned decision, that the interest of justice or the
complexity of the case requires an extension. All rulings by the arbitrator(s)
will be final and binding on the Parties. The arbitrator(s) shall issue a
reasoned decision that accompanies the final award.

(f)Enforcement. The arbitration award shall be final and binding on the Parties,
and the Parties undertake to carry out any arbitration award without delay.
Judgment on the award may be entered in any court of competent jurisdiction.

(g)Confidentiality. All activities undertaken by the arbitrator(s) or the
Parties pursuant to this Section 13.12.3 will be conducted subject to
obligations of confidentiality no less restrictive than those set forth in
ARTICLE 12. Further, the Parties acknowledge and agree that their respective
conduct during the course of the arbitration, their respective statements and
all information exchanged in connection with the arbitration, and the conduct of
the arbitration and any information produced thereunder is Confidential
Information under this Agreement and subject to the provisions of ARTICLE 12.

(h)Federal Arbitration Act. The Parties agree that this Agreement evidences a
transaction involving interstate commerce. Notwithstanding the provision in
Section 13.11 with respect to applicable substantive law, any arbitration
conducted pursuant to the terms of this Agreement shall be governed by the
Federal Arbitration Act (9 U.S.C. § 1 et. seq.).

13.12.4.Patent Disputes. Notwithstanding the foregoing in this Section 13.12, if
a dispute arises between the Parties under this Agreement with respect to the
interpretation, scope, validity, enforceability, applicability or term of any
Patent, then such dispute shall not be resolved pursuant to Sections 13.12.1
through 13.12.3, but instead may be brought by either Party in the federal
courts in the Commonwealth of Massachusetts.

13.12.5.Expert Determination. For any disagreement between the Parties regarding
the calculation of “Net Sales” with respect to any Combination Product, such
matter will be resolved by expert determination rather than pursuant to the
foregoing procedures under this Section 13.12. The Parties hereby agree that
such decision shall be conducted expeditiously by an independent expert selected
unanimously by the Parties, which expert shall have relevant expertise and
experience in the pharmaceutical industry, including with respect to the pricing
of pharmaceutical and biologic products. If the Parties are unable to agree upon
an expert within [***] after receipt of the notice of request for an expert
determination, then, the AAA shall appoint such expert in accordance with the
Rules. The expert, once appointed, shall have no ex parte communications with
either Party concerning the expert determination or the underlying dispute. The
Parties agree to cooperate fully in the expeditious conduct of such expert
determination and to provide the expert with a written report including
supporting documentation in connection with

83

[***] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED BECAUSE THE INFORMATION (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED

 

--------------------------------------------------------------------------------

Execution Version

such Party’s oral testimony if requested by the expert. At the conclusion of the
arbitration hearings, each Party shall submit one (1) proposal to the expert.
The expert shall accept only one (1) of the proposals submitted by the Parties
(without making any changes to such proposal) and render such proposal as the
expert’s final decision. Notwithstanding anything to the contrary in this
Agreement, the expert shall not have the authority to render any decision other
than selecting one (1) of the proposals submitted by a Party pursuant to this
Section 13.12.5.  The expert shall endeavor to resolve the dispute within [***]
(but no later than [***]) after his or her appointment, taking into account the
circumstances requiring an expeditious resolution of the matter in dispute. The
expert’s decision shall be final and binding on the Parties. The costs of the
expert determination shall be shared by the Parties, regardless of the outcome
of the determination.  All activities undertaken by the expert or the Parties
pursuant to this Section 13.12.5 will be conducted subject to obligations of
confidentiality no less restrictive than those set forth in ARTICLE 12. Further,
the Parties acknowledge and agree that their respective conduct during the
course of the expert proceedings, their respective proposals and all information
exchanged in connection with the expert proceedings, and the conduct of such
proceedings and any information produced thereunder is Confidential Information
under this Agreement and subject to the provisions of ARTICLE 12.

13.12.6.Equitable Relief. Notwithstanding the foregoing in this Section 13.12,
nothing contained in this Agreement will in any way limit or preclude a Party
from, at any time, seeking or obtaining equitable relief hereunder, whether
preliminary or permanent, including a temporary or permanent restraining order,
preliminary or permanent injunction, specific performance or any other form of
equitable relief, from any United States court of competent jurisdiction if
necessary to protect the interests of such Party. Each Party agrees that its
unauthorized release of the other Party’s Confidential Information or its breach
of Section 5.6 of this Agreement will cause irreparable damage to other Party
for which recovery of damages would be inadequate, and that such other Party
will be entitled to obtain timely injunctive relief with respect to such breach,
without the need to show irreparable harm or the inadequacy of monetary damages
as a remedy, and without the requirement of having to post bond or other
security, as well as any further relief that may be granted by a court of
competent jurisdiction.

13.13.Entire Agreement. This Agreement constitutes and contains the complete,
final and exclusive understanding and agreement of the Parties and cancels and
supersedes all prior negotiations, correspondence, understandings and
agreements, whether oral or written, between the Parties respecting the subject
matter hereof, including the CDA, which is hereby superseded and replaced in its
entirety as of the Effective Date. All information shared by the Parties
pursuant to the CDA will be Confidential Information under this Agreement from
and after the Effective Date, and the use and disclosure thereof will be
governed by ARTICLE 12.

13.14.Independent Contractors. Both Parties are independent contractors under
this Agreement. Nothing contained herein will be deemed to create an employment,
agency, joint venture or partnership relationship between the Parties or any of
their agents or employees, or any other legal arrangement that would impose
liability upon one Party for the act or failure to act of the other Party.
Neither Party will have any express or implied power to enter into any contracts
or commitments or to incur any liabilities in the name of, or on behalf of, the
other Party, or to bind the other Party in any respect whatsoever.

84

[***] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED BECAUSE THE INFORMATION (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED

 

--------------------------------------------------------------------------------

Execution Version

13.15.Interpretation. Except where the context expressly requires otherwise, (a)
the use of any gender herein will be deemed to encompass references to either or
both genders, and the use of the singular will be deemed to include the plural
(and vice versa), (b) the words “include,” “includes” and “including” will be
deemed to be followed by the phrase “without limitation,” (c) the word “will”
will be construed to have the same meaning and effect as the word “shall,” (d)
any definition of or reference to any agreement, instrument or other document
herein will be construed as referring to such agreement, instrument or other
document as from time to time amended, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein), (e) any reference herein to any Person will be construed to
include the Person’s successors and assigns, (f) the words “herein,” “hereof”
and “hereunder,” and words of similar import, will be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (g) all
references herein to Sections or Schedules will be construed to refer to
Sections or Schedules of this Agreement, and references to this Agreement
include all Schedules hereto, (h) provisions that require that a Party, the
Parties or any committee hereunder “agree,” “consent” or “approve” or the like
will require that such agreement, consent or approval be specific and in
writing, whether by written agreement, letter, approved minutes or otherwise
(but excluding e-mail and instant messaging), (i) references to any specific
law, rule or regulation, or article, section or other division thereof, will be
deemed to include the then-current amendments thereto or any replacement or
successor law, rule or regulation thereof, (j) any action or occurrence deemed
to be effective as of a particular date will be deemed to be effective as of
11:59 PM ET on such date and (k) the term “or” will be interpreted in the
inclusive sense commonly associated with the term “and/or.”

13.16.No Third Party Rights or Obligations. No provision of this Agreement will
be deemed or construed in any way to result in the creation of any rights or
obligations in any Person not a Party to this Agreement.

13.17.Further Actions. Each Party agrees to execute, acknowledge and deliver
such further instruments, and to do all such other acts, as may be necessary or
appropriate in order to carry out the purposes and intent of this Agreement.

13.18.Counterparts. This Agreement may be executed in two counterparts, each of
which will be an original and both of which will constitute together the same
document. Counterparts may be signed and delivered by digital transmission
(e.g., .pdf), each of which will be binding when received by the applicable
Party.

[Signature Page Follows]

 

 

85

[***] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED BECAUSE THE INFORMATION (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their representatives thereunto duly authorized as of the Effective Date.

 

VERTEX PHARMACEUTICALS

INCORPORATED

 

MOLECULAR TEMPLATES, INC.

 

 

 

 

 

 

By:

 

/s/ Jeffrey Leiden

 

By:

/s/ Eric Poma

 

 

 

 

 

Name:

Jeffrey Leiden

 

Name:

Eric Poma

 

 

 

 

 

Title:

Chairman, President and Chief Executive Officer

 

Title:

CEO & CSO

 

 

 

 

 

 

 

 

 

 

 

 

[Signature Page to Master Collaboration Agreement]

 

[***] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED BECAUSE THE INFORMATION (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED

 

--------------------------------------------------------------------------------

 

Schedule 1.81

 

Existing Background Patents

 

The Existing Background Patents listed below are owned by Company. Company has
not licensed any Existing Background Patents from a Third Party.

 

Patent Application

Serial No.

Title

Application/Publication No.

Filing Date

Patent No.

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED BECAUSE THE INFORMATION (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED

 

--------------------------------------------------------------------------------

 

Patent Application

Serial No.

Title

Application/Publication No.

Filing Date

Patent No.

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED BECAUSE THE INFORMATION (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED

 

--------------------------------------------------------------------------------

 

Patent Application

Serial No.

Title

Application/Publication No.

Filing Date

Patent No.

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

 

 

 

[***] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED BECAUSE THE INFORMATION (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED

 

--------------------------------------------------------------------------------

 

Schedule 1.149

 

Option Exercise Data Package

 

[***]

[***] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED BECAUSE THE INFORMATION (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED

 

--------------------------------------------------------------------------------

 

Schedule 1.177

 

Research Plan

 

 

[***]




[***] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED BECAUSE THE INFORMATION (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED

 

--------------------------------------------------------------------------------

 

Schedule 2.3.2

 

Gatekeeper Agreement

 

 

[***]

 

[***] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED BECAUSE THE INFORMATION (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED

 

--------------------------------------------------------------------------------

 

Schedule 9.29.2(g)

 

 

Reference is made to Company’s internal research programs directed against the
following Targets: [***]

 

 

[***] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED BECAUSE THE INFORMATION (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED

 

--------------------------------------------------------------------------------

 

Schedule 10.2

 

Insurance

 

 

INSURANCE TYPE

MINIMUM LIMITS

MINIMUM COVERAGE

RESPECTIVELY MUST BE MAINTAINED BY

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]



 

 

 



[***] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED BECAUSE THE INFORMATION (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED

 